CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SUB-LEASE
BETWEEN
ADELAAR DEVELOPER, LLC,
a Delaware limited liability company
(“LANDLORD”)
AND

EMPIRE RESORTS REAL ESTATE II, LLC,
a New York limited liability company
(“TENANT”)
FOR THE LEASE OF
ENTERTAINMENT VILLAGE PARCEL
December 28, 2015







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 

TABLE OF CONTENTS



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 

ARTICLE 1. ATTACHMENTS TO LEASE; SCHEDULES AND EXHIBITS
1

ARTICLE 2. DEFINITIONS
1

ARTICLE 3. DEMISE OF LEASED PREMISES
8

ARTICLE 4. TERM
11

ARTICLE 5. RENT
13

ARTICLE 6. EXPENSES
14

ARTICLE 7. INTENTIONALLY OMITTED
18

ARTICLE 8. USE OF PREMISES; TENANT’S COVENANT TO OPERATE
18

ARTICLE 9. INTENTIONALLY OMITTED
21

ARTICLE 10. SUBLETTING AND ASSIGNING
21

ARTICLE 11. OWNERSHIP OF IMPROVEMENTS; TENANT’S PROPERTY
27

ARTICLE 12. GOVERNMENTAL COMPLIANCE
27

ARTICLE 13. MAINTENANCE AND REPAIRS
29

ARTICLE 14. ALTERATIONS
30

ARTICLE 15. DAMAGE CLAUSE
32

ARTICLE 16. CONDEMNATION
33




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 

ARTICLE 17. INSURANCE, WAIVER OF SUBROGATION AND FIRE PROTECTION
34

ARTICLE 18. INDEMNIFICATION
37

ARTICLE 19. LEASEHOLD MORTGAGES
38

ARTICLE 20. TENANT’S SIGNS
43

ARTICLE 21. ESTOPPEL CERTIFICATES; FEE MORTGAGES
44

ARTICLE 22. DEFAULT
46

ARTICLE 23. ACCESS TO PREMISES
51

ARTICLE 24. SURRENDER OF PREMISES
52

ARTICLE 25. FORCE MAJEURE
53

ARTICLE 26. MISCELLANEOUS
53

ARTICLE 27. WAIVER OF TRIAL BY JURY
60

ARTICLE 28. OPTION TO PURCHASE.
60






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



LEASE
THIS LEASE, dated as of December 28, 2015 (the “Effective Date”), is made by and
between ADELAAR DEVELOPER, LLC, a Delaware limited liability company
(“Landlord”), with an office at c/o EPR Properties, 909 Walnut Street, Suite
200, Kansas City, Missouri 64106, and EMPIRE RESORTS REAL ESTATE II, LLC, a New
York limited liability company (“Tenant”), with an office at c/o Empire Resorts,
Inc., 204 Route 17B, Monticello, New York 12701 prior to the Commencement Date,
and thereafter Tenant’s address shall be that of the Project.
ARTICLE 1.
ATTACHMENTS TO LEASE; SCHEDULES AND EXHIBITS
Attached to this Lease and hereby made a part hereof are the following:
SCHEDULE 1 – Permitted Exceptions.
SCHEDULE 2 – Violations.
SCHEDULE 3 – Environmental Disclosure.
SCHEDULE 4 – ***.
SCHEDULE 5 – ***.
SCHEDULE 6 – Fee and Leasehold Interests.
EXHIBIT A – Leased Premises.
EXHIBIT B – IDA Leases.
EXHIBIT C – Memorandum of Term Commencement.
EXHIBIT D – Master Development Site.
EXHIBIT E – Form of Memorandum of Lease.
EXHIBIT F – Subsurface Investigation Report.
ARTICLE 2.    
DEFINITIONS
2.1    Definitions. The following terms for purposes of this Lease shall have
the meanings hereinafter specified (additional terms may be defined elsewhere in
the Lease):
“ADA” means the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
12.101, et seq.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



“Adjusted by CPI” means the adjustment of a particular dollar sum on (and as of)
the applicable January 1 during the Term to an amount equal to (A) such stated
dollar sum (as same may have been previously Adjusted by CPI) in effect on the
immediately preceding December 31 (such amount as so previously adjusted, the
“Base CPI Amount”), multiplied by (B) the greater of (i) a fraction (x) the
numerator of which is the Consumer Price Index for the December with respect to
which such adjustment is being made, and (y) the denominator of which is the
Consumer Price Index for the December prior to the year in which the relevant
sum was initially set or last Adjusted by CPI, or (ii) one (1).
“Affiliate” means as applied to a Person or Persons, any other Person or Persons
directly or indirectly controlling, controlled by, or under common control with,
that Person or Persons, provided that no shareholder of Empire Resorts Inc.
shall be considered to be an. “Affiliate” of Tenant and no shareholder of EPR
Properties shall be considered to be an “Affiliate” of Landlord.
“Annual Fixed Rent” means the annual fixed rent payable hereunder under this
Lease, as set forth in Section 5.2.
“Assessed Value of the Leased Premises” means $460,200.
“Authorized Institution” means a (1) a bank, savings and loan institution, trust
or insurance company, pension, welfare or retirement fund or system, credit
union, REIT (or an umbrella partnership or other entity of which a REIT is the
majority owner and which is controlled by such REIT), federal or state agency
regularly making or guaranteeing mortgage loans, investment bank, securitization
trust (whether structured as a grantor trust or a real estate mortgage
investment conduit), (2) any issuer of collateralized mortgage obligations or
similar investment entity (provided such entity is publicly traded or is
sponsored by an entity that is otherwise an Authorized Institution), (3) any
other Person that is actively engaged in (a) the origination or holding of
commercial real estate mortgage loans or mezzanine loans or (b) the operation of
reputable resort properties and retail, dining, entertainment and/or
recreational facilities, and in each case which satisfies the Eligibility
Requirements at the time of determination (or is wholly owned by a Person that
satisfies the Eligibility Requirements at the time of the determination),
(4) any Person that is (i) an Affiliate of, and (ii) either owns 50% or more of,
or is owned 50% or more by, or is under 50% or more common ownership with, the
Persons described in (1)-(3) above, in each case, acting either in its own
capacity or as an agent or trustee (including, as an indenture trustee), or (5)
any investment fund, limited liability company, limited partnership or general
partnership where (a) a Permitted Fund Manager acts as the general partner,
managing member or fund manager and (b) at least 50% of the equity interests in
such investment vehicle are owned, directly or indirectly, by one or more
entities that are otherwise Authorized Institutions under clauses (1)-(4) above
(a Person described in this clause (5) being hereinafter referred to as a
“Permitted Investment Fund”). The fact a particular Person (or Affiliate of that
Person) is a direct or indirect partner, shareholder, member, or other investor
in Landlord or Tenant shall not preclude such Person from being an Authorized
Institution and a Fee Mortgagee or Leasehold Mortgagee, as applicable; provided,
that: (x) such entity has, in fact, made a bona fide mortgage or mezzanine loan
to Landlord or Tenant secured by a Fee Mortgage or a Leasehold Mortgage, as
applicable, or has acquired such loan, (y) such entity otherwise qualifies as an
Authorized Institution and (z) in the case of a Leasehold Mortgagee, at

- 2 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



the time such entity becomes a Leasehold Mortgagee, no Event of Default exists,
unless simultaneously cured.
“Capital Assessments Cap Amount” is defined in Section 5.3.
“Casino” means that certain casino gaming facility which will offer Gaming
Operations and which is to be constructed, operated and maintained as part of
the Master Development Site.
“Casino Lease” means that certain agreement of lease by and between EPT Concord
II, LLC and Casino Tenant, dated as of the date hereof.
“Casino Tenant” means Montreign Operating Company, LLC, a New York limited
liability company, in its capacity as tenant under the Casino Lease.
“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented, and the rules and regulations promulgated thereunder.
“Commencement Date” means the date on which the License Deposit is made. Tenant
may, in its reasonable judgment, elect to fund the License Deposit on a date
prior to the effective date for the award of the Gaming License and, in such
case, Landlord will fund its portion thereof on the same date so long as Tenant
has given Landlord at least 5 Business Days prior written notice requesting
Landlord’s portion thereof.
“Common Facilities” includes, without limitation and as applicable, all parking
areas, streets, driveways, curb cuts, access facilities, aisles, sidewalks,
malls, landscaped areas, sanitary and storm sewer lines, water, gas, electric,
telephone and other utility lines, systems, conduits and facilities and other
common and service areas, whether located within or outside the Leased Premises
and serving the Leased Premises, all as more particularly defined in the Master
Declaration, and regardless of by whom owned.
“Common Facilities Deposits” is defined in Section 6.5.
“Common Facilities Expense” means, to the extent covered by or levied under the
Master Declaration, all expenses, contributions, fees, assessments and costs in
connection with operating, maintaining, repairing, insuring, lighting,
protecting and securing the Common Facilities, as computed and to be paid in
accordance with the Master Declaration, but not including any Special District
Capital Assessments.
“Competitor” means a Person, the majority of whose business, or for whom the
majority of the business of an Affiliate of such Person, consists of the
ownership, operation or management of a video lottery facility, casino or other
facility used to conduct Gaming Operations (without regard to the reference in
the definition thereof to the Master Development Site). Competitor shall not
include, however, any (a) real estate investment trust that owns but does not
manage or operate gaming properties and that derives no greater than 33.3% of
its revenues from a single casino operator or manager or group of Affiliated
casino operators or managers (i.e., a REIT which is a passive real estate
investor in casino properties) or (b) Affiliate that (i) is a financial
institution,

- 3 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



institutional investor, or other financial or investment services, management or
advisory establishment or enterprise that invests generally in industries that
may include the gaming industry but is not limited solely to the gaming
industry, or (ii) is Affiliated with a Person the majority of whose business
consists of the operation and management of a video lottery facility, casino or
other facility used to conduct Gaming Operations (as aforesaid) by reason of
ownership and control by, ownership and control of, or common control and
ownership with, such Person through a Person described in the foregoing clause
(i); provided that, in each case, the Person who acquires Landlord’s interest in
this Lease executes and delivers to Tenant a nondisclosure agreement in
customary form and providing, in effect, that such Person will not disclose any
Confidential Information relating to Tenant, any Gaming Operations at the Master
Development Site or the operation of the Leased Premises to any Affiliate of
such Person a majority of whose business consists of the ownership, operation
and management of a video lottery facility, casino or other facility used to
conduct Gaming Operations (as aforesaid) and with respect to which there are no
overlapping executive officers or other employees with access to Confidential
Information (it being understood that overlapping directors shall be permitted,
provided that such overlapping directors shall not be entitled to receive any
Confidential Information hereunder). As used in this definition, “Affiliate”
means as applied to a Person or Persons, any other Person or Persons directly or
indirectly both (x) controlling, controlled by, or under common control with,
that Person or Persons, and (y) owned 40% or more by, owning 40% or more of, or
under 40% or more common ownership with, such first Person.
“Competitor Transfer” is defined in Section 10.5.
“Competitor Transfer Notice” is defined in Section 10.5.
“Conversion Date” means the 60th month following the Commencement Date.
“CPI” means the Consumer Price Index for all Urban Consumers, U.S. City Average,
published by the Bureau of Labor Statistics of the United States Department of
Labor (base year 1982-84=100), or any successor index thereto.
“Default Rate” means the lesser of (a) the per annum interest rate from time to
time publicly announced by Citibank, N.A., New York, New York as its base rate
(i.e., its Prime Rate) plus four percent (4%) and (b) the highest rate of
interest that may lawfully be charged to the party then required to pay interest
under this Lease at the Default Rate. If Citibank, N.A. should cease to publicly
announce its base rate, the Prime Rate hereunder shall be the prime, base or
reference rate of the largest bank (based on assets) in the United States which
announces such rate.
“Deposits” is defined in Section 6.5.
“Effective Date” is the date first above written.
“Eligibility Requirements” means, with respect to any Person, that such Person
has a capital/statutory surplus or shareholder’s equity, determined in
accordance with GAAP, of at least Twenty Million Dollars ($20,000,000.00), as
such amount is Adjusted by CPI on each Option Date, if applicable.

- 4 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



“Entertainment Village Opening Date” means the date that Tenant opens any
portion of the Project for business to the public.
“Environmental Laws” is defined in Section 3.5.
“Environmental Report” means that certain environmental site assessment prepared
by AKRF, Inc. dated December 18, 2015, with respect to the Leased Premises.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Fee Mortgage” is defined in Section 21.2.
“Fee Mortgagee” is defined in Section 21.2.
“Final Plans” means the final plans, drawings and specifications for the
Project, and any other improvements on the Leased Premises, as built, as the
same may be modified from time to time in accordance with the terms hereof.
“Fiscal Tax Year” is defined in Section 6.2(a)(i).
“Force Majeure” is defined in Article 24.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, including, without limitation, the
International Financial Reporting Standards, if applicable, consistently
applied.
“Gaming Authorities” means New York State Gaming Facility Location Board, New
York State Gaming Commission, or any other governmental division, commission or
agency that now or hereafter has regulatory authority over Gaming Operations
and/or over Persons operating or engaged in Gaming Operations by reason of their
operation thereof or engagement therein, or over Persons receiving, directly or
indirectly, revenues derived from Gaming Operations.
“Gaming Laws” means all Laws applicable to the ownership, operation or
management of casino facilities and video gaming facilities and to Gaming
Operations and/or to Persons operating or engaged in Gaming Operations,
including but not limited to all present and future requirements, administrative
and judicial orders, laws, statutes, codes, ordinances, rules and regulations of
Government Authorities and all pronouncements and requirements now or hereafter
imposed by Governmental Authorities, whether or not having the force of Law, to
the extent applicable to the construction and operation of the Project.
“Gaming Licenses” means any permit, license, certificate or approval now or
hereafter required by any Governmental Authority in order to conduct or
participate in the revenues from

- 5 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Gaming Operations on or from the Casino in accordance with applicable Laws,
including, but not limited to, a license issued pursuant to Article 13 of the
New York Racing, Pari-Mutuel Wagering and Breeding Law.
“Gaming Operations” means the operation within or from the Master Development
Site of video gaming machines (including video lottery terminals), slot
machines, live and electronic table games (including, but not limited to, poker,
blackjack, and internet gaming), and other games of chance, and wagering of any
kind (including, without limitation, sports books), and of any and all types,
which are now or hereafter permitted by applicable Laws, whether such wagers are
made by customers physically located within the Master Development Site or from
outside the Master Development Site (including, without limitation, via the
Internet), but specifically excluding horse racing, pari-mutuel and simulcast
wagering on horse racing; provided, in the case of customers not physically
located on or within the Master Development Site, the revenue derived therefrom
is reported (in whole or, to the extent so reported, in part) by Tenant to the
applicable Governmental Authorities as revenue from Gaming Operations
attributable to the Master Development Site.
“Governmental Authorities” means all federal, state, county, municipal and local
departments, commissions, boards, bureaus, agencies, quasi-governmental entities
and offices thereof, having jurisdiction over all or any part of Leased Premises
or the Project or the use thereof, including Gaming Authorities.
“Hazardous Substances” is defined in Section 12.6.
“Improvements” means all buildings, structures and improvements now or hereafter
located on the Land (collectively, the “Building”) and all alterations,
additions, improvements, repairs, restorations and replacements thereof, and the
fixtures, equipment and machinery, in each case now or hereafter affixed
thereto; provided, that Tenant’s Property shall not be “Improvements” under the
Lease.
“Indemnified Party” is defined in Section 12.5.
“Indemnifying Party” is defined in Section 12.5.
“Knowledge” means, with respect to Landlord or Tenant, the actual knowledge of
Landlord or Tenant, as applicable, without duty of inquiry or investigation.
“Land” means the tract of land constituting the Leased Premises described on
Exhibit A attached hereto and, subject to Section 3.6, all rights appurtenant
thereto, including but not limited to air rights and development rights
appurtenant thereto.
“Landlord Indemnified Party” is defined in Article 18.
“Landlord Licenses and Permits” is defined in Section 8.6.
“Landlord Non-Gaming Licenses and Permits” is defined in Section 8.7.

- 6 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



“Landlord Property Interests” means the right, title and interest of Landlord in
(a) the Leased Premises, or (b) this Lease.
“Laws” means all present and future requirements, administrative and judicial
orders, laws, statutes, codes, ordinances, rules and regulations of any
Governmental Authority, including, but not limited to the ADA, including but not
limited to Gaming Laws.
“Lease Year” means a period of twelve (12) full calendar months. The first Lease
Year shall begin on the first day of the calendar month following the
Commencement Date, unless the Term commences on the first day of a calendar
month, in which case the first Lease Year shall begin on the Commencement Date.
Each succeeding Lease Year shall commence on the anniversary of the commencement
of the first Lease Year.
“Leased Premises” means the Land, and all rights, easements and privileges
thereunto belonging or in any way appertaining, and all other rights, easements
and privileges granted to Tenant in this Lease, excluding, however, the
Improvements and Tenant’s Property.
“Leasehold Estate” is defined in Section 3.1.
“Leasehold Mortgage” is defined in Section 19.1.
“Leasehold Mortgagee” is defined in Section 19.2.
“Leasehold Mortgagee Related Party" shall mean a Person that is either (a) a
wholly-owned subsidiary of a Leasehold Mortgagee, (b) an agent or trustee that
is an Authorized Instritution acting on behalf of holders of loans, bonds or
other obligations secured by an applicable Leasehold Mortgage or (c) a Person
otherwise formed and wholly-owned by the holders of the loans, bonds or other
obligations secured by an applicable Leasehold Mortgage.
“Licenses and Permits” is defined in Section 8.4(b).
“License Deposit” means the deposit made with the Gaming Authorities, via cash
or bond, in the amount of $85,392,588.00 (made up of a $20,250,000.00 payment by
Landlord or its Affiliates and a $65,142,588.00 payment by Casino Tenant or its
Affiliates) in accordance with the requirements of the Gaming License.
“Master Declaration” means that certain Amended and Restated Master Declaration
of Covenants, Conditions, Easements And Restrictions For Adelaar, dated the date
hereof, made by EPT Concord II, LLC and EPR Concord II, L.P. (collectively or
individually, as Declarant), and Concord Resorts Master Association, LLC, as may
be amended from time to time in accordance herewith.


“Master Development Agreement” means that certain Amended and Restated Master
Development Agreement dated the date hereof, as further amended from time to
time.

- 7 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



“Master Development Site” means those certain tracts or parcels of land more
particularly depicted on Exhibit D hereto, of which the Land is a part.
“Opening Date” is defined in Section 4.1.
“Operating Term” is defined in Section 4.1.
“Option Date” means each of the twentieth (20th) anniversary of the Commencement
Date, the thirtieth (30th) anniversary of the Commencement Date, the fortieth
(40th) anniversary of the Commencement Date, the fiftieth (50th) anniversary of
the Commencement Date, and the sixtieth (60th) anniversary of the Commencement
Date.
“Outside Date” means March 1, 2016, or such later date on which the License
Deposit is required to be made; provided that the Outside Date shall be extended
during any period for which Casino Tenant has deposited its portion of the
License Deposit and Landlord or its Affiliate has failed to fund its
corresponding portion thereof.
“Permitted Exceptions” is defined in Section 3.1.
“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds or an Authorized
Institution described in clause (1) of the definition thereof, in each case
investing in debt or equity interests relating to commercial real estate, (ii)
investing through a fund with committed capital of at least $250,000,000.00 and
(iii) not subject to any bankruptcy or other insolvency proceeding.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“PILOT Agreement” between EPT Concord II, LLC and Sullivan County Industrial
Development Agency, dated October 21, 2013 and the Resolution dated February 11,
2014 by and among EPT Concord II, LLC, the Sullivan County Industrial
Development Agency, and Fee Owner, conferring on Fee Owner the benefits granted
to EPT Concord II, LLC under the PILOT Agreement.
“PILOT Payments” means the total annual payment in lieu of taxes owed under the
PILOT Agreement, multiplied by a fraction, the numerator of which is the
Assessed Value of the Leased Premises, and the denominator of which is the
$14,986,125.
“Pre-Development Term” is defined in Section 4.1.
“Pre-Development Termination” is defined in Section 4.2(a).
“Project” means one or more Buildings and other Improvements to include no less
than 50,000 but no more than 200,000 square feet with dining facilities and
retail shops with a minimum capital investment of $25,000,000.

- 8 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



“Purchase Option Agreement” means that certain Purchase Option Agreement, dated
the date hereof, by and among Landlord, Tenant or an Affiliate of Tenant and the
other parties thereto.
“Rent” means Annual Fixed Rent and any other charges, expenses or amounts
payable by Tenant under this Lease.
“Rent Resumption Date” is defined in Section 8.6(f).
“Restrictive Agreements” means the Master Development Agreement, as amended from
time to time.
“SNDA” means that certain subordination, non-disturbance and attornment
agreement dated the date hereof by and among Tenant, Landlord and EPR Properties
II, L.P., as fee owner.
“Special Assessments Limited Guarantor” means Empire Resorts, Inc.
“Special District Capital Assessments” means any assessments on the Leased
Premises to pay for the debt service on any bonds issued by a local development
corporation established pursuant to Section 1411 of the Not-for-Profit
Corporation Law in respect of the initial construction and placement into
service of the Common Infrastructure Work (as defined in the Master Development
Agreement).
“Taxes” is defined in Section 6.2(a)(ii).
“Tax Deposits” is defined in Section 6.5.
“Tenant’s Property” is defined in Article 11.
“Tenant’s Signs” is defined in Section 20.2.
“Term” and “Term of this Lease” means the Pre-Development Term and the Operating
Term. If no other time period is specified under this Lease for a particular
obligation or provision, the applicable time period shall be deemed to be the
Term.
“Termination Option Date” is defined in Section 4.2(b).
“Termination Option” is defined in Section 4.2(b).
“Transfer Taxes” is defined in Section 26.22.
“Violations” means any and all notes or notices of violations of Law whatsoever
noted in or issued by any Governmental Authority having jurisdiction over the
Leased Premises.
ARTICLE 3.    
DEMISE OF LEASED PREMISES
3.1    Demise of Leased Premises. Landlord hereby demises and leases the Leased
Premises unto Tenant, and Tenant hereby leases the same from Landlord, for the
consideration

- 9 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



and upon the terms and conditions set forth in this Lease. The Leased Premises
are demised and let hereunder subject only to (a) the matters recorded in the
land records of Sullivan County, New York affecting title thereof as of the
Effective Date as reflected on Schedule 1 hereto, (b) any state of facts which
an accurate survey or physical inspection of the Leased Premises might show,
provided that such state of facts would not adversely affect Tenant’s ability to
construct or operate the Project or the Leased Premises or the value thereof in
any material respect, (c) all zoning regulations, restrictions, rules and
ordinances, building restrictions and other Laws now in effect or hereafter
adopted by any Governmental Authority having jurisdiction, (d) Taxes which are a
lien but not yet due and payable, (e) all covenants, restrictions and utility
company rights, easements and franchises relating to electricity, water, steam,
gas, telephone, sewer or other service or the right to use and maintain poles,
lines, wires, cables, pipes, boxes and other fixtures and facilities in, over,
under and upon the Leased Premises which exist as of the Effective Date or which
are permitted to be placed thereon after the Effective Date pursuant to the
express provisions of this Lease or the Master Declaration, (f) subject to the
further provisions of Section 21.2 below, all Fee Mortgages whether now or
hereafter existing, (g) all outstanding Violations issued or noted on the
Effective Date and listed on Schedule 2 attached hereto, (h) any matter which
from time to time may affect title to the Leased Premises which results from any
act or omission of Tenant or any Affiliate of Tenant or any Person claiming by,
through or under Tenant or any Affiliate of Tenant, or any director, officer,
employee, agent or contractor of, or other Person acting on behalf of or at the
direction of, Tenant or any Affiliate of Tenant or any Person claiming by,
through or under Tenant or any Affiliate of Tenant, and (i) any other matter
which from time to time may affect title to the Leased Premises which results
from any act or omission of any Person from and after the Effective Date (other
than from any act or omission of Landlord or any Affiliate of Landlord or any
Person claiming by, through or under Landlord or any Affiliate of Landlord, or
any director, officer, employee, agent or contractor of, or other Person acting
on behalf of or at the direction of, Landlord or any Affiliate of Landlord or
any Person claiming by, through or under Landlord or any Affiliate of Landlord,
which is not otherwise permitted to be done or not done, as applicable, under
this Lease) (collectively, the matters described in the foregoing clauses,
“Permitted Exceptions”). The right, title and interest of Tenant in its
leasehold estate in the Land and Improvements as created by this Lease is
sometimes referred to as the “Leasehold Estate”. Landlord hereby agrees to
provide a customary owner’s affidavit with respect to any matters or activities
on the Leased Premises prior to the Effective Date to a title company selected
by Tenant in connection with the issuance of a leasehold or leasehold mortgage
title policy for the Leased Premises, in form and substance necessary for the
issuance of a title policy for the Leased Premises subject only to the Permitted
Exceptions. Schedule 6 hereto sets forth each fee or leasehold interest in the
Leased Premises as of the date hereof. Landlord agrees that no further leases or
subleases shall be made for the Leased Premises by the fee owner or any other
party without the consent of Tenant.
3.2    Development Matters. Development and construction of the Project on the
Leased Premises shall be governed by this Lease, the Master Development
Agreement and the Master Declaration, as may be amended from time to time in
accordance with their terms and in accordance herewith.
3.3    Landlord’s Representations. Landlord represents and warrants to Tenant
that: (a) Landlord owns and holds fee title in and to the Leased Premises; (b)
Landlord has full right and lawful authority to enter into and perform
Landlord’s obligations under this Lease; (c) Landlord has not leased, licensed
or otherwise agreed to permit the use of the Leased Premises to any third party
whose lease, license or occupancy right is still in effect (other than nominal
leases with county or local development agencies to facilitate tax exempt
financing for the benefit of the Project set forth on Exhibit B); (d) Landlord
has not sold, assigned or otherwise transferred any

- 10 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



of the development rights, air rights or mineral rights appurtenant to the
Leased Premises, nor has exploited or is it currently exploiting or otherwise
seeking to mine or extract any of the minerals or other natural resources
located beneath the surface of the Leased Premises; and (e) no portion of the
Leased Premises is part of a tax lot that also includes any real property that
is not part of the Leased Premises.
3.4    Covenant of Quiet Enjoyment. Landlord covenants to Tenant that for so
long as no Event of Default shall exist and subject to the terms and conditions
of this Lease, Tenant shall have and enjoy, during the Term of this Lease, the
quiet and undisturbed possession of the Leased Premises as in this Lease
contemplated, free from interference by Landlord or any party claiming by,
through or under Landlord but none other, and free of any liens, encumbrances or
other claims created by Landlord or any director, officer, employee or agent of
Landlord or any Affiliate of Landlord or any other Person acting at the
direction of Landlord or any Affiliate of Landlord, other than Permitted
Exceptions, which may adversely affect the value of the Land and Improvements in
any material respect (unless the same would be extinguished upon or in
connection with a transfer of Landlord’s interest in the Leased Premises) or
Tenant’s use and enjoyment of the Leased Premises or the Project in any material
respect, in each case whether or not superior to this Lease and the Leasehold
Estate. If (a) Landlord breaches its covenants set forth in this Section 3.4,
(b) it is determined by a final and non-appealable order of a court of competent
jurisdiction that Tenant has suffered damages recoverable hereunder as a result
of such breach and the amount of such damages actually suffered by Tenant, and
(c) Landlord fails to pay to Tenant the amount of such damages as so determined
within thirty (30) days after the date of such order, then Tenant shall have the
right, to offset the amount of such damages against the next succeeding
installment(s) of Annual Fixed Rent due under this Lease until credited in full.
3.5    No Representations by Landlord. Tenant hereby accepts the Leased Premises
in its “as is, where is” condition as of the Commencement Date. Tenant
represents to Landlord that Tenant has examined the title to and the physical
condition of the Leased Premises prior to the execution and delivery of this
Lease and has found the same to be satisfactory for all purposes hereof. Tenant
acknowledges that, except as herein expressly set forth, Landlord has not made,
does not make, and specifically negates and disclaims any representations,
warranties, promises, covenants, agreements or guaranties of any kind or
character whatsoever, whether express or implied, oral or written, of, as to,
concerning, or with respect to, (a) the value, nature, quality or condition of
the Leased Premises, including, without limitation, the water, soil and geology;
(b) the suitability of the Leased Premises for any and all activities and uses
which may be conducted thereon; (c) the compliance of or by the Leased Premises
with any laws, rules, ordinances or regulations of any applicable governmental
authority or body; (d) the habitability, merchantability, marketability,
profitability or fitness for a particular purpose of the Leased Premises, or (e)
any other matter with respect to the Leased Premises, and specifically, Landlord
has not made, does not make and specifically negates and disclaims any
representations or warranties regarding compliance of the Leased Premises with
any environmental protection, pollution or land use laws, rules, regulations,
orders or requirements, including without limitation, those pertaining to solid
waste, as defined by the U.S. Environmental Protection Agency Regulations at 40
C.F.R., Part 261, or the disposal or existence, in or on the Leased Premises,

- 11 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



of any hazardous substances, as defined by The Comprehensive Environmental
Response Compensation and Liability Act of 1980, as amended, and the regulations
promulgated thereunder (collectively, “Environmental Laws”); provided, however,
that Landlord represents that it has not received any notice of violation under
any Environmental Law during the period of Landlord’s ownership of the Leased
Premises, except for those set forth on Schedule 3 hereto. Tenant shall rely
solely on its own investigation of the Leased Premises and not on any
information provided or to be provided by Landlord, its directors, contractors,
agents, employees or representatives. Except as expressly set forth herein,
Landlord shall not be liable or bound in any manner by any verbal or written
statements, representations or information pertaining to the Leased Premises or
the operation thereof, furnished by any party purporting to act on behalf of
Landlord.
3.6    Mutual Covenants Relating to Certain Appurtenant Rights. Neither Landlord
nor Tenant shall sell, assign or otherwise transfer any of the development, air,
or mineral rights appurtenant to the Leased Premises during the Term without the
express written consent of the other party, nor shall either party exploit or
otherwise seek to mine or extract any of the minerals or other natural resources
located beneath the surface of the Leased Premises during the Term, except for
excavated materials incidental to construction of the Tenant’s improvements,
during the Term. Notwithstanding anything herein to the contrary, Landlord may
sell or transfer, consistent with law, those portions of the Common
Infrastructure Work (as defined in the Master Development Agreement) that
constitute equipment, wiring, pipes, conduits or other portions of the Common
Infrastructure Work that are located in, on, under or at the Leased Premises but
may not transfer any portion of the Land constituting the Leased Premises, in
connection with bonds issued by a local development corporation pursuant to
Section 1411 of the Not-for-Profit Corporation Law; provided that in connection
with any such transfer, (a) Landlord or such transferee, as a condition to such
transfer, shall enter into customary easements or other agreements for the
maintenance of such equipment associated with such portions of the Common
Infrastructure Work in form reasonably acceptable to Tenant containing
obligations on the part of such transferee to maintain such equipment subject to
all applicable Laws, including all Gaming Laws, and containing an obligation to
repair, restore and replace any disturbances or damage to the Leased Premises or
any Improvements thereon resulting from the actions of such person or its agents
in entering onto any portion of the Leased Premises, and (b) Landlord shall use
commercially reasonable efforts to obtain from any potential purchaser or
transferee of Landlord’s interests in the Common Infrastructure Work an
indemnity for Tenant against any claims arising from Landlord’s or Landlord’s
designees’ entering onto and inspection of the Leased Premises under this
Section 3.6.
ARTICLE 4.    
TERM
4.1    Term. The pre-development term of this Lease (the “Pre-Development Term”)
shall commence on the Effective Date and subject to Section 4.2 hereof shall
continue until the until the earliest to occur of (x) the date on which Tenant
delivers written notice to Landlord of its decision to terminate this Lease in
accordance with Section 4.2(a), (y) the Commencement Date or (z) the Outside
Date (it being understood that the Commencement Date and the Outside Date may
occur simultaneously). Notwithstanding anything herein to the contrary, during
the Pre-Development

- 12 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Term, Tenant shall have the right to conduct grading activities on the Leased
Premises in compliance with all Laws. The operating term of this Lease (the
“Operating Term”) shall commence on the Commencement Date and shall expire at
midnight on the earlier of (a) the last day of the calendar month that is
seventy (70) years after the date that Casino Tenant opens the Casino for
business to the public with permission from the applicable Governmental
Authorities to conduct ongoing Gaming Operations (as opposed to a “soft opening”
or “test date”) in the Leased Premises (the “Opening Date”) and (b) the
Termination Option Date. After the Commencement Date, Landlord and Tenant shall
promptly execute and deliver a Memorandum of Term Commencement in the form
attached hereto as Exhibit C, and Tenant shall have the right, at Tenant’s sole
cost and expense, to cause the same to be recorded against the Leased Premises
in the land records of Sullivan County, New York; provided, that the failure to
execute and deliver such instrument shall not affect the determination of such
date in accordance with this Section 4.1 or give rise to any liability on the
part of Landlord or Tenant.
4.2    Early Termination.
(a)    At any time during the Pre-Development Term, provided that Casino Tenant
has or is contemporaneously effecting a “Pre Development Termination” (as
defined in the Casino Lease) under the Casino Lease, Tenant shall have the
option to terminate this Lease at Tenant’s sole and absolute discretion, for any
reason or no reason, effective immediately upon delivery of written notice to
Landlord (the “Pre-Development Termination”) without cost, obligation or
liability to Tenant except as set forth in the succeeding sentence.
Notwithstanding anything herein to the contrary, if Tenant terminates this Lease
pursuant to the Pre-Development Termination, all liabilities and obligations of
Tenant under this Lease shall immediately terminate, and Tenant shall have no
further obligations hereunder other than Tenant’s rights and obligations
pursuant to Sections, 4.3, 11.3, 12.5, 12.6, 14.2, Error! Reference source not
found.14.3, Error! Reference source not found.18.1 and Error! Reference source
not found.18.2, which shall survive the Pre-Development Termination of this
Lease until fulfilled.
(a)    Provided that no Event of Default exists, during the Operating Term,
Tenant shall have the option to terminate this Lease on five (5) separate
occasions (each, a “Termination Option”), effective as of the applicable Option
Date in accordance with this Section 4.2. If Tenant elects to exercise a
Termination Option, it shall do so by giving Landlord written notice of such
election at least twelve (12) months before the applicable Option Date on which
this Lease is to be terminated by the exercise of such option, time being of the
essence with respect to the giving of such notice. If Tenant fails to timely
give such notice, the applicable Termination Option shall lapse and be of no
further force and effect. If Tenant timely gives such notice, this Lease shall
be automatically terminated effective as of the applicable Option Date (such
date, the “Termination Option Date”), and Tenant shall be obligated to surrender
the Leased Premises to Landlord on the Termination Option Date in the condition
required by this Lease, and thereafter neither party shall owe any further
obligation to the other except to the extent of obligations under this Lease
which are intended to survive the expiration or earlier termination of this
Lease.
4.1    Continued Possession of Tenant; Holding Over. (%3) The parties recognize
and agree that the damage to Landlord resulting from any failure by Tenant to
timely surrender the

- 13 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Leased Premises upon expiration or other earlier termination of this Lease will
be substantial, will exceed the amount of the monthly installments of Annual
Fixed Rent theretofore payable hereunder, and will be impossible to accurately
measure. Tenant therefore agrees that if possession of the Leased Premises is
not surrendered to Landlord upon the expiration or earlier termination of this
Lease, then Tenant shall pay to Landlord for each month during which Tenant
holds over in the Leased Premises after the expiration or earlier termination of
this Lease, holdover rent equal to: (i) for the first and second months after
such expiration or termination, the sum of (A) ***% of the Annual Fixed Rent
which Tenant was obligated to pay for the month immediately preceding the end of
the Term plus (B) all other Rent payable by Tenant pursuant to the terms of this
Lease (including, without limitation, Taxes and operating expenses); (ii) for
the third and fourth months after such expiration or termination, the sum of (A)
***% of the Annual Fixed Rent which Tenant was obligated to pay for the month
immediately preceding the end of the Term plus (B) all other Rent payable by
Tenant pursuant to the terms of this Lease (including, without limitation, Taxes
and operating expenses); (iii) for the fifth and sixth months after such
expiration or termination, the sum of (A) ***% of the Annual Fixed Rent which
Tenant was obligated to pay for the month immediately preceding the end of the
Term plus (B) all other Rent payable by Tenant pursuant to the terms of this
Lease (including, without limitation, Taxes and operating expenses); and (iv)
thereafter, the sum of (A) ***% of the Annual Fixed Rent which Tenant was
obligated to pay for the month immediately preceding the end of the Term plus
(B) all other Rent payable by Tenant pursuant to the terms of this Lease
(including, without limitation, Taxes and operating expenses).
(a)    Notwithstanding the foregoing provisions of Section 4.3(a), no holding
over by Tenant after the expiration or earlier termination of the Term shall
operate to extend the Term, and the acceptance of any rent paid by Tenant
pursuant to this Section 4.3 shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding. The provisions of this
Section 4.3 shall be deemed to be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York. Tenant expressly waives, for itself and for any Person claiming through or
under Tenant, any rights which Tenant or any such Person may have under the
provisions of Section 2201 of the New York Civil Practice Law and Rules and of
any successor law of like import then in force, in connection with any holdover
summary proceedings which Landlord may institute to enforce the provisions of
this Lease.
4.2    Certain Landlord Rights.
(b)    Landlord or its agent shall have the right to enter the Leased Premises
at all reasonable times during normal business hours and upon reasonable advance
notice for the purpose of exhibiting the Leased Premises at any time during the
Term, provided that Landlord shall not be permitted to enter any restricted
areas unless accompanied by a representative of Tenant and subject to reasonable
security rules and applicable Law; and, provided further that Landlord shall not
exhibit the Leased Premises to prospective tenants until twelve (12) months
prior to the then-scheduled expiration date of the Term of this Lease. Landlord
shall have no right to place any “for sale” or “for rent” notices or signs on
the Leased Premises at any time during the Term of the Lease. Tenant hereby
waives all notice to vacate upon the expiration or other termination of this
Lease.

- 14 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(c)    Upon the expiration or earlier termination of this Lease, Tenant shall,
at the option and expense of Landlord, transfer to and relinquish to Landlord or
Landlord’s nominee and reasonably cooperate with Landlord or Landlord’s nominee
in connection with the processing by Landlord or such nominee of the Licenses
and Permits and all assignable service contracts, which may be necessary or
appropriate for the operation by Landlord or such nominee of the Leased
Premises, including, but not limited to the Gaming Licenses, and all approvals
relating to the Leased Premises, to the extent permitted by Law; provided that
the costs and expenses of any such transfer or the processing of any such
application shall be paid by Landlord or Landlord’s nominee; and Landlord agrees
to hold harmless, or to cause Landlord’s nominee to hold harmless, Tenant from
all claims, liabilities or expense arising from any such transfer or processing.
Landlord acknowledges that some or all of such Licenses and Permits relating to
the operation of the Casino, including liquor licenses, are or may not be
assignable by Law.
ARTICLE 5.    
RENT
5.1    Payment of Rent. Tenant shall timely pay all Rent due under this Lease to
Landlord by check (subject to collection) drawn on a bank that clears through
The Clearing House Payments Company L.L.C. or electronic transfer, at the times
and to the accounts provided herein without notice or demand and without setoff
or counterclaim payable to Landlord at Landlord’s address first written above
until Tenant receives other written instructions from Landlord. In the event (i)
Landlord provides notice to Tenant of any Fee Mortgage encumbering Landlord’s
fee interest in the Leased Premises and (ii) the Fee Mortgagee under such Fee
Mortgage delivers written notice to Tenant asserting that an event of default
exists under such Fee Mortgage, Tenant shall be permitted to rely on written
instructions from any such Fee Mortgagee and any payments made in accordance
therewith shall discharge Tenant’s obligations hereunder to the extent of such
payments as if such payments were made to Landlord.
5.2    Annual Fixed Rent; Escalation. Tenant shall pay to Landlord, commencing
on the Entertainment Village Opening Date and continuing throughout the Term of
this Lease, the Annual Fixed Rent for each Lease Year, payable in equal monthly
installments on or before the first day of each calendar month, in advance
during such Lease Year. For avoidance of doubt, Tenant shall have no rental
payment obligations to Landlord prior to the Entertainment Village Opening Date.
If the Annual Fixed Rent is payable for a fraction of a month, the amount
payable shall be a pro rata share of a full month’s rent based on the number of
days elapsed in such month. The Annual Fixed Rent shall be prorated for any
partial Lease Year. Annual Fixed Rent under this Lease shall be as follows:
(a)    For the period commencing on the Entertainment Village Opening Date and
continuing through the end of the 10th year following the Entertainment Village
Opening Date, Annual Fixed Rent shall equal One Hundred Fifty Thousand Dollars
($150,000.00) per annum.
(b)    For the period commencing at the beginning of the 11th year following the
Entertainment Village Opening Date and continuing through the end of the Term,
Annual Fixed Rent shall equal Two Hundred Fifty Thousand Dollars ($250,000.00)
per annum.

- 15 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



5.3    Special District Assessments. Notwithstanding anything herein to the
contrary, commencing on the Conversion Date, Tenant shall be responsible for
payment of the Special District Capital Assessments levied on the Leased
Premises in an amount not to exceed the annual amounts set forth on *** hereto
(as the same may be reduced by any Tenant Infrastructure Payment Amounts (as
defined below)), (the “Capital Assessments Cap Amount), which amount shall be
paid by Tenant directly to the applicable Governmental Authorities. Landlord
shall be responsible for payment of any such Special District Capital
Assessments in excess of the Capital Assessments Cap Amount. In the event that
Landlord fails to make such payments in a timely manner, Tenant shall have the
right (but not the obligation) to make such payments directly to the
Governmental Authorities, and Tenant shall receive a deduction from Rent in an
amount equal to any amount actually paid by Tenant or an Affiliate for any
Special District Capital Assessments levied on the Leased Premises in excess of
the Capital Assessments Cap Amount. Tenant shall also have the right, but not
the obligation, to have the Casino Tenant pay such excess amounts that are not
paid by Landlord, allowing the Casino Tenant a deduction from Rent pursuant to
the terms of the Casino Lease. Special Assessments Limited Guarantor hereby
absolutely, irrevocably, and unconditionally guarantees to Landlord the full and
timely payment of all Special District Capital Assessments below the Capital
Assessments Cap Amount that are payable by Tenant hereunder as and when same
shall be due, but only for so long as Tenant is an Affiliate of Special
Assessments Limited Guarantor and such guaranty shall expire on and as of the
date on which Tenant ceases to be an Affiliate of Special Assessments Limited
Guarantor; provided that Special Assessments Limited Guarantor shall remain
liable for any unpaid Special District Capital Assessments payable by Tenant
hereunder that relate to the period prior to such date. In the event that Tenant
fails to make any payments required under this Section 5.3 in a timely manner,
Landlord shall have the right (but not the obligation) to make such payments
directly to the Governmental Authorities, and the amount of any such payments
made by Landlord shall be added to Rent due under this Lease for the following
month.
5.4    Infrastructure Payments. Notwithstanding anything herein to the contrary,
beginning on the Conversion Date, Tenant shall be responsible to pay Landlord as
additional Rent, an annual payment in the amount *** (as defined in the MDA)
allocated to Tenant in accordance with ***, which amount shall be calculated
using *** (and matching the payment schedule) as the anticipated *** set forth
on *** hereto (“Tenant Infrastructure Payment Amounts”).
ARTICLE 6.    
EXPENSES
6.1    Operating Expenses. During the Term, Tenant shall be solely responsible
for the payment of all operating expenses for the Leased Premises, including
without limitation repair and maintenance charges, insurance charges, and all
other charges incurred in connection with the operation of the Leased Premises
pursuant to this Lease. Tenant shall pay its pro rata share of all Common
Facilities Expenses, and any other operating expenses, contributions,
maintenance costs, governmental charges, capital expenditures, and expenses
related to the ownership and operation of the Leased Premises, whether or not
specifically mentioned in this Lease, directly to the appropriate party prior to
delinquency of such payments, provided that for avoidance of doubt, the expenses
(including Special District Capital Assessments) attributable to the

- 16 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



construction of any Common Infrastructure Work (as defined in the Master
Development Agreement) at the Master Development Site shall not be considered an
operating expense hereunder.
6.2    Tenant’s Real Estate Taxes.
(a)    As used in this Article, the following terms shall have the following
meanings:
(i)    “Fiscal Tax Year” means the twelve (12) month period established as the
tax year by the taxing authority having jurisdiction over the Leased Premises.
(ii)    “Taxes” means all ad valorem taxes and assessments and governmental
charges (including sewer, water, drainage, and lighting, road improvement
special district assessments and charges), general or special, ordinary or
extraordinary, foreseen or unforeseen, of any kind or nature whatsoever,
including payments in lieu of taxes, imposed by any Governmental Authorities,
which are levied on or charged against the Leased Premises, the Project,
Tenant’s Property, personal property or rents, or on the right or privilege of
leasing real estate or collecting rents thereon, and any other taxes and
assessments attributable to the Leased Premises or its operation or any tax or
assessment or governmental charge imposed or collected by a Governmental
Authority in lieu of or in substitution for any such tax, assessment or
governmental charge, including without limitation all special assessments,
impact fees, development fees, traffic generation fees, parking fees in respect
of any Fiscal Tax Year falling wholly within the Term of this Lease and the
allocable portion of any real estate taxes so imposed in respect of any Fiscal
Tax Year falling partly within and partly without the Term of this Lease, equal
to the proportion which the number of days of such Fiscal Tax Year falling
within the Term of this Lease bears to the total number of days of such Fiscal
Tax Year; excluding, however, any income, franchise, corporate, capital levy,
capital stock, excess profits, transfer, revenue, estate, inheritance, gift,
devolution or succession tax payable by Landlord or any other tax, assessment,
charge or levy upon the Rent payable hereunder by Tenant, except to the extent
any such tax, assessment, charge or levy is imposed in substitution for any ad
valorem tax or assessment. Notwithstanding the foregoing or anything to the
contrary contained herein, “Taxes” for any and all purposes hereunder (a) shall,
for so long as the PILOT Agreement includes the Leased Premises, include the
PILOT Payments and (b) shall not include any Special District Capital
Assessments, which shall solely be payable in accordance with Section 5.3
hereof.
(b)    Landlord shall notify any applicable taxing authority of the identity and
address of Tenant and shall direct or request such taxing authority to deliver
to Tenant all bills and other notices with respect to Taxes from and after the
Commencement Date. Tenant shall pay all Taxes directly to the appropriate taxing
authorities prior to their delinquency. Tenant shall have the right (but shall
not be obligated) to contest the Taxes or the validity thereof by appropriate
legal proceedings or in such other manner as it deems suitable, and Landlord
agrees that whenever Landlord’s cooperation is required in any of the
proceedings brought by Tenant as aforesaid, Landlord will reasonably cooperate
therein, provided the same shall not entail any cost, liability or expense to
Landlord and Tenant will pay, indemnify and save Landlord harmless of and from,
any

- 17 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



and all liabilities, losses, judgments, decrees, costs and expenses (including,
without limitation, all reasonable attorneys’ fees, court costs and
disbursements) in connection with any such contest and will, promptly after the
final settlement, fully pay and discharge the amounts which shall be levied,
assessed, charged or imposed or be determined to be payable therein or in
connection therewith, and Tenant shall perform and observe all acts and
obligations, the performance of which shall be ordered or decreed as a result
thereof. No such contest shall subject Landlord or the holder of any Fee
Mortgage to the risk of any material civil liability or the risk of any criminal
liability. Landlord shall not, during the pendency of such legal or other
proceeding or contest, pay or discharge any Taxes, or tax lien or tax title
pertaining thereto, provided Landlord may do so in order to stay a sale of the
Leased Premises through foreclosure of a tax lien thereon. Any refund obtained
by Tenant in respect of Taxes shall be paid (i) first to Tenant to the extent of
its costs and expenses of such contest, (ii) second, to Landlord on account of
any portion of the Taxes so refunded which was previously paid by Landlord, if
any, and (iii) third, to Tenant on account of any portion of the Taxes so
refunded which was previously paid by Tenant.
(c)    Taxes for the Fiscal Tax Year in which the Commencement Date occurs shall
be apportioned between Landlord and Tenant in that percentage which the number
of days in such Fiscal Tax Year from the Commencement Date to the end of such
Fiscal Tax Year (with respect to the Fiscal Tax Year in which the Commencement
Date occurs) bear to the total number of days in such Fiscal Tax Year, and Taxes
for the Fiscal Tax Year in which the Term expires shall be apportioned between
Tenant and Landlord in that percentage which the number of days in such Fiscal
Tax Year from the first day of such Fiscal Tax Year to the expiration of the
Term (with respect to the Fiscal Tax Year in which the Term expires) bear to the
total number of days in such Fiscal Tax Year; provided, that no such
apportionments shall occur unless, with respect to Taxes for the last Fiscal Tax
Year during the Term, if Tenant shall become the fee owner of the Leased
Premises.  The apportionment for Taxes for the first Fiscal Tax Year during the
Term shall be made and paid simultaneously with the execution and delivery of
this Lease, and the apportionment for Taxes for the last Fiscal Tax Year during
the Term shall be made and paid within ten (10) Business Days of the expiration
of the Term.
6.3    Restrictive Agreements. The Leased Premises are subject to the
Restrictive Agreements. Landlord and Tenant hereby agree as follows:
(a)    No amendment of any Restrictive Agreements after the Effective Date which
does or could reasonably be expected to adversely impact the rights enjoyed by
Tenant or the Leased Premises, the Project and the Improvements, shall be
effective without Tenant’s prior written consent, which consent may be granted
or withheld in Tenant’s sole discretion, and Landlord shall not approve or agree
to any such amendment to the extent Landlord’s approval or agreement is required
thereto.
(b)    Landlord hereby agrees to (i) comply and cause its Affiliates to comply
with the Restrictive Agreements and (ii) use commercially reasonable efforts, at
Tenant’s expense, to enforce the cross-easement rights, operating covenants and
other rights contained in the Restrictive Agreements on Tenant’s behalf to the
extent fee simple ownership is required to enforce such rights, and if Landlord
fails to proceed with its reasonable efforts to enforce said rights on Tenant’s
behalf

- 18 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



within thirty (30) days after notice thereof from Tenant, Landlord agrees that
Tenant shall have the right to enforce said rights under the Restrictive
Agreements directly and in the name of and on behalf of Landlord if required
(all at Tenant’s expense), Landlord hereby conferring such enforcement rights
unto Tenant. Without limiting the foregoing, Landlord agrees that the Tenant
under this Lease shall be named as a third party beneficiary under, or otherwise
be given a direct right to enforce, any such Restrictive Agreement, except to
the extent prohibited or not otherwise permitted under applicable Laws.
(c)    Tenant shall, during the Term of this Lease, comply with and promptly
perform in all material respects each and all of the terms and provisions of the
Restrictive Agreements insofar as they relate to the construction of the Project
or the Leased Premises or, subject to Section 6.3(a) above, are otherwise
imposed or binding upon any owner, tenant or occupant of the Project, the Leased
Premises or any portion thereof.
(d)    Landlord agrees to cooperate with Tenant, at Tenant’s expense, in the
exercise of any rights or remedies pursuant to the Restrictive Agreements the
exercise of which Tenant reasonably believes is desirable, necessary or prudent
with respect to the Leased Premises and the operation, financing, development,
use and maintenance thereof. Tenant hereby covenants and agrees to indemnify and
hold harmless Landlord from and against any and all claims, costs, demands,
losses or liabilities (including reasonable attorneys’ fees) which Landlord may
suffer or incur by reason of any failure by Tenant to pay and perform all of its
obligations pursuant to the terms of, or any violation of or noncompliance with
any of the covenants and agreements contained in, the Restrictive Agreements, or
any of them, with which Tenant is required hereunder to comply. If at any time
any claims, costs, demands, losses or liabilities are asserted against Landlord
by reason of any failure by Tenant to pay and perform all of the terms of, or
any violation of or noncompliance with any of the covenants and agreements
contained in, the Restrictive Agreements with which Tenant is required hereunder
to comply, Tenant will, upon notice from Landlord, defend any such claims,
costs, demands, losses or liabilities at Tenant’s sole cost and expense by
counsel reasonably acceptable to Landlord. Landlord will promptly provide to
Tenant a copy of any notice received by Landlord in connection with any
Restrictive Agreement.
6.4    Utility Payments. Tenant shall pay all charges for gas, electricity,
water, sewer service and any and all other utilities used in the Project and the
Leased Premises during the Term of this Lease, all such utilities to be obtained
by Tenant directly from the applicable utility company. Tenant also shall be
solely responsible for the payment of any connection, tap, hookup or other
fee(s) imposed by Governmental Authorities or by any utility company to extend,
connect or continue utility service to the Leased Premises, it being
acknowledged that such utilities shall be brought to the perimeter of the Leased
Premises as contemplated in the Master Development Agreement. Other than as may
be set forth in the Restrictive Agreements, Landlord shall have no obligation to
provide any utility services to the Leased Premises, or any part thereof, and
shall have no responsibility or liability to Tenant or any third party if any
such utility services are not provided to the Leased Premises or any part
thereof. Landlord does not warrant that any utilities will be free from any
shortages, failures, variations, or interruptions. None of the same shall be
deemed an eviction or disturbance of Tenant’s use and possession of the Leased
Premises or any part thereof, or render Landlord liable to Tenant for an
abatement of Rent, or relieve Tenant from

- 19 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



performance of Tenant’s obligations under this Lease. Landlord in no event shall
be liable for damages by reason of any such shortages, failures, variations, or
interruptions, including without limitation, loss of profits, business
interruption or other incidental or consequential damages.
6.5    Escrows for Taxes and Common Facilities Expenses. In the event Tenant
fails timely to pay any Special District Capital Assessments below the Capital
Assessments Cap Amount for which it is liable or Taxes prior to their
delinquency as required by Section 6.2 above, then unless waived by Landlord (or
otherwise waived pursuant to the further provisions of this Section 6.5), Tenant
shall make monthly deposits for Taxes (“Tax Deposits”) with Landlord equal to
one-twelfth (1/12th) of the Taxes for the applicable Fiscal Tax Year such that
Tax Deposits sufficient to pay the same when due are held by Landlord not less
than thirty (30) days before they are due (with appropriate adjustment to the
initial Tax Deposit amount).  In the event Tenant fails timely to pay any Common
Facilities Expenses prior to their delinquency as required by Section 6.1 above,
then unless waived by Landlord (or otherwise waived pursuant to the further
provisions of this Section 6.5), Tenant shall make monthly deposits for Common
Facilities Expenses (“Common Facilities Deposits”; each of the Tax Deposits and
Common Facilities Deposits hereinafter being referred to as “Deposits”) with
Landlord equal to one-twelfth (1/12th) of the Common Facilities Expenses for the
applicable annual period such that Common Facilities Deposits sufficient to pay
the same when due are held by Landlord not less than thirty (30) days before
they are due (with appropriate adjustment to the initial Common Facilities
Deposit amount).  To the extent Taxes or Common Facilities Expenses for any
Fiscal Tax Year or other annual period are not yet ascertainable, Deposits shall
be made based on the Taxes or Common Facilities Expenses, as applicable, for the
prior Fiscal Tax Year or other annual period until ascertainable; and at such
time as they are ascertainable, Tenant shall promptly deposit any deficiency or
receive a credit against future Deposits for any excess, as applicable. Tenant
shall not claim any credit against the Annual Fixed Rent or any other Rent
(other than the Rent consisting of Taxes and/or Common Facilities Expenses, as
applicable) due under this Lease for the Deposits. Tenant shall promptly notify
Landlord of any changes to the amounts, schedules and instructions for payment
of the Taxes or Common Facilities Expenses to the extent that Landlord is not
being regularly informed of the same from the applicable Governmental
Authorities.  The Deposits shall be held by Landlord at a national or
state-chartered bank that has a capital/statutory surplus or shareholder’s
equity, determined in accordance with GAAP, of at least Two Hundred Fifty
Million Dollars ($250,000,000.00), without interest and shall not be commingled
with other funds and may be held by or on behalf of any Fee Mortgagee (but the
same shall not constitute collateral for or under any Fee Mortgage). Tenant
agrees to make the Deposits as directed in writing by such Fee Mortgagee, if
applicable, provided that such Fee Mortgagee shall agree in writing to be
subject to the terms of this Section 6.5. Landlord shall pay the Taxes and or
Common Facilities Expenses, as applicable, prior to their due date to the extent
that the Deposits are sufficient to pay the same or Tenant has deposited with
Landlord the necessary additional amount. Any Deposits remaining after payment
of the Taxes shall be paid to Tenant.  Upon the expiration or earlier
termination of this Lease or, at Landlord’s option, at any prior time, the
balance of the Deposits in Landlord’s possession shall be paid over to Tenant.
Notwithstanding anything to the contrary set forth in this Section 6.5, Tenant’s
obligation to make Deposits shall be deemed waived so long as any Leasehold
Mortgage requires Tenant to

- 20 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



make monthly escrow deposits for Taxes and Common Facilities Expenses and such
monthly escrow deposits are in fact being maintained.
ARTICLE 7.    
INTENTIONALLY OMITTED
ARTICLE 8.    
USE OF PREMISES; TENANT’S COVENANT TO OPERATE
8.1    Permitted Uses. Tenant (and its permitted subtenants, licensees,
concessionaires and other occupants) shall be permitted to use the Leased
Premises for retail, dining and entertainment amenities, and the management and
operations of all functions as may be necessary or appropriate to conduct the
same, and any and all lawfully permitted uses ancillary thereto, including,
without limitation, food and beverage outlets, retail venues, meetings,
entertainment facilities, multi-function events, child and day care facilities
and parking facilities (including, without limitation, a parking garage and
surface parking), and for any other use permitted by law (collectively, the
“Permitted Uses”), subject to and in compliance with the provisions of this
Lease, applicable Laws (including, without limitation, in respect of all
Licenses and Permits), and the Certificate(s) of Occupancy for the Leased
Premises.
8.2    Prohibited Uses. Notwithstanding anything in this Lease to the contrary,
Tenant shall not have the right to use the Leased Premises, or any part thereof,
for the following uses: (a) any use or purpose which is not permitted by, or
which results in a violation of, the Master Declaration binding upon Tenant
and/or the Leased Premises and (b) any use or purpose which is not permitted by,
or which results in a violation of, applicable Law. Tenant shall not build or
permit the operation of a Waterpark on the Leased Premises, but only so long as
Landlord (i) is constructing or causing the construction and/or operating or
causing the operation of the Waterpark Project (as defined in the MDA) or (ii)
leases the Waterpark Parcel to Tenant in accordance with Section 10.5(b)(iii) of
the MDA.
8.3    Uses in Violation of Laws, Etc. Tenant shall not use or occupy or permit
the Leased Premises to be used or occupied, nor do or permit anything to be done
in or on the Leased Premises or any part thereof, in a manner that would violate
in any material respect any Laws or Tenant’s insurance requirements set forth in
Section 17 or any certificate of occupancy issued with respect to the Leased
Premises, or make void or voidable any insurance then in force with respect
thereto, or that would make it impossible to obtain fire or other insurance
thereon required to be furnished hereunder by Tenant, or that will cause or be
likely to cause material structural damage to any of the Improvements. Nothing
contained in this Lease and no action or inaction by Landlord shall be deemed or
construed to mean that Landlord has granted to Tenant any right, power or
permission to do any act or to make any agreement that may create, give rise to,
or be the foundation for, any right, title, interest, lien, charge or other
encumbrance upon the estate of Landlord in the Leased Premises. Tenant shall not
seek to obtain a change in the zoning classification of the Leased Premises, in
each case, without ten (10) business days’ prior written notice to Landlord and
then subject to the terms and conditions of this Lease. If at any time during
the Term of this Lease, (a) any Law prohibits the use of the Project for the
Permitted Uses (the “Prohibition”), then immediately upon the earlier to occur
of (i) Tenant obtaining Knowledge of any proposed Prohibition, or (ii) Tenant’s
receipt of any written notice from any Governmental

- 21 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Authorities of any Prohibition, Tenant shall promptly notify Landlord of such
fact, and Tenant may proceed, in its or Landlord’s name, and at Tenant’s sole
cost and expense, to take such action as Tenant determines to be necessary or
desirable to contest or challenge the Prohibition. Landlord will cooperate
reasonably with Tenant in connection therewith, at Tenant’s sole cost and
expense and at no liability, cost or expense to Landlord, and Tenant shall pay,
indemnify and save harmless Landlord of and from any and all liabilities,
losses, judgments, decrees, costs and expenses (including, without limitation,
all reasonable attorneys’ fees, court costs and disbursements) in connection
with any such contest or challenge. Landlord acknowledges that Tenant will be
irreparably injured by Landlord’s failure to so cooperate and agrees that, in
addition to Tenant’s remedies available at Law for Landlord’s failure to so
cooperate, Tenant shall be entitled to specific performance to enforce such
cooperation obligation under this Section 8.3. If a Prohibition should occur or
be imposed, nothing in this Lease shall be deemed to impair Tenant’s obligations
to comply with all Laws and with Article 12 of this Lease at any time during
which Tenant is not prohibited from using the Project for the purposes permitted
in this Lease by the Prohibition.
8.4    Licenses and Permits. Tenant shall have and maintain all licenses,
permits and approvals that Tenant and its principals, constituents and other
controlling parties are required to maintain under applicable federal, state and
local laws to construct, operate and manage the Leased Premises or any portion
thereof for the Permitted Uses (collectively, the “Licenses and Permits”),
except to the extent any such failure would not have a material adverse effect
on the construction, operation or management of the Leased Premises taken as a
whole. Tenant shall require all subtenants, licensees and concessionaries to
have and maintain all Licenses and Permits required in connection with the
operation of such subtenants’, licensees’, and concessionaires’ business.
8.5    Landlord Assistance. Landlord shall execute, without cost to Landlord,
such customary applications, consents and other instruments as are required by
Governmental Authorities to permit the operation of the Project as permitted by
this Lease, so long as such applications, consents or other instruments do not
impose or subject Landlord to any liability, or claim (collectively, the
“Landlord Assistance Obligations”), except for any liability as may be created
under the Landlord Licenses and Permits, and Tenant hereby covenants and agrees
to defend, indemnify and hold harmless Landlord from and against any and all
claims, costs, demands, losses or liabilities (including reasonable attorneys’
fees and disbursements) which Landlord suffers or incurs by reason of Landlord’s
execution of any such applications, consents or other instruments as Tenant
requests, except for claims, costs, demands, losses or liabilities that result
from the commission of fraud, gross negligence or the willful misconduct or
willful misrepresentation of Landlord or resulting from Landlord’s maintenance
of the Landlord Licenses and Permits (without regard to the conduct of any
Person, other than Landlord or Landlord’s Affiliates, or any directors,
officers, employees or agents of Landlord or any Affiliate of Landlord, or other
Persons acting on behalf of Landlord or any Affiliate of Landlord) or Landlord’s
violation of, or failure to maintain (without regard to the conduct of any
Person, other than Landlord or Landlord’s Affiliates), any of the Landlord
Licenses and Permits. If at any time any such indemnified claims, costs,
demands, losses or liabilities are asserted against Landlord by reason of
Landlord’s execution of any such applications, consents or other instruments as

- 22 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Tenant requests other than the Landlord Licenses and Permits, Tenant will, upon
notice from Landlord, defend any such claims, costs, demands, losses or
liabilities at Tenant’s sole cost and expense by counsel reasonably acceptable
to Landlord. Landlord acknowledges that Tenant will be irreparably injured by
Landlord’s failure to perform the Landlord Assistance Obligations as required
under this Section 8.5, and agrees that, in addition to Tenant’s remedies
available at Law for Landlord’s failure to perform the Landlord Assistance
Obligations, Tenant shall be entitled to specific performance to enforce such
Landlord Assistance Obligations under this Section 8.5.
8.6    Gaming Licenses.
(a)    Landlord and Tenant acknowledge that an Affiliate of Tenant operates
Gaming Operations on the Master Development Site under privileged licenses in a
highly regulated industry and maintains a regulatory compliance program to
protect and preserve its name, reputation, integrity, goodwill and Gaming
Licenses through a thorough review and determination of the integrity and
fitness, both initially and thereafter, of any Person with which Tenant or its
Affiliates conducts business.
(b)    Landlord and Tenant acknowledge that, because the Leased Premises
constitute part of an overall Master Development Site proposal awarded pursuant
to the Gaming License, they may be subject to compliance with requirements of
Gaming Authorities and, if applicable, other Governmental Authorities, related
to the Gaming Licenses and operation of the Leased Premises as part of the
Master Development Site. At all times during the Term of this Lease, Landlord
and Tenant, if and to the extent required by the applicable Governmental
Authorities, their applicable Affiliates and its and their applicable executive
officers, directors and employees, in each case, solely in its capacity as
Landlord and/or Tenant of the Leased Premises and not in connection with any
other portion of the Master Development Site, shall have and maintain all
licenses, permits and approvals required under applicable Laws to be maintained
by lessors and lessees of the Leased Premises. For avoidance of doubt, and
notwithstanding anything herein to the contrary, Tenant shall be responsible
for, and Landlord shall cooperate in, obtaining and maintaining all licenses,
permits and approvals required under applicable Laws for the development and
operation of the Project, including, but not limited to, site plan and
subdivision approvals.
(c)    Notwithstanding anything to the contrary, if prior to the expiration of
the initial ten-year term of Casino Tenant’s Gaming License, Casino Tenant is
prevented from conducting any and all Gaming Operations on the Casino Parcel by
the Gaming Authorities solely due to a failure of the Waterpark Project (as
defined in the Master Development Agreement) to materially comply with the
Gaming Facility License Requirements (as defined in the Master Development
Agreement) as determined by the Gaming Authorities, there shall be an abatement
of Annual Fixed Rent, Percentage Rent and all other amounts due by Tenant
hereunder until the date (whether such date is prior to or following the
expiration of the initial ten-year term of Casino Tenant’s Gaming License) (the
“Rent Resumption Date”) that is the earlier to occur of (a) such time as Casino
Tenant is permitted to conduct Gaming Operations on the Casino Parcel and (b) 30
days following the date on which Landlord or its Affiliate provides possession
and a leasehold interest to the Waterpark Parcel and all Improvements located
thereon (as defined and on the terms

- 23 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



set forth in the MDA) to Casino Tenant to operate the Waterpark Project pursuant
to Section 10.5 of the Master Development Agreement. Tenant’s obligations to pay
Annual Fixed Rent, Percentage Rent and all other amounts due by Tenant hereunder
will resume on the Rent Resumption Date for the period from and after the Rent
Resumption Date.
ARTICLE 9.    
INTENTIONALLY OMITTED
ARTICLE 10.    
SUBLETTING AND ASSIGNING
10.1     Landlord’s Consent. Except as set forth in Section 10.2, Tenant shall
not have the right to sublease, assign, license or otherwise transfer in whole
or in part this Lease or the term and estate hereby granted, or sublet the
Leased Premises in whole or in part without in each instance obtaining the prior
written consent of Landlord, such consent not to be unreasonably withheld,
conditioned or delayed. For purposes of this Article 10, “subleases” shall
include any licenses, concession arrangements, management contracts or other
arrangements relating to the possession or use of all or any part of the Leased
Premises and “subtenants” shall include any licensees, concessionaires, managers
or other third-party service providers. The provisions of this Article 10 shall
not apply to the granting of any Leasehold Mortgage, any foreclosure or
transfer-in-lieu of foreclosure thereunder (including without limitation, any
foreclosure of equity interests in Tenant by a Leasehold Mezzanine Lender) or a
transfer of the Leasehold Estate by a Leasehold Mortgagee in connection with a
foreclosure, all of which shall be governed exclusively by the provisions of
Article 19 hereof.
10.2     Permitted Assignment, Subletting and Licenses.
(a)    Notwithstanding Section 10.1, without the consent of Landlord, Tenant may
assign this Lease to any party, provided that the following conditions are met:
(A) Landlord shall have received a notice of such assignment from Tenant, (B)
the assignee and Tenant shall execute an assignment and assumption agreement in
customary form reasonably acceptable to Landlord whereby such assignee agrees to
assume all obligations of Tenant under this Lease, (C) such assignment is for a
valid business purpose and not to avoid any obligations under this Lease, and
(D) the assignee is a reputable entity of good character and either itself or
together with a guarantor provided by assignee, shall have, immediately after
giving effect to such assignment, an aggregate net worth (computed in accordance
with GAAP) at least equal to $25,000,000.00.
(b)    Notwithstanding Section 10.1, without the consent of Landlord, Tenant may
assign this Lease or sublet the Leased Premises in whole or in part without
Landlord’s consent to an Affiliate of Tenant, provided that Tenant gives
Landlord at least thirty (30) days advance written notice of such assignment.
Any party that is permitted to take assignment of this Lease shall execute an
assignment and assumption agreement in customary form reasonably acceptable to
Landlord whereby such assignee agrees to assume all obligations of Tenant under
this Lease.
(c)    Notwithstanding Section 10.1, without the consent of Landlord, Tenant may
license or sublease portions of the Leased Premises to subtenants,
concessionaires or licensees to

- 24 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



conduct any Permitted Uses provided that the applicable provisions of Section
10.4 are complied with. Each sublease or license or other occupancy agreement
will be subject and subordinate to the provisions of this Lease relating to the
Leased Premises and will not affect or reduce any of the obligations of Tenant,
nor impose any additional obligations on Landlord. Tenant shall, within thirty
(30) days after the execution and delivery of any such sublease, license or
occupancy agreement, deliver a duplicate original thereof to Landlord.
10.3     Assignment and Subletting Procedures.
(a)    If Tenant shall, at any time or from time to time, during the term
hereof, assign this Lease or sublet all or any portion of the Leased Premises,
Tenant shall notify Landlord (a “Transfer Notice”) of such transfer, which
notice shall be accompanied by (A) a copy of the proposed assignment or sublease
and all related agreements, the effective date of which shall be at least thirty
(30) days after the giving of the Transfer Notice and (B) a statement setting
forth in reasonable detail the identity of the proposed assignee or subtenant,
the nature of its business and its proposed use of the Leased Premises. Tenant
shall also ensure that the following conditions are met:
(i)    the proposed assignee or subtenant will use the Leased Premises (or the
applicable portion thereof) in a manner that is limited to a use permitted under
this Lease; and
(ii)    the form of the proposed assignment or sublease shall be reasonably
satisfactory to Landlord and shall comply with the applicable provisions of this
Article 10.
10.4     General Provisions.
(d)    If this Lease is assigned, Landlord may collect rent from the assignee.
If the Leased Premises, or any part thereof, are sublet or occupied by anybody
other than Tenant, Landlord may, during the existence of any Event of Default,
collect rent from the subtenant or occupant. In either event, Landlord may apply
the net amount collected against Rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
Section 10.1, or the acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the performance of Tenant’s obligations
under this Lease.
(e)    No assignment or transfer shall be effective until the assignee delivers
to Landlord (i) evidence that the assignee, as Tenant hereunder, has complied
with the requirements of Article 17, (ii) an agreement in form and substance
reasonably satisfactory to Landlord whereby the assignee assumes Tenant’s
obligations under this Lease, and (iii) proof reasonably satisfactory to
Landlord that the Licenses and Permits have been assigned to the assignee (or
new Licenses and Permits have been obtained and are then in full force and
effect, or applications therefor made or prepared to be timely made together
with a customary interim operating arrangement, in each case in order for the
assignee to be permitted to lawfully operate the Project on or before the
effective date of such assignment).

- 25 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(f)    Notwithstanding any assignment or transfer, and notwithstanding the
acceptance of any Rent by Landlord from an assignee, transferee, or any other
party, the original named Tenant and each successor Tenant shall remain fully
liable for the payment of the Rent and the performance of all of Tenant’s other
obligations under this Lease; provided that upon satisfaction of the provisions
of Section 10.4(b) above, and provided, that if (i) upon the effective date of
such assignment, the assignee, either itself or together with a guarantor
provided by assignee, shall have, immediately after giving effect to such
assignment, an aggregate net worth (computed in accordance with GAAP) at least
equal to $25,000,000.00 and (ii) all then current and past due obligations of
Tenant under this Lease have been paid and performed in full, Tenant shall be
released from all further liability under the Lease first accruing after the
effective date of the assignment and assumption in question. The joint and
several liability of Tenant and any immediate or remote successor in interest of
Tenant shall not be discharged, released or impaired in any respect by any
agreement made by Landlord extending the time to perform, or otherwise
modifying, any of the obligations of Tenant under this Lease, or by any waiver
or failure of Landlord to enforce any of the obligations of Tenant under this
Lease; provided, that (A) in the case of any modification of this Lease made
after the date of an assignment or other transfer of this Lease by Tenant, if
such modification increases or enlarges the obligations of Tenant or reduces the
rights of Tenant, then the Tenant named herein and each respective assignor
prior to the assignment in question that has not consented to such modification
shall not be liable under or bound by such increase, enlargement or reduction
(but shall continue to be liable under this Lease as though such modification
were never made) and (B) in the case of any waiver by Landlord of a specific
obligation of an assignee of Tenant, or an extension of time to perform in
connection therewith, such waiver and/or extension shall also be deemed to apply
to the immediate and remote assignors of such assignee.
(g)    If this Lease shall have been assigned by the initially named Tenant
(other than to an Affiliate), Landlord shall give the initially named Tenant (or
any entity which directly or indirectly succeeds to the interest of the
initially named Tenant) (the “Initially Named Tenant”) a copy (at the last
effective address for notices hereunder) notice of each notice of default given
by Landlord to the then current Tenant. Except in the case of a release of
Tenant made in accordance with the provisions of Section 10.4(b) above or if
Landlord shall execute and deliver a written instrument releasing the Initially
Named Tenant from any further liability under this Lease, Landlord shall not
have any right to terminate this Lease or otherwise to exercise any of
Landlord’s rights and remedies hereunder (other than Landlord’s self-help remedy
in accordance with Section 22.4 and any indemnification obligations of Tenant)
after a default by such current Tenant unless and until (A) Landlord shall have
made a demand on the then current Tenant to cure the default in question, (B)
Landlord delivers a copy of the default notice in question to the Initially
Named Tenant as aforesaid, and (C) the Initially Named Tenant has an opportunity
to remedy such default within the time periods set forth in this Lease (such
time periods, with respect to the Initially Named Tenant, being deemed to run
from the date that Landlord delivers a copy of the default notice in question to
the Initially Named Tenant as aforesaid). Landlord shall accept timely
performance by the Initially Named Tenant of any term, covenant, provision or
agreement contained in this Lease on the then current Tenant’s part to be
observed and performed with the same force and effect as if performed by the
then current Tenant. If the Initially Named Tenant shall cure the default by
such current Tenant, or if the default shall be incurable (such as bankruptcy),
and Landlord or the current Tenant seeks to terminate this Lease, then the
Initially Named Tenant shall have the right to enter into a

- 26 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



new lease with Landlord upon all of the then executory terms of this Lease and
to resume actual possession of the Premises for the unexpired balance of the
Term provided that all past due and then current Rent is paid in full.
(h)    Each subletting by Tenant shall be subject to the following:
(i)    No subletting shall be for a term (including any renewal or extension
options contained in the sublease) ending later than one day prior to the
Expiration Date.
(ii)    In connection with any subletting of the Leased Premises or any part
thereof, Tenant shall deliver to the Landlord both (A) an executed counterpart
of such sublease in accordance with the terms of this Article 10, and (B) on or
prior to the sublessee taking possession, a certificate of insurance evidencing
that (x) Landlord is an additional insured under the insurance policies required
to be maintained by occupants of the Leased Premises pursuant to Article 17, and
(y) there is in full force and effect, the insurance otherwise required by
Article 17.
(iii)    Each sublease shall provide that it is subject and subordinate to this
Lease, and that in the event of termination, reentry or dispossess by Landlord
under this Lease Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (A) liable for
any previous act or omission of Tenant under such sublease, (B) subject to any
credit, offset, claim, counterclaim, demand or defense which such subtenant may
have against Tenant, (C) bound by any previous modification of such sublease
made without Landlord’s consent, if Landlord’s consent was required to such
sublease initially (or would have been if such the modification(s) in question
were part of the initial sublease), or by any previous prepayment of more than
one (1) month’s rent, (D) bound by any covenant of Tenant to undertake or
complete any construction of the Leased Premises or any portion thereof,
(E) required to account for any security deposit of the subtenant other than any
security deposit actually delivered to Landlord by Tenant, and (F) responsible
for any monies owing by Tenant to the credit of the subtenant.
(iv)    In connection with any sublease on the Leased Premises pursuant to which
the proposed subtenant (or an Affiliate thereof) is making a material financial
investment in the Project (whether by way of payment of construction costs,
payment of “key” money or otherwise), Landlord shall at the request of the
proposed subtenant enter into a customary subordination, non-disturbance and
attornment agreement with such subtenant, in form and substance acceptable to
Landlord and any Fee Mortgagee, acting reasonably.
(i)    Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, without complying with all of the terms and conditions of this Article
10, including, without limitation, Section 10.4, which for purposes of this
Section 10.4(f) shall be deemed to be appropriately modified

- 27 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



to take into account that the transaction in question is an assignment of the
sublease or a further subletting of the space demised under the sublease, as the
case may be.
(j)    Tenant shall reimburse Landlord on demand for the reasonable,
out-of-pocket costs incurred by Landlord in connection with any actual or
proposed assignment or sublease, including, without limitation, the costs of
making customary investigations as to the acceptability of the proposed assignee
or subtenant, and reasonable legal costs incurred in connection with the
granting of any requested consent.
10.5     Landlord’s Assignment. Anything in this Lease to the contrary
notwithstanding, Landlord shall have the right, without Tenant’s consent, to
sell, transfer, or assign Landlord’s interest in the Leased Premises and/or this
Lease at any time; provided, that (a) in the case of any such proposed
assignment or transfer, the Landlord Licenses and Permits shall be assignable to
the proposed assignee or new Landlord Licenses and Permits shall be obtained or
application therefor made, by the transferee, to the extent in each case, as
required by applicable Law, (b) any such assignment or transfer shall be subject
and subordinate to the Purchase Option (as defined in the Purchase Option
Agreement) and (c) in the event of any transfer of the fee ownership of the
Leased Premises in connection with any such proposed assignment or transfer, the
new fee owner of the Leased Premises shall enter into a subordination,
non-disturbance and attornment agreement with Tenant in substantial conformance
with the SNDA. Landlord shall be relieved of Landlord’s obligations under this
Lease to the extent such obligations arise after the date of such sale,
transfer, or assignment, provided that such transferee, or assignee agrees to
assume all of the unaccrued obligations under this Lease and agrees to perform
to the full extent required under the terms and conditions of this Lease.
Notwithstanding the foregoing, in the event Landlord desires to sell, transfer
or assign Landlord’s interest in the Leased Premises and/or this Lease during
the Term to a Competitor, whether directly or indirectly, voluntarily or
involuntarily or by operation of law (including a transfer in connection with a
foreclosure sale by a Fee Mortgagee) (subject to the further provisions of this
Section 10.5, a “Competitor Transfer”), then (a) Landlord shall deliver written
notice to Tenant of such proposed Competitor Transfer no less than thirty (30)
days prior to the consummation thereof (a “Competitor Transfer Notice”) and (b)
Tenant shall be permitted to exercise the Purchase Option (as defined in the
Purchase Option Agreement) in accordance with the terms and conditions of the
Purchase Option Agreement at any time following the delivery of such Competitor
Transfer Notice and for so long as a Competitor is the Landlord under this
Lease. Provided Tenant shall deliver the Buyer’s Purchase Notice (as defined in
the Purchase Option Agreement) on or before the date that is fifteen (15) days
after Landlord’s delivery of a Competitor Transfer Notice, (i) Landlord shall be
prohibited from consummating the Competitor Transfer and Landlord and Tenant
shall consummate the sale of the Leased Premises to Tenant in accordance with
the terms and conditions set forth in the Purchase Option Agreement, and (ii)
the purchase price for the Landlord Property Interest shall be an amount equal
to the lesser of (A) the portion of the Purchase Price set forth in the Purchase
Option Agreement allocable to the Leased Premises and (B) the purchase price to
be paid by the Competitor in connection with the proposed Competitor Transfer.
In addition to the foregoing, for so long as this Lease shall be in full force
and effect, Landlord shall not effectuate a Competitor Transfer with any Person
set forth on ***. For purposes hereof, a “Competitor Transfer” shall not include
any (x) merger, reorganization or recapitalization of or with any Person other
than a Person or Persons the majority of whose assets consist of its

- 28 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



interest in the Leased Premises or this Lease, (y) a direct or indirect sale or
other conveyance of all or substantially all of the business or assets of any
Person however structured (whether by asset sale, stock sale or otherwise) other
than a Person or Persons the majority of whose assets consist of its interest in
the Leased Premises or this Lease (in the case of each of (x) and (y) entered
into for a valid business purpose and not for the purpose of evading the
restrictions contained in this Section 10.5), or (z) transfers, sales or
issuances of shares in any Person (including, without limitation, an IPO) that
is or may in the future be traded on any nationally or internationally
recognized stock exchange or stock quotation system (other than an IPO or other
similar issuance that is being undertaken for the purpose of evading the
restrictions contained in this Section 10.5).
10.6     REIT Limitations. At such time as the Landlord or its Affiliates in
this Lease is a real estate investment trust, this Section 10.6 shall apply.
Anything contained in this Lease to the contrary notwithstanding, Tenant shall
not: (a) sublet or assign or enter into other arrangements such that the amounts
to be paid by the sublessee or assignee thereunder would be based, in whole or
in part, (i) on the income or profits derived by the business activities of the
sublessee or assignee as defined, and subject to the exception provided, in
section 856(d)(2)(A) of the Code or (ii) any other formula such that any portion
of the rent paid by Tenant to Landlord or its Affiliates would fail to qualify
as “rents from real property” within the meaning of Section 856(d) of the Code;
(b) sublet or assign the Leased Premises or this Lease to any Person of which
Landlord has notified Tenant in writing that Landlord owns, directly or
indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code), a ten percent (10%) or greater interest within the
meaning of Section 856(d)(2)(B) of the Code; or (c) sublet or assign the Leased
Premises or this Lease in any manner that would result in impermissible tenant
service income (as defined in section 856(d)(7) of the Code) which could cause
any portion of the amounts received by Landlord pursuant to this Lease or any
sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or which could cause any other income received by
Landlord to fail to qualify as income described in Section 856(c)(2) of the
Code, provided that the requirement of this clause (c) shall be deemed satisfied
if (i) the obligations and right to payment in any sublease or assignment that
relate to impermissible tenant services to be provided by Tenant may, pursuant
to its terms, be assigned to an affiliate of or successor to Landlord at
Landlord’s option or (ii) impermissible tenant services to be provided by Tenant
in connection with any sublease or assignment are contained in a separate
contract for services which may, pursuant to its terms, at Landlord’s option, be
assigned to or performed by an affiliate or successor of Landlord.
ARTICLE 11.    
OWNERSHIP OF IMPROVEMENTS; TENANT’S PROPERTY
11.1     Ownership of Improvements. All Improvements shall be and remain a part
of the Leased Premises. All Improvements (including any Alterations but
excluding Tenant’s Property) shall be the property of Tenant for all purposes
during the Term and, upon expiration or earlier termination of this Lease, shall
become the property of Landlord.
11.2     Tenant’s Property. Any and all business and trade fixtures and
equipment, signs, appliances, furniture and other personal property of any
nature installed in the Leased Premises during the Term, including any of such
property leased from third parties (collectively referred to

- 29 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



in this Lease as “Tenant’s Property”), may be removed by Tenant at any time
during the Term (but without limiting any of Tenant’s obligations under Section
8.6 and its other obligations under this Lease). Landlord hereby waives any and
all rights at law or in equity, including, but not limited to, any and all
liens, claims, demands or rights, including rights of levy, execution, sale and
distraint for unpaid rent, or any other right, interest or lien which Landlord
has or may hereafter acquire in any of Tenant’s Property. Tenant may grant to
its lender(s) a security interest or other lien in, or enter into, an equipment
lease for, Tenant’s Property and Landlord will permit Tenant’s lender(s) and
lessor(s) reasonable access to the Project to inspect Tenant’s Property or to
remove Tenant’s Property in connection with any action to enforce such security
interest, lease or other lien. Landlord will execute and deliver a standard and
reasonably acceptable form of landlord’s waiver required of Tenant’s lender(s)
or lessor(s) to confirm such entity’s waiver of security interest in or
ownership of Tenant’s Property.
11.3     Restoration after Pre-Development Termination. Unless, and to the
extent, otherwise agreed by Landlord in writing, Tenant shall (a) restore the
Leased Premises to its original contours as of the Effective Date with certified
clean fill and (b) restore all plantings within 6 months after any
Pre-Development Termination (collectively, “Restoration Obligations”).
Satisfactory completion of the Restoration Obligations shall be determined by
Landlord in its sole and reasonable discretion. Special Assessments Limited
Guarantor hereby absolutely, irrevocably, and unconditionally guarantees to
Landlord the full and timely performance of the Restoration Obligations. In the
event Tenant or Special Assessments Limited Guarantor fail to perform the
Restoration Obligations, Landlord may perform the same at the expense of Tenant,
(a) immediately and without notice in the case of emergency, or in case such
failure may result in a violation of any Law or in a cancellation of any
insurance policy maintained by Landlord and (b) in any other case if such
failure continues beyond any applicable grace period. Landlord shall have the
right to enter the Leased Premises to rectify a default of Tenant as aforesaid.
Tenant shall on demand reimburse Landlord for the actual costs and expenses
incurred in rectifying a Restoration Obligation default, including reasonable
attorneys’ fees and disbursements, together with interest thereon at the Default
Rate, but nothing herein shall be deemed to permit Tenant to set off any costs
of cure or other amounts against the amounts owing to Landlord hereunder.
ARTICLE 12.    
GOVERNMENTAL COMPLIANCE
12.1     Tenant Responsibilities Generally. Tenant shall comply with the terms
of the Restrictive Agreements, Gaming Licenses and Licenses and Permits, which
affect the Leased Premises and the Project located thereon and the use and
occupancy thereof. If Landlord or Tenant receives written notice of any
violation of any governmental requirements applicable to the Leased Premises,
such party shall give prompt notice thereof to the other party.
12.2     Parties; Environmental Knowledge. Except as set forth in Schedule 3
attached hereto, Landlord warrants and represents to Tenant that to Landlord’s
Knowledge: no release leak, discharge, spill, storage, disposal or emission of
Hazardous Substances (hereinafter defined) has occurred in, on or under the
Leased Premises, and that the Leased Premises are free of Hazardous Substances
as of the date hereof, there are no underground storage tanks under or adjacent
to the

- 30 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Leased Premises, there has not been any notice of intent to sue, notice of
violation, citation, warning or similar notification under any federal, state or
local environmental law or regulation regarding the Leased Premises or arising
out of operations on the Leased Premises; provided, that Tenant hereby
acknowledges and agrees that (a) it has received copies of the Environmental
Report, Tenant is fully aware of the contents of the Environmental Report,
Tenant has performed such additional diligence as to the environmental condition
and historical uses of the Leased Premises as Tenant has deemed necessary or
desirable, and Tenant accepts the Leased Premises subject to all matters and
conditions disclosed in the Environmental Report or otherwise existing on the
Effective Date (subject to the provisions of Section 12.3, 12.4 and 12.5 below),
(b) Landlord has not undertaken any investigation or inquiry with respect to
environmental aspects of the Leased Premises other than the Environmental
Report, and the warranties and representations of Landlord set forth in this
Section 12.2 are based solely upon Landlord’s actual Knowledge (including the
matters disclosed in the Environmental Report), and (c) the representations and
warranties contained in this Section 12.2 are subject to the matters and
conditions disclosed in the Environmental Report, and Landlord shall not be
deemed to be in breach of the warranties and representations contained in this
Section 12.2 to the extent the matter or condition which would otherwise be a
breach of such warranties and representations is disclosed in the Environmental
Report.
12.3     Landlord’s Environmental Responsibilities during the Term. During the
Term of this Lease, neither Landlord nor Landlord’s agents, employees or
contractors shall cause any Hazardous Substances to be used, stored, generated
or disposed of on, in or under the Leased Premises, except for those Hazardous
Substances which may be reasonably required in the performance by Landlord of
its obligations under this Lease, and then only to the extent no Laws in effect
at such time are violated by Landlord or such agent, employee or contractor, as
the case may be.
12.4     Landlord’s Environmental Work. Landlord agrees to investigate and
remediate the soil conditions identified on the Leased Premises as set forth in
the Subsurface Investigation Report prepared by AKRF, Inc. dated December 2015,
attached hereto as Exhibit F (the “Environmental Work”). The Environmental Work
shall be deemed completed upon closure of Spill No. 1508381 by the New York
State Department of Environmental Conservation, as evidenced by either a No
Further Action letter from NYSDEC or a notation on the Spill Incident Database
that the Spill has been closed. In the event Landlord does not complete the
Environmental Work within three (3) months of the Commencement Date of this
Lease, Tenant reserves the right, but not the obligation, to undertake to
complete the Environmental Work at its own cost and expense, and obtain a
deduction from Rent in an amount equal to the actual costs incurred by Tenant to
perform the Environmental Work.
(a)    Landlord is hereby granted a limited right of access, consistent with
Article 23 herein, for purposes of conducting and completing the Environmental
Work.
(b)    Landlord shall supply to Tenant proof of its contractor’s and
subcontractor’s comprehensive commercial general liability insurance (with a
company and in form satisfactory to Tenant), providing coverage against claims
for injury or death to persons or damage to property, naming Tenant as
additional insured, in the amount of not less than Two Million Dollars
($2,000,000) per occurrence for bodily injury and property damage combined, and
N.Y.S. statutory worker's compensation insurance and disability insurance, and
automobile liability insurance coverage for

- 31 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



all vehicles which may be used on the Leased Premises with limits of not less
than Two Million Dollars ($2,000,000) combined single limit. Landlord or its
agents shall require all contractors and subcontractors to maintain the policies
previously described in this paragraph.
(c)    The Environmental Work to be performed by Landlord and its contractors
shall be performed at hours and in a manner causing the least amount of
disturbance of the Leased Premises and of the activities of Tenant at the Leased
Premises. Upon completion of the Environmental Work, Landlord and its
contractors shall restore the Leased Premises to its original condition as
existed prior to commencement of the Environmental Work, or to such condition as
may otherwise be agreed to by Tenant in writing. Landlord shall promptly remove
and properly dispose of any and all waste materials generated as part of the
Environmental Work, which removal shall in no way disrupt or otherwise interfere
with the Tenant’s anticipated development work at the Leased Premises. Landlord
and its contractors shall be responsible for compliance with all Laws in
performing the Environmental Work, including, the proper disposal of such waste
materials.
(d)    Landlord agrees that it will provide Tenant with copies of all
environmental data, sampling and analysis reports, consultants' reports, and all
correspondence with regulatory agencies and third parties not in the employ of
or contracted to Landlord, relating to the Environmental Work. Such data,
documents, and reports shall be provided by Landlord or its contractors to
Tenant within five (5) business days after receipt of the same by Landlord or
its contractors. Except as otherwise required by Law, Landlord shall provide
Tenant with a draft copy of any submissions made by Landlord or its contractors
that relate to the Environmental Work to Tenant in advance of submitting to any
governmental agencies and shall give any Tenant comments to the drafts
reasonable consideration. Landlord shall provide Tenant with a copy of any
submissions made by Landlord or its contractors that relate to the Environmental
Work to any governmental agencies that relate to the Environmental Work
simultaneously with the submission.
12.5     Tenant’s Environmental Responsibilities. Neither Tenant nor Tenant’s
subtenants, licensees or concessionaires, nor the agents, employees or
contractors of Tenant or any of Tenant’s subtenants, licensees or
concessionaires, shall cause or permit any Hazardous Substances to be used on,
in or under the Leased Premises, except in the ordinary course of business in
the operation of such Person’s business as permitted by Article 8 or as
reasonably required in performing the obligations of Tenant under this Lease,
and then only to the extent no applicable Laws in effect at such time are
violated. Tenant’s responsibilities under this Article 12, without duplication,
shall apply to any activities or work on the Leased Premises by Tenant or its
employees, agents or contractors, prior to the Term of this Lease, including,
but not limited to, tree-clearing or other activities undertaken on the Leased
Premises by Tenant, or its employees, agents or contractors prior to the
Effective Date.
12.6     Environmental Indemnities. Each party (“Indemnifying Party”) shall
indemnify, defend and hold the other party (“Indemnified Party”) harmless from
any and all claims of third parties, and damages, costs and losses owing to
third parties or suffered by Indemnified Party, including court costs,
reasonable attorneys’ fees and consultants’ fees, arising during or after the
Term and reasonably incurred or suffered by the Indemnified Party as a result of
any default or breach of any representation, warranty or covenant made by
Indemnifying Party under this Article

- 32 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



12. It is a condition of this indemnification and hold harmless obligation that
the Indemnifying Party must receive notice of any such claim against the
Indemnified Party promptly after Indemnified Party first has Knowledge thereof,
but no failure by the Indemnified Party to promptly notify the Indemnifying
Party of any such claim shall adversely affect the Indemnified Party’s right to
indemnification except (and only to the extent) that the Indemnifying Party can
prove prejudice as a result of the failure to receive prompt notice. This
indemnification and hold harmless obligation includes any and all costs
reasonably incurred by the Indemnified Party after notice to Indemnifying Party
for any cleanup, removal or restoration mandated by any public official acting
lawfully under applicable Laws if Indemnifying Party fails to timely perform
such work.
12.7     Definition. As used herein, “Hazardous Substance” means (a) any
substance that is toxic radioactive, ignitable, flammable, explosive, reactive
or corrosive and that is, in the form, quantity, condition and location then
found upon or under the Leased Premises, regulated by any Governmental
Authority, (b) any and all materials and substances that are defined by Laws
relating to environmental matters as “hazardous waste,” “hazardous chemical,”
“pollutant,” “contaminant” or “hazardous substance,” in the form, quantity,
condition and location then found upon the Leased Premises and (c) asbestos,
polychlorinated biphenyls and petroleum-based substances.
12.8     Survival. The provisions of this Article 12 shall survive the
expiration or sooner termination of this Lease.
ARTICLE 13.    
MAINTENANCE AND REPAIRS
13.1     Warranty. Landlord will, so long as no Event of Default has occurred
and is continuing, assign or otherwise make available to Tenant any and all
rights Landlord may have under any vendor’s or manufacturer’s warranties or
undertakings with respect to the Leased Premises, if any, but Landlord does not
warrant or represent that any such warranties or undertakings are or will be
available to Tenant, and Landlord shall have no further obligations or
responsibilities respecting such warranties or undertakings.
13.2     Tenant Waiver. SUBJECT TO LANDLORD”S INDEMNIFICATION OBLIGATIONS UNDER
ARTICLE 12, TENANT HEREBY WAIVES ALL STATUTORY REPRESENTATIONS AND WARRANTIES ON
THE PART OF LANDLORD, INCLUDING, WITHOUT LIMITATION, ALL WARRANTIES THAT THE
LEASED PREMISES ARE FREE FROM DEFECTS OR DEFICIENCIES, WHETHER HIDDEN OR
APPARENT, AND ALL WARRANTIES THAT THEY ARE SUITABLE FOR TENANT’S USE.
13.3     Maintenance and Repairs. Tenant shall, at Tenant’s sole cost and
expense, maintain the Leased Premises in good operating order, repair, condition
and appearance (ordinary wear and tear excepted). Tenant shall promptly, at its
cost and expense, make all necessary replacements, restorations, renewals and
repairs to the Leased Premises and appurtenances thereto, whether interior or
exterior repairs (including all replacements of components, systems,
connections, or parts which are a part of, or are incorporated into, the Leased
Premises or any part thereof), whether structural or nonstructural, foreseen or
unforeseen, ordinary or extraordinary, ordinary wear and tear excepted, as
Tenant deems necessary or desirable in the operation of the Project and as

- 33 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



required in accordance with the terms and conditions of this Lease, the
Restrictive Agreements and the Master Declaration, and all common area
maintenance including, without limitation, removal of dirt, snow, ice, rubbish
and other obstructions and maintenance of sidewalks and landscaping as required
in accordance with the terms and conditions of the Master Declaration. In
addition to the foregoing, Tenant shall, at Tenant’s expense, furnish, install
and maintain in good condition and repair, within the Leased Premises and to
points in the Project, all storm and sanitary sewers, and all gas, water,
telephone, electrical facilities and other utilities of such size and type as
may be required to provide adequate service for the Leased Premises. Tenant
shall not make any claim or demand upon or bring any action against the Landlord
for any loss, cost, injury, damage or other expense caused by any failure or
defect, structural or nonstructural, of the Leased Premises or any part thereof.
The obligations of Tenant set forth in this Section 13.3 shall be subject to the
provisions set forth in Article 15 and Article 16.
13.4     No Obligation to Make Improvements or Supply Utilities. During the
Term, except as expressly contemplated by the Restrictive Agreements, Landlord
shall not under any circumstances be required to supply any facilities, services
or utilities whatsoever to the Leased Premises or to build or rebuild any
improvements to the Leased Premises or the Project, or to make any repairs,
replacements, alterations, restorations or renewals thereto. Except as expressly
contemplated by the Restrictive Agreements, Tenant hereby waives the right to
make repairs, replacements, renewals or restorations at the expense of Landlord
pursuant to any Laws.
ARTICLE 14.    
ALTERATIONS
14.1     Alterations. Tenant, at its sole cost and expense, shall have the
right, but not the obligation (subject to Tenant’s other obligations under this
Lease and Tenant’s maintenance obligations set forth in Article 13), at any time
and from time to time during the Term of this Lease to make alterations,
additions and other changes to the Improvements as Tenant shall consider
necessary or appropriate (all of the foregoing are hereinafter collectively
called “Alterations” and any of the foregoing is called an “Alteration”),
subject, however, in all cases, to the following provisions:
(a)    The initial construction of the Project shall be governed by the Master
Development Agreement and, to the extent applicable, the Master Declaration.
(b)    From and after final completion of the construction of the Project, no
Alterations shall be undertaken by Tenant unless the following requirements are
complied with:
(i)    The Alteration shall be made and performed in compliance with all
applicable Laws and the Restrictive Agreements.
(ii)    To the extent required under any applicable Laws or pursuant to the
provisions of the Master Declaration, the proposed Alteration shall be approved
by the applicable Master Association established pursuant to applicable Law or
the Master Declaration prior to the commencement of the proposed Alteration.

- 34 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(iii)    Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits, licenses, approvals and certificates for the commencement
and prosecution of Alterations and for final approval thereof upon completion,
and shall cause Alterations to be performed in compliance therewith, and in the
case of any Alteration requiring the prior approval of the Master Association or
any applicable Governmental Authority, with the plans and specifications
approved by the Master Association.
(iv)    All Alterations shall be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
those at the Project, and shall be diligently prosecuted to final completion
(which shall include all final inspections and the closing out of all open
applications, permits and licenses).
(v)    Throughout the performance of any Alteration, Tenant shall carry worker’s
compensation insurance in statutory limits, “all risk” Builders Risk coverage
and general liability insurance, with completed operation endorsement, for any
occurrence in or about the Project, under which Landlord and its agent and any
Fee Mortgagee whose name and address have been furnished to Tenant shall be
named as parties insured, in such limits as Landlord may reasonably require,
with insurers reasonably satisfactory to Landlord. Tenant shall furnish Landlord
with evidence that such insurance is in effect at or before the commencement of
Alterations and, on request, at reasonable intervals thereafter during the
continuance of Alterations.
(c)    At no expense to Landlord, Landlord shall join in the application for
such permits and authorizations whenever such action is necessary; provided,
that Tenant shall indemnify Landlord against any cost, liability damage or
expense in connection with such application or the Alteration contemplated
thereby. Landlord acknowledges that Tenant may be irreparably injured by
Landlord’s failure to so join in any such application if so required and agrees
that, in addition to Tenant’s remedies available at Law for Landlord failure to
so join, Tenant shall be entitled to specific performance to enforce such
obligation under this Section 14.1(c).
(d)    Notwithstanding anything to the contrary contained herein but subject to
the Restrictive Agreements with respect to utilities, all storm and sanitary
sewers, and all gas, water, telephone, electrical facilities and other
utilities, in no event shall Tenant make any Alteration that ties in or connects
the Leased Premises or any Improvements thereon with any real property or
improvements located outside the Leased Premises without first obtaining
Landlord’s written consent thereto.
(e)    Within sixty (60) days after completion of any Alteration costing over
Five Hundred Thousand Dollars ($500,000.00), Tenant shall deliver to Landlord
(i) general releases and waivers of lien from all contractors, subcontractors
and materialmen involved in the performance of such Alteration and the materials
furnished in connection therewith, (ii) “as-built” plans and specifications
showing such Alterations but only if any plans and specifications were prepared
in connection with such Alteration, and (iii) a certificate from Tenant’s
independent architect or general contractor (but only if an independent
architect or general contractor was engaged in connection with such Alteration)
certifying that the Alteration has been completed substantially in accordance

- 35 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



with the final plans and specifications therefor, and Tenant shall provide true
and accurate copies of such final plans and specifications to Landlord.
14.2     No Liens. Should any mechanics’ or other liens be filed against any
portion of the Project by reason of the acts or omissions of, or because of a
claim against, Tenant or anyone claiming under or through Tenant, Tenant shall
cause the same to be canceled or discharged of record by bond or otherwise
within thirty (30) days after notice from Landlord or after Tenant is otherwise
notified thereof, and provided that Tenant has complied with the foregoing,
Tenant may contest any such lien in good faith. If Tenant shall fail to cancel,
discharge or bond over said lien or liens within said thirty (30) day period,
Landlord may cancel or discharge the same (including by bonding) and, upon
Landlord’s demand, Tenant shall reimburse Landlord for all costs incurred in
canceling or discharging or bonding such liens, together with interest thereon
at the Default Rate from the date incurred by Landlord to the date of payment by
Tenant, such reimbursement to be made within ten (10) days after receipt by
Tenant of a written statement from Landlord as to the amount of such costs.
14.3     Indemnification. Tenant shall indemnify and hold Landlord harmless from
and against all costs (including, without limitation, attorneys’ fees and
disbursements and costs of suit), losses, liabilities or causes of action
arising out of or relating to any Alteration, including, without limitation, any
mechanics’ or other liens asserted in connection with such Alteration.
ARTICLE 15.1.    
DAMAGE CLAUSE
15.1     Damage. If the Project is damaged or destroyed by fire, casualty or any
cause whatsoever, either in whole or in part, subject to the exercise of
Tenant’s right to terminate this Lease pursuant to the provisions of Section
15.4 hereof, Tenant shall be obligated to remove any resulting debris and repair
or rebuild the damaged or destroyed structures and other Improvements, including
any modifications, improvements or betterments made by Landlord or Tenant, only
to the extent required under applicable Gaming Licenses; provided, however,
notwithstanding the foregoing, if the insurance proceeds received by Tenant are
sufficient to pay the entire cost of such restoration work when aggregated with
any deductibles under any of the insurance policies, Tenant shall be required to
use all such insurance proceeds, together with an amount equal to any
deductibles provided under any of the insurance policies toward the repair and
restoration of the Project. If Tenant completes such repair and restoration,
after payment of the costs thereof, any then remaining insurance proceeds shall
be paid to Landlord to the extent of any obligations of Tenant hereunder to
Landlord then due and outstanding, the balance to Tenant or, if required by a
Leasehold Mortgage, to the Leasehold Mortgagee.
15.2     Intentionally Omitted.
15.3     Continuance of Tenant’s Obligations. Except as set forth in Section
15.4 below, Tenant’s obligation to pay Rent, Taxes and all other charges on the
part of Tenant to be paid and to perform all other covenants and agreements on
the part of Tenant to be performed shall not be affected by any such destruction
or damage of any of the Improvements or the Leased Premises, whether by fire or
otherwise, and to the fullest extent permitted by law, Tenant hereby irrevocably

- 36 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



waives the provisions of any statute or law now or hereafter in effect contrary
to such obligation of Tenant as herein set forth, or which releases Tenant from
the performance of any of its obligations under the Lease.
15.4     Right to Terminate on Certain Damage. If at any time during the two (2)
years prior to any Option Date, the Project is damaged or destroyed by fire,
casualty or any cause whatsoever, and if Tenant has complied with its insurance
obligations under this Lease (including maintaining insurance against loss of
rents by Landlord) and the amount of any insurance proceeds is insufficient to
pay the entire cost of repair and restoration of the damaged or destroyed
structures and other Improvements, including any modifications, improvements or
betterments made by Landlord or Tenant, Tenant may terminate this Lease by
notice to Landlord given within sixty (60) days after such damage or
destruction. If Tenant elects to terminate this Lease as provided herein, Tenant
shall pay (or irrevocably assign its insurance claim) to Landlord, as a
condition upon the effectiveness of such termination, within sixty (60) days
after receipt thereof, an amount equal to (i) all insurance proceeds for such
damage or destruction (except for any proceeds for damage to Tenant’s Property,
which shall be delivered to Tenant net of all out-of-pocket costs of collection
thereof) and (ii) as and for liquidated and agreed final damages (it being
agreed that it would be impracticable or extremely difficult to fix the actual
damage), a sum equal to the amount by which the Rent reserved in this Lease for
the period which otherwise would have constituted the unexpired portion of the
Term until the next Option Date had this Lease not been terminated, discounted
to present worth (calculated using a discount rate equal to the then current
Prime Rate plus two percent (2%)). Upon the giving of such notice by Tenant to
terminate, and Tenant’s payment of all amounts provided for herein, this Lease
shall automatically terminate and the Annual Fixed Rent and other charges due
hereunder shall be pro-rated as of the effective date of such termination.
Notwithstanding anything herein to the contrary, if the Casino Lease is
terminated pursuant to Section 15.4 of the Casino Lease, Tenant shall have the
right to terminate this Lease in accordance with the provisions of this Section
15.4.
15.5     Rights to Insurance Proceeds. If this Lease is terminated as provided
in this Article 15 following damage to or destruction of the Project, the
proceeds of all hazard insurance on the Project which is maintained by Tenant
pursuant to Article 17 shall belong to Landlord or Landlord’s lender except for
any proceeds for damage to Tenant’s Property and net of all out-of-pocket costs
of Tenant for collection thereof. Insurance proceeds with respect to Tenant’s
Property shall belong to Tenant or, if required by a Leasehold Mortgage, to such
Leasehold Mortgagee.
15.6     Section 227 of NYRPL. The provisions of this Article 15 shall be deemed
an express agreement governing any case of damage or destruction of the Leased
Premises by fire or other casualty, and Section 227 of the Real Property Law of
the State of New York, providing for such a contingency in the absence of an
express agreement, and any other law of like import, now or hereafter in force,
shall have no application in such case.
ARTICLE 16.    
CONDEMNATION
16.1     In General. Subject to any Leasehold Mortgage, if any portion of the
Leased Premises is taken in any proceeding by any Governmental Authority by
condemnation or otherwise,

- 37 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



or be acquired for public or quasi-public purposes, or be conveyed under threat
of such taking or acquiring (which Landlord shall not do without Tenant’s prior
written consent) and the remaining portion will not permit Tenant to operate its
business on the Leased Premises in an economically viable manner, Tenant shall
have the option of terminating this Lease by notice to Landlord of its election
to do so given on or before the date which is thirty (30) days after Tenant is
deprived of possession of the condemned property, and upon the giving of such
notice, this Lease shall automatically terminate and the Annual Fixed Rent and
other charges hereunder shall be adjusted as of the date of such notice. If a
portion of the Leased Premises is so taken and Tenant elects not to terminate
this Lease, then Tenant shall, to the extent and making use of the condemnation
award, restore the Project to a complete unit as similar as reasonably possible
in design, character and quality to the buildings which existed before such
taking. If the Project is partially taken and this Lease is not terminated,
there shall be no reduction or adjustment in the Annual Fixed Rent and other
charges thereafter payable hereunder. Any restoration work to be performed
pursuant to this Article 16 shall be completed in accordance with Article 14
hereof and the Restrictive Agreements. If all or part of the Leased Premises is
taken and Tenant elects to terminate this Lease in accordance with this Article
16, each party shall be free to make claim against the condemning authority for
the amount of the actual provable damage done to each of them by such taking. If
the condemning authority refuses to permit separate claims to be made, then
Landlord shall prosecute with counsel reasonably satisfactory to Tenant the
claims of both Landlord and Tenant, and the proceeds of the award, after payment
of Landlord’s reasonable attorneys’ fees and other reasonable out-of-pocket
costs incurred, shall be divided between Landlord and Tenant in a fair and
equitable manner based upon their respective interests.
16.2     Temporary Taking Awards. If by reason of a taking Tenant is temporarily
deprived in whole or in part of the use of the Project or any part thereof, this
Lease shall continue in full force and effect, the entire award made as
compensation therefor shall belong to Tenant, and there shall be no abatement of
any Rent payable hereunder.
ARTICLE 17.    
INSURANCE, WAIVER OF SUBROGATION
AND FIRE PROTECTION
17.1     Casualty Policy. During the Term of this Lease, Tenant shall at its
expense keep the Leased Premises (including, without limitation, all present and
future Tenant’s Property and Improvements) insured in the name of Landlord and
Tenant (as their interests may appear with each as named insured, additional
insured or loss payee, as applicable, to provide each with the best position)
against damage on an “all risk” basis, including the perils of flood and
earthquake, in an aggregate amount equal to the full replacement cost thereof
(without deduction for physical depreciation), and shall have deductibles no
greater than Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) (with
higher deductibles for wind and earthquake coverage as the applicable insurer
may require). Such policy also shall cover floods if any portion of the Leased
Premises is at any time located in an area being located in a “100 year flood
plain” or as having special flood hazards (including Zones A, B, C, V, X and
shaded X areas), along with earthquake and other similar hazards as may be
customary for comparable properties in the general vicinity of the Leased
Premises and such other “additional coverage” insurance as any Fee Mortgagee may
reasonably require,

- 38 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



which at the time is usual and commonly obtained in connection with comparable
properties. The proceeds of such insurance in case of loss or damage shall be
held in trust and applied on account of the obligation of Tenant to repair and
rebuild the Leased Premises pursuant to Article 15 to the extent that such
proceeds are required for such purpose. The insurance required to be carried by
Tenant under this Article 17 may be covered under a so-called “blanket” policy
covering other operations of Tenant and its Affiliates, so long as the amount of
coverage available under said “blanket” policy with respect to the Leased
Premises, or Tenant’s liability under this Lease, at all times meets the
requirements set forth in this Lease, and shall be evidenced by a certificate of
insurance (issued on ACORD 27 or equivalent form) from Tenant’s insurer,
authorized agent or broker. Upon request, Tenant shall name any Fee Mortgagee on
the Leased Premises pursuant to a standard mortgagee, additional insured or,
subject to the rights of Leasehold Mortgagees, loss payee clause, provided such
Fee Mortgagee agrees with Tenant in writing to disburse such insurance proceeds
in accordance with the provisions of Article 15 hereof for the repair and
restoration of the Project as set forth in this Lease. Any such insurance
proceeds not required for the repair and restoration of the Leased Premises,
after the payment in full of any amounts then due and owing by Tenant under this
Lease, shall belong to Tenant.
17.2     Liability Insurance. During the Term, Tenant shall maintain commercial
general liability insurance, including a contractual liability endorsement and
liquor liability endorsement, personal injury liability coverage and
participants and horses liability coverage, in respect of the Leased Premises
and the conduct or operation of business therein with combined single limits of
not less than Fifty Million Dollars ($50,000,000.00) per occurrence and in the
annual aggregate. Tenant shall cause Landlord (and any Fee Mortgagee of which
Tenant has received written notice from Landlord) to be named as an additional
insured on all policies of liability insurance maintained by Tenant (including
excess liability and umbrella policies) with respect to the Leased Premises.
Such insurance shall be primary as respects the Landlord and, if Landlord has
other insurance applicable to the loss, such coverage will be on an excess or
contingent basis. The insurance required to be carried by Tenant under this
Section 17.2 shall be evidenced by a certificate of insurance (issued on ACORD
25 or equivalent form) from Tenant’s insurer, authorized agent or broker.
17.3     Rental Loss/Business Interruption Insurance. During the Term of this
Lease, Tenant shall, at its expense, keep and maintain for the benefit of
Landlord, coverage for the loss of Rent payable hereunder for a period of at
least the next succeeding eighteen (18) months. The insurance required to be
carried by Tenant under this Section 17.3 shall be evidenced by a certificate of
insurance (issued on ACORD 27 or equivalent form) from Tenant’s insurer,
authorized agent or broker.
17.4     Workers’ Compensation Insurance. Tenant shall maintain, with respect to
its operations and all of its employees at the Leased Premises, a policy or
policies of workers’ compensation insurance in accordance with and in the
amounts required by applicable Laws, protecting Tenant from and against any and
all claims from any persons employed directly or indirectly on or about the
Leased Premises for injury or death of such persons. The insurance required to
be carried by Tenant under this Section 17.4 shall be evidenced by a certificate
of insurance (issued on ACORD 25 or equivalent form) from Tenant’s insurer,
authorized agent or broker.

- 39 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



17.5     Boiler and Machinery Insurance. Boiler and Machinery Insurance,
covering all boilers, unfired pressure vessels, air conditioning equipment,
elevators, piping and wiring, located on any portion of the Leased Premises, all
steam, mechanical and electrical equipment, including, without limitation, in
all its applicable forms, including Broad Form, extra expense and loss of use in
an amount not less than the full replacement cost of such equipment, and which
shall designate Tenant as loss payee and Landlord (and any Fee Mortgagee) as an
additional insured. The insurance required to be carried by Tenant under this
Section 17.5 shall be evidenced by a certificate of insurance (issued on ACORD
27 or equivalent form) from Tenant’s insurer, authorized agent or broker.
17.6     Other Insurance. Such other insurance with respect to the Leased
Premises and in such amounts as Landlord or any Fee Mortgagee from time to time
may reasonably request against such other insurable hazards which at the time in
question are customarily insured against in the case of properties similar to
the Leased Premises.
17.7     Release; Waiver of Subrogation. Tenant shall include in the insurance
policies required to be maintained by Tenant under this Lease, and, to the
extent Landlord carries liability insurance that covers the Leased Premises,
Landlord shall include in such policies, a waiver of the insurer’s right of
subrogation against the other party during the Term or, if such waiver should be
unobtainable or unenforceable, (a) an express agreement that such policy shall
not be invalidated if the insured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (b) any
other form of permission for the release of the other party with respect to any
claim (including a claim for negligence) which it might otherwise have against
the other party for loss, damage or destruction with respect to its property at
the Leased Premises occurring during the Term to the extent to which it is, or
is required to be, insured under a policy or policies containing a waiver of
subrogation or permission to release liability.
17.8     General.
(a)    All policies of insurance required pursuant to this Article 17 shall be
issued by companies reasonably approved by Landlord, and licensed to do business
in the State of New York. Tenant shall deliver to Landlord and any additional
insureds, at least 10 days prior to the Commencement Date, such fully paid-for
policies or certificates of insurance, in form reasonably satisfactory to
Landlord issued by the insurance company or its authorized agent. Tenant shall
procure and pay for renewals of such insurance from time to time before the
expiration thereof, and Tenant shall deliver to Landlord and any additional
insureds such renewal policy or a certificate thereof at least thirty (30) days
before the expiration of any existing policy. Furthermore, any such insurance
company shall have a claims paying ability rating of “AA” or better by Standard
& Poor’s and an A.M. Best Rating of XII or better, and shall issue policies
which include effective waivers by the insurer of all claims for insurance
premiums against all loss payees, additional loss payees, additional insureds or
named insureds; shall contain endorsements providing that neither Tenant,
Landlord nor any other party shall be a co-insurer under said policies and that
no modification, reduction, cancellation or termination in amount of, or
material change (other than an increase) in, coverage of any of the policies
required hereby shall be effective until at least thirty (30) days after receipt
by each named insured, additional insured and loss payee of written notice
thereof or ten

- 40 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(10) days after receipt of such notice with respect to nonpayment of premium;
provisions which permit Landlord to pay the premiums and continue any insurance
upon failure of Tenant to pay premiums when due; and provisions stating that the
insurance shall not be impaired or invalidated by virtue of (i) any act, failure
to act, negligence of, or violation of declarations, warranties or conditions
contained in such policy by Tenant, Landlord or any other named insured,
additional insured or loss payee, except for the willful misconduct of Landlord
knowingly in violation of the conditions of such policy or (ii) the occupation,
use, operation or maintenance of the Leased Premises for purposes more hazardous
than permitted by the terms of the policy.
(b)    Tenant shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be furnished by Tenant
under this Article 17, unless Landlord and any Fee Mortgagees, are included
therein as insureds, with losses being payable as in this Article 17 provided.
Tenant shall promptly notify Landlord whenever any such separate insurance is
taken out and shall deliver to Landlord (and any Fee Mortgagees) duplicate
original(s) thereof, or original certificate(s) evidencing the same with true
copies thereof, as provided in this Lease.
(c)    Notwithstanding anything to the contrary contained herein, at all times
prior to the Commencement Date, Tenant’s sole insurance requirement under this
Lease shall be to maintain insurance in accordance with the requirements set
forth in Section 7 of the Access Agreement. From and after the Commencement
Date, Tenant shall be required to satisfy the insurance requirements set forth
herein and shall provide Landlord evidence of the same at least 10 days prior to
the Commencement Date as required under Section 17.8(a) hereof.
ARTICLE 18.    
INDEMNIFICATION
18.1     Indemnification by Tenant. Except as provided in Section 8.5 and in
Article 12, Tenant shall defend, indemnify and hold harmless Landlord, and
Landlord’s direct and indirect partners, members, principals, shareholders,
trustees, directors, officers, employees and agents (each, a “Landlord
Indemnified Party”) from and against all liabilities, costs and expenses
(including reasonable attorney’s fees and expenses) and all damages imposed upon
or asserted against the Landlord, as owner of the Leased Premises, including,
without limitation, any liabilities, costs and expenses and all damages imposed
upon or asserted against Landlord, on account of (a) any use, occupancy,
operation, management, misuse, condition, maintenance or repair by Tenant of the
Leased Premises, (b) any Taxes, Common Facilities Expense, and other impositions
which are the obligation of Tenant to pay pursuant to the applicable provisions
of this Lease, (c) any failure on the part of Tenant to timely perform or comply
with any other of the terms of this Lease or any sublease, (d) any liability
Landlord may incur or suffer as a result of the ADA affecting the Leased
Premises, (e) accident, injury to or death of any person or damage to property
on or about the Leased Premises, and (f) any act, omission or negligence of
Tenant or any Person claiming through or under Tenant or any of their respective
partners, directors, officers, agents, employees or contractors; provided, that
the foregoing indemnity shall not apply to the extent such claim results from
the gross negligence, willful misconduct or fraud of any Landlord Indemnified
Party. If at any time any claims, costs, demands, losses or liabilities are
asserted against a Landlord Indemnified Party

- 41 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



by reason of any of the matters as to which Tenant indemnifies a Landlord
Indemnified Party hereunder, Tenant will, upon notice from such Landlord
Indemnified Party, defend any such claims, costs, demands, losses or liabilities
at Tenant’s sole cost and expense by counsel reasonably acceptable to such
Landlord Indemnified Party.
18.2    Indemnification by Landlord. Landlord shall defend, indemnify and hold
harmless Tenant, and Tenant’s direct and indirect partners, members, principals,
shareholders, trustees, directors, officers, employees and agents (each, a
“Tenant Indemnified Party”) from and against all liabilities, costs and expenses
(including reasonable attorney’s fees and expenses) and all damages imposed upon
or asserted against Tenant, as lessee of the Leased Premises, on account of the
gross negligence, willful misconduct or fraud of any Landlord Indemnified Party.
If at any time any claims, costs, demands, losses or liabilities are asserted
against a Tenant Indemnified Party by reason of any of the matters as to which
Landlord indemnifies a Tenant Indemnified Party hereunder, Landlord will, upon
notice from such Tenant Indemnified Party, defend any such claims, costs,
demands, losses or liabilities at Landlord’s sole cost and expense by counsel
reasonably acceptable to such Tenant Indemnified Party. Landlord shall defend,
indemnify and hold harmless a Tenant Indemnified Party from and against all
liabilities, costs and expenses (including reasonable attorney’s fees and
expenses) and all damages imposed upon or asserted against Tenant as a result of
any damage to the Leased Premises caused by Landlord and/or its authorized
representatives in connection with any work performed in accordance with Section
23.1(b) of this Lease.
ARTICLE 19.    
LEASEHOLD MORTGAGES
19.1     Rights to Mortgage Lease. Tenant, and its permitted successors and
assigns shall have the right to mortgage and pledge its interest in this Lease
(and the right to pledge the direct and indirect equity interests in Tenant (any
part receiving such pledge, a “Leasehold Mezzanine Lender”)) (collectively,
“Leasehold Mortgage”), only in accordance with and subject to the terms,
conditions, requirements and limitations of this Article 19. Notwithstanding any
provision to the contrary in any such Leasehold Mortgage, any Leasehold Mortgage
shall neither encumber any real property interests of Landlord nor otherwise
affect the rights of Landlord under this Lease. Simultaneously with or promptly
after the entering into or recording of the Leasehold Mortgage, Tenant shall, at
its own expense, cause a copy of the Leasehold Mortgage to be delivered to
Landlord (together with recording information, if available). Until such
delivery, together with the information required by Section 19.3(a), the
applicable Leasehold Mortgagee shall not be entitled to the rights afforded to
Leasehold Mortgagees under this Lease. For the avoidance of doubt, any Leasehold
Mortgage shall not be deemed to amend or modify the terms or provisions of this
Lease.
19.2     Leasehold Mortgagee Qualifications. No holder of a Leasehold Mortgage
shall have the rights or benefits set forth in this Article 19 or elsewhere in
this Lease, nor shall the provisions of this Article 19 be binding upon
Landlord, unless and until:
(a)    Either the mortgagee under such Leasehold Mortgage or a trustee of any
debt secured thereby, or each participant in the underlying loan secured by the
Leasehold Mortgage, is an Authorized Institution holding a Leasehold Mortgage or
the Leasehold Mezzanine Lender (a “Leasehold Mortgagee”);

- 42 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(b)    The Leasehold Mortgage shall contain provisions requiring that copies of
all notices of default under said Leasehold Mortgage must be simultaneously sent
to Landlord, provided, a Leasehold Mortgagee’s furnishing a copy of such notice
to Landlord shall not in any way affect or become a condition precedent to the
effectiveness of any notice given or served upon Tenant; and
(c)    The Leasehold Mortgage shall secure a bona fide extension of credit to
Tenant or an Affiliate of Tenant and shall not be entered into for the purpose
of avoiding or extending any obligations of or restrictions on Tenant under this
Lease, including restrictions on transfer or periods for curing defaults.
19.3    Defaults. If Tenant, or Tenant’s successors or assigns, mortgages this
Lease in compliance with the provisions of this Article 19, then so long as any
such mortgage shall remain unsatisfied of record, the following provisions shall
apply:
(a)    Tenant shall promptly provide Landlord with written notice that a
Leasehold Mortgage has been filed, along with the name, facsimile, contact
person, email address, and address of each Leasehold Mortgagee. Tenant shall
promptly give Landlord written notice of any change in the identity or notice
address of any Leasehold Mortgagee. Landlord, upon serving any notice of default
on Tenant pursuant to Article 22, shall also serve a copy of such notice upon
Leasehold Mortgagee, at the address provided to Landlord in writing by Tenant
and no such notice of default shall be deemed to have been duly given as to the
Leasehold Mortgagee unless and until a copy thereof has been so served upon the
Leasehold Mortgagee at such address. Landlord’s furnishing a copy of such notice
to Leasehold Mortgagee shall not in any way affect or become a condition
precedent to the effectiveness of any notice given or served upon Tenant;
provided, that Landlord may not terminate this Lease or exercise any remedies
against Tenant without first giving Leasehold Mortgagee notice at such address
and opportunity to cure as herein provided. For the avoidance of doubt, if there
is at any time more than one (1) Leasehold Mortgagee, all cure periods and other
rights granted to a Leasehold Mortgagee hereunder shall run concurrently and not
serially and shall run to the acting Leasehold Mortgagee whose Leasehold
Mortgage is most senior (except to the extent that all Leasehold Mortgagees give
Landlord written notice setting forth a different order of priority, it being
understood that Landlord shall only be required to accept cure from and
otherwise deal with one (1) Leasehold Mortgagee at a time). Any notice or other
communication which Leasehold Mortgagee desires or is required to give to or
serve upon Landlord shall be deemed to have been duly given or served if sent in
accordance with Section 25.2.
(b)    If Tenant is in default under this Lease, any Leasehold Mortgagee shall
have the right to remedy such default (or cause the same to be remedied) within
the same period provided to Tenant hereunder and as otherwise provided in
Section 19.3(c) and, if applicable, Section 19.3(d), and Landlord shall accept
such performance by or on behalf of Leasehold Mortgagee as if the same had been
made by Tenant, provided that any foreclosure or transfer-in-lieu of foreclosure
hereunder (including without limitation, any foreclosure of equity interests in
Tenant by a Leasehold Mezzanine Lender) or a transfer of the Leasehold Estate by
a Leasehold Mortgagee in connection with a foreclosure shall be deemed to remedy
an Event of Default under Section 22.1(i) for all purposes hereunder.

- 43 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(c)    For the purposes of this Article 19 (and subject to the provisions of
Section 19.3(d) below), no default shall be deemed to exist whether pursuant to
Article 22 or any other provision of this Lease, in respect of the performance
of work required to be performed, or of acts to be done, or of conditions to be
remedied, if steps shall, in good faith, have been commenced by Leasehold
Mortgagee within the time permitted therefor to rectify the same and shall be
prosecuted to completion with diligence and within the time periods provided
therefor in Article 22.
(d)    Notwithstanding anything in this Lease to the contrary, (i) upon the
occurrence of an Event of Default that can be cured by the payment of money
(“Monetary Default”), Landlord shall take no action to effect a termination of
this Lease unless and until Landlord gives Leasehold Mortgagee at least ten (10)
business days written notice of the occurrence of such Event of Default and
Leasehold Mortgagee fails to cure such Monetary Default within said ten (10)
business day period and (ii) upon the occurrence of an Event of Default other
than a Monetary Default (a “Non-Monetary Default”), Landlord shall take no
action to effect a termination of this Lease unless and until Landlord gives
Leasehold Mortgagee at least thirty (30) days written notice of the occurrence
of such Event of Default and Leasehold Mortgagee fails to cure such Non-Monetary
Default within said thirty (30) day period; provided that, upon the occurrence
of any Event of Default under Section 22.1(i) hereof, Landlord shall take no
action to effect a termination of this Lease unless and until (I) Landlord
agrees with any Leasehold Mortgagee or its designee (provided such designee
meets the requirements of a Transferee set forth in Section Error! Reference
source not found.) to enter into a new lease with such Leasehold Mortgagee or
its designee, as Tenant, and Landlord, as landlord, on the same terms and
provisions of this Lease and (II) the then-current fee owner of the Leased
Premises provides to any Leasehold Mortgagee or its designee (provided such
designee meets the requirements of a Transferee set forth in Section Error!
Reference source not found.) a subordination, non-disturbance and attornment
agreement with such Leasehold Mortgagee or its designee in substantial
conformance with the SNDA. If such Non-Monetary Default cannot reasonably be
cured within said thirty (30) day period (or is such that possession of the
Leased Premises is necessary to remedy the Non-Monetary Default), the date after
which Landlord may terminate this Lease shall be extended for such period of
time as may be reasonably required to remedy such Non-Monetary Default, if and
only if (A) Leasehold Mortgagee fully cures any and all Monetary Defaults of
Tenant after notice and within the time periods described in the first sentence
of this clause (d), and (B) Leasehold Mortgagee continues its good faith and
diligent efforts to remedy such Non-Monetary Default (including efforts to
acquire possession of the Leased Premises if necessary to cure such default);
provided, that Leasehold Mortgagee shall not be obligated to pursue the cure of
any Non-Monetary Default until it has obtained possession of the Leased Premises
(and all cure periods for Non-Monetary Defaults shall be tolled hereunder until
the acquisition of possession of the Leased Premises if possession is a
necessary element of curing such Non-Monetary Default) if, but only if, (x)
Leasehold Mortgagee fully cures any and all Monetary Defaults of Tenant after
notice and within the time periods describe in the first sentence of this clause
(d), and (y) Leasehold Mortgagee is diligently pursuing such actions as are
necessary to enable it to obtain possession of the Leased Premises as soon as
reasonably practicable. For the avoidance of doubt, if there is at any time more
than one (1) Leasehold Mortgagee, all cure periods and other rights granted to a
Leasehold Mortgagee under this Section 19.3(d) shall run concurrently and not
serially and shall run to the acting Leasehold Mortgagee whose Leasehold
Mortgage is most senior (except to the extent that all Leasehold Mortgagees give
Landlord written notice setting forth a different

- 44 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



order of priority, it being understood that Landlord shall only be required to
accept cure from and otherwise deal with one (1) Leasehold Mortgagee at a time).
(e)    The rights granted Leasehold Mortgagee in this Section 19.3 are for the
benefit of Leasehold Mortgagee (and any Transferee (as defined below), but only
where Transferee is expressly granted such rights) and shall not be construed to
grant Tenant any additional rights not specifically provided in this Lease.
Nothing in this Section 19.3 shall be construed to require a Leasehold Mortgagee
to continue any foreclosure proceeding it may have commenced against Tenant
after all defaults have been cured by Leasehold Mortgagee, and if such defaults
are cured and the Leasehold Mortgagee discontinues such foreclosure proceedings,
this Lease shall continue in full force and effect as if Tenant had not
defaulted under this Lease. Nothing in this Article 19 shall require a Leasehold
Mortgagee or a Transferee who has acquired Tenant’s leasehold interest and has
taken possession of the Leased Premises to cure any Non-Monetary Default which
is not curable that first arose or ocurred prior to such Transferee taking
possession of the Leased Premises. Any such uncurable Non-Monetary Default shall
be deemed to be waived following such Leasehold Mortgagee’s or Transferee’s
acquisition of Tenant’s leasehold interest and such Leasehold Mortgagee’s or
Transferee’s timely cure of all Monetary Defaults and all Non-Monetary Defaults
which are capable of cure by such Leasehold Mortgagee or Transferee in
accordance with this Article 19. Notwithstanding the foregoing:
(i)    Leasehold Mortgagee shall not be obligated to continue such possession or
to continue such foreclosure proceedings after such defaults have been cured;
(ii)    Subject to the provisions of this Article 19, Landlord shall not be
precluded from exercising any rights or remedies under this Lease with respect
to any other default by Tenant during the pendency of such foreclosure
proceedings, provided that Leasehold Mortgagee shall be entitled to notice and
opportunity to cure as set forth herein with respect to any such additional
default; and
(iii)    it is understood and agreed that Leasehold Mortgagee or any Transferee
may, subject to the following terms of this Section 19.3, become the legal owner
and holder of this Lease (or, in the case of a Leasehold Mezzanine Lender, of
the applicable direct or indirect ownership interests in Tenant) through such
foreclosure proceedings or by assignment of this Lease (or, in the case of a
Leasehold Mezzanine Lender, of the applicable direct or indirect ownership
interests in Tenant) in lieu of foreclosure, and Landlord shall thereafter
recognize such Leasehold Mortgagee or Transferee as the “Tenant” hereunder, and
such Leasehold Mortgagee or Transferee shall attorn to and recognize Landlord as
the “Landlord” hereunder pursuant to the terms and provisions of the Lease.
(f)    Subject to the provisions of Section 19.3(g), it shall be a condition
precedent to (I) any assignment or transfer of this Lease by foreclosure of any
Leasehold Mortgage, deed in lieu thereof or similar proceeding (each a “Remedial
Act”) that the purchaser, assignee or transferee at such Remedial Act or any
Leasehold Mortgagee Related Party that takes assignment from such party (each an
“Initial Transferee”), or (II) any assignment or transfer by an Initial
Transferee to another Person that such Person (each a “Subsequent Transferee”
and, together with an Initial Transferee, each a “Transferee”): (i) in the case
of (x) any Initial Transferee that is not a Leasehold

- 45 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Mortgagee or a Leasehold Mortgagee Related Party, after giving effect to any
transfer to such Transferee, if such transfer occurs prior to completion of the
Project, have (or have a guarantor with) a capital/statutory surplus,
shareholder’s equity or net worth (which may include available unfunded capital
commitments so long as such Transferee is a Permitted Investment Fund),
determined in accordance with GAAP, of at least Twenty Five Million Dollars
($25,000,000.00) and (y) in the case of any Subsequent Transferee, after giving
effect to any transfer to such Transferee, have (or have a guarantor with) a
capital/statutory surplus, shareholder’s equity or net worth (which may include
available unfunded capital commitments so long as such Transferee is a Permitted
Investment Fund), determined in accordance with GAAP, of at least Twenty Five
Million Dollars ($25,000,000.00), whether prior to or following completion of
the Project (the financial condition requirements set forth in this clause (i),
the “Transferee Financial Conditions”), (ii) upon becoming the legal owner and
holder of this Lease, such Transferee shall execute an agreement with Landlord,
reasonably acceptable to Landlord, pursuant to which such Transferee agrees to
assume all obligations of Tenant under this Lease, (iii) in the case of any
Subsequent Transferee, either such Transferee or an entity engaged by such
Transferee (which may be an Affiliate thereof) to operate and manage the Leased
Premises (pursuant to a management agreement in form and substance reasonably
acceptable to Landlord), operates or has an affiliate that operates at least one
(1) other facility similar to the Project, (iv) it complies with the
requirements of Article 17, and (v) it provides proof reasonably satisfactory to
Landlord that the Licenses and Permits have been (or will be) assigned to
assignee (or that new Licenses and Permits have been (or will be) obtained).
(g)    Notwithstanding the foregoing, if a Leasehold Mortgagee or a Transferee
becomes the Tenant under the Lease in connection with a Remedial Act, but at
such time such Leasehold Mortgagee or Transferee does not meet the financial and
other requirements specified in the immediately preceding paragraph, if
applicable, such Leasehold Mortgagee or Transferee shall have one hundred twenty
(120) days from the date it acquires the Leasehold Premises to either transfer
the Leasehold Mortgagee’s or Transferee’s interest in this Lease to a Transferee
who complies with such requirements, or otherwise come into compliance on its
own. Failure to comply with this paragraph shall constitute an Event of Default
under this Lease. For avoidance of doubt, nothing in this Lease shall require
any Initial Transferee that is a Leasehold Mortgagee or a Leasehold Mortgagee
Related Party to meet the Transferee Financial Conditions.
(h)    In the event of (x) the termination of this Lease prior to the expiration
of the Term, whether by summary proceedings to dispossess, service of notice to
terminate, or otherwise, due to an Event of Default or (y) rejection of this
Lease by Tenant in connection with a bankruptcy of Tenant, in each such case,
Landlord shall serve upon Leasehold Mortgagee written notice that the Lease has
been terminated together with a statement of any and all sums which would at
that time be due under this Lease but for such termination, and of all other
defaults, if any, under this Lease then known to Landlord. Leasehold Mortgagee
or a Transferee shall thereupon have the option to obtain a new lease in
accordance with and upon the following terms and conditions:
(i)    Upon the written request of Leasehold Mortgagee, delivered to Landlord
within thirty (30) days after service of notice that the Lease has been
terminated to Leasehold Mortgagee, Landlord shall enter into a new lease of the
Leased Premises with Leasehold Mortgagee or a Transferee; provided, that any
Transferee that is not a Leasehold

- 46 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



Mortgagee or a Leasehold Mortgagee Related Party satisfies (or has a guarantor
that satisfies) the Transferee Financial Conditions.
(ii)    Such new lease shall be entered into within thirty (30) days of such
Leasehold Mortgagee’s written request at the sole cost of Leasehold Mortgagee or
a Transferee, shall be effective as of the date of termination of this Lease,
shall be for the remainder of the Term of this Lease, and at the Rent and upon
all the terms, covenants and conditions of this Lease, including any applicable
Termination Options.
(iii)    Such new lease shall require the tenant thereunder to perform any
unfulfilled obligations of Tenant under this Lease which are curable.
(iv)    Upon the execution of such new lease, the tenant named therein shall pay
any and all Rent and other sums which would at the time of the execution thereof
be due under this Lease but for such termination and shall pay all expenses
(including, without limitation, counsel fees) incurred by Landlord in connection
with the preparation, execution and delivery of such new lease.
(v)    The tenant named therein or a permitted operator/manager shall procure
(or make application for) and maintain the Licenses and Permits, in each case so
as to enable the continued lawful operation of the Project at all times.
(i)    Nothing in this Section 19.3 shall impose any obligation on the part of
Landlord to deliver physical possession of the Leased Premises to the Leasehold
Mortgagee or any Transferee unless Landlord at the time of the execution and
delivery of such new lease has obtained physical possession thereof.
Notwithstanding the foregoing, if a Leasehold Mortgagee shall have the option
hereunder to enter into a new lease with Landlord, but at the time of the
exercise of such option Leasehold Mortgagee or such Transferee does not meet the
financial or other requirements specified in clause (i) or (v) of Section
19.3(h), if applicable, such Leasehold Mortgagee or Transferee shall have one
hundred twenty (120) days from the date it acquires the Leasehold Premises to
either transfer its interest in such new lease to a Person who complies with
such requirements, or otherwise come into compliance on its own. Failure to
comply with this paragraph shall constitute and Event of Default under such new
lease.
(j)    Notwithstanding anything to the contrary contained in this Section 19.3,
the foregoing provisions of this Section 19.3 shall not apply with respect to
any Leasehold Mortgagee that is an Affiliate of Tenant and which owns, directly
or indirectly, 75% or more of Tenant or which is under 75% or more common
ownership with Tenant (except for any Leasehold Mezzanine Lender that becomes an
Affiliate of Tenant by virtue of a foreclosure on a pledge securing its loan).
19.4    Landlord’s Acknowledgement of Leasehold Mortgage. Landlord shall, upon
written request, acknowledge receipt of the name and address of any Leasehold
Mortgagee and confirm to such party whether, based solely on written evidence
submitted by Tenant to Landlord and assuming the truth and accuracy thereof,
such party is or would be upon closing of its financing or its acquisition of an
existing Leasehold Mortgage, be (a) a Leasehold Mortgagee

- 47 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



as defined herein and (b) an Authorized Institution, provided Landlord receives
reasonable proof of the foregoing.
19.5    Modifications Requested by Leasehold Mortgagee. Landlord shall not
unreasonably withhold its consent or agreement to any modifications to this
Lease that are reasonably requested by and for the benefit of a Leasehold
Mortgagee, provided that any such modification (a) is (i) not contrary to
customary requirements of other leasehold mortgagees or mezzanine lenders at the
time in the State of New York, including those imposed by rating agency
guidelines, or (ii) due to banking, insurance or similar laws and regulations,
and (b) does not adversely affect any of Landlord’s rights or remedies in any
material respect, decrease any of the Rents payable under this Lease or increase
(other than to a de minimis extent) any of Landlord’s obligations under this
Lease.
ARTICLE 20.    
TENANT’S SIGNS
20.1    Location and Type. Tenant shall have the right to erect and maintain any
and all signs subject to any applicable provisions of this Lease, the Master
Declaration and applicable Laws, including without limitation:
(a)    signs on the interior or exterior of any windows of the Improvements;
(b)    easel or placard signs within the lobby entrance or on sidewalks
immediately in front of the Improvements, provided the same do not unreasonably
interfere with pedestrian traffic;
(c)    poster cases within the lobby of the Improvements and on the exterior
walls of the Improvements;
(d)    directional signage on the Leased Premises; and
(e)    all other signage Tenant deems desirable in the ordinary course of the
operation of its business at the Leased Premises.
20.2    Design. The design of all signage which Tenant elects to construct
pursuant to Section 20.1 (such present and future signs referred to as “Tenant’s
Signs”) shall be in compliance with the applicable provisions of this Lease, the
Master Declaration and applicable Laws. Tenant’s Signs shall be constructed and
maintained in good repair at Tenant’s expense. Tenant shall pay the cost of
electricity consumed in illuminating Tenant’s Signs.
20.3    Protection of Signs Visibility. Landlord shall not erect or permit to be
erected any sign or advertising device on the roof or exterior walls of the
Improvements, nor any landscaping, signs or other obstructions on the Leased
Premises except as permitted pursuant to the provisions of the Restrictive
Agreements.
ARTICLE 21.    
ESTOPPEL CERTIFICATES; FEE MORTGAGES

- 48 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



21.1    Estoppel Certificates. Each party agrees, within ten (10) days after
request by the other party, to execute, acknowledge and deliver to and in favor
of the other party (and/or a party designated by such other party, including,
without limitation, the proposed holder of any Fee Mortgage or purchaser of the
Leased Premises, any Leasehold Mortgagee, or any proposed sublessee or assignee
of Tenant, an estoppel certificate in such form as the requesting party may
reasonably request, but stating no less than: (a) whether this Lease is in full
force and effect; (b) whether this Lease has been modified or amended and, if
so, identifying and describing any such modification or amendment; (c) the date
to which rent and any other charges have been paid; and (d) whether such has
Knowledge of any default on the part of the other party or has Knowledge of any
claim against the other party and, if so, specifying the nature of such default
or claim.
21.2    Fee Mortgages. Nothing contained herein, including but not limited to
the PILOT Agreement, or the nominal leasing or sub-leasing of the Leased
Premises to a local or county development agency, shall in any way limit or
restrict Landlord’s right to encumber its fee interest in the Leased Premises
with one or more mortgages and/or assignments of leases and rents and to
encumber any direct or indirect equity interests in Landlord (each, together
with any and all amendments, modifications, extensions and replacements thereof,
a “Fee Mortgage”). The beneficiary of any Fee Mortgage, together with its
successors and assigns, is referred to herein as a “Fee Mortgagee”. No Fee
Mortgagee shall have the rights or benefits set forth in this Article 21 or
elsewhere in this Lease unless such Fee Mortgagee (or a trustee of any debt
secured by Fee Mortgage) is an Authorized Institution. Notwithstanding any
provision to the contrary in any such Fee Mortgage, any Fee Mortgage now or
hereafter encumbering Landlord’s interest in the Leased Premises shall be
subject and subordinate to this Lease (and any new Lease that is entered into in
accordance with the applicable provisions of Section 19.3), the Leasehold Estate
created hereby (or by such new Lease that is entered into in accordance with the
applicable provisions of Section 19.3) and the rights of Tenant and Leasehold
Mortgagees under this Lease (or under such new Lease that is entered into in
accordance with the applicable provisions of Section 19.3) for so long as this
Lease (or such new Lease that is entered into in accordance with the applicable
provisions of Section 19.3) remains in full force and effect. For the avoidance
of doubt, except as expressly provided in this Article 21, Tenant shall have no
obligations under this Lease in respect of any Fee Mortgage. At the request of
Leasehold Mortgagee or Tenant, and at Tenant’s sole cost and expense, Fee
Mortgage shall confirm such subordination in a writing mutually acceptable to
Tenant and Fee Mortgagee acting reasonably. In the event of any conflict between
the terms of a Fee Mortgage and this Lease, the terms of this Lease shall
prevail.
21.3    Modifications Requested by Fee Mortgagee. Tenant shall not unreasonably
withhold its consent or agreement to any modifications to this Lease that are
reasonably requested by and for the benefit of a Fee Mortgagee, provided that
any such modification (a) is (i) not contrary to customary requirements of other
mortgagees at the time in the State of New York, including those imposed by
rating agency guidelines, or (ii) due to banking, insurance or similar laws and
regulations in order, and (b) does not adversely affect any of Tenant’s rights
in any material respect, increase any of the Rents payable under this Lease or
increase (other than to a de minimis extent) any of Tenant’s other obligations
under this Lease.

- 49 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



21.4    Attornment by Tenant. Tenant shall, in the event any proceedings are
brought for the foreclosure of, or in the event of the exercise of the power of
sale under, any Fee Mortgage, attorn to the purchaser upon any such foreclosure
or sale and recognize such purchaser as Landlord under this Lease (a “Successor
Landlord”), provided such Successor Landlord assumes in writing Landlord’s
obligations under this Lease (it being understood that Tenant shall, if
requested, enter into a new lease on terms identical to those in this Lease);
provided, that any such Successor Landlord shall not be (a) liable for any act,
omission or default of any prior landlord (including, without limitation,
Landlord); (b) liable for the return of any moneys paid to or on deposit with
any prior landlord (including, without limitation, Landlord), except to the
extent such moneys or deposits are delivered to such Successor Landlord;
(c) subject to any offset, claims or defense that Tenant might have against any
prior landlord (including, without limitation, Landlord); (d) bound by any Rent
which Tenant might have paid for more than the current month to any prior
landlord (including, without limitation, Landlord) unless actually received by
such Successor Landlord; (e) bound by any covenant to perform or complete any
construction in connection with the Project or the Leased Premises or to pay any
sums to Tenant in connection therewith; or (f) bound by any waiver or
forbearance under, or any amendment, modification, abridgment, cancellation or
surrender of, this Lease made without the consent of such Successor Landlord.
Upon request by such Successor Landlord, Tenant shall execute and deliver an
instrument or instruments, reasonably requested by such Successor Landlord,
confirming the attornment provided for herein, but no such instrument shall be
necessary to make such attornment effective but in no event shall such
attornment require Tenant to otherwise increase or modify in any respect its
obligations hereunder.
21.5    Fee Mortgagee Right to Cure Landlord Defaults.
(a)    Landlord shall promptly provide Tenant and any Leasehold Mortgage of
which Tenant has given Landlord written notice with written notice that a Fee
Mortgage has been filed, along with the name, facsimile, contact person, email
address, and address of the Fee Mortgagee. Landlord shall promptly give Tenant
written notice of any change in the identity or address of any Fee Mortgagee.
Tenant, upon serving any notice of default on Landlord shall also serve a copy
of such notice upon Fee Leasehold Mortgagee, at the address provided to Tenant
in writing by Landlord and no such notice of default shall be deemed to have
been duly given as to the Fee Mortgagee unless and until a copy thereof has been
so served upon the Fee Mortgagee at such address.
(b)    If Landlord is in default of any of its obligations under this Lease, any
Fee Mortgagee shall have the right to remedy such default (or cause the same to
be remedied) within the same period provided to Landlord hereunder and as
otherwise provided in this Section 21.5, and Tenant shall accept such
performance by or on behalf of Fee Mortgagee as if the same had been made by
Landlord. For the avoidance of doubt, if there is at any time more than one (1)
Fee Mortgagee, all cure periods and other rights granted to a Fee Mortgagee
hereunder shall run concurrently and not serially and shall run to the acting
Fee Mortgagee whose Fee Mortgage is most senior (except to the extent that all
Fee Mortgagees give Tenant written notice setting forth a different order of
priority, it being understood that Tenant shall only be required to accept cure
from and otherwise deal with one (1) Fee Mortgagee at a time).

- 50 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



21.6     Form of Documents. Landlord and Tenant, upon request of any party in
interest, shall execute promptly such commercially reasonable instruments or
certificates to carry out the provisions of this Article 21; provided, that,
neither party shall be required to execute any such instruments or certificates
that would in any way modify the terms and provisions of this Lease or increase
the obligations of any party beyond those set forth herein.
ARTICLE 22.    
DEFAULT
22.1     Tenant Default. An event of default (“Event of Default”) shall exist
under this Lease if:
(a)    Tenant fails to pay any installment of Rent, including Annual Fixed Rent
and any other charge under this Lease within ten (10) days after notice of
default (but Landlord is not required to give more than four (4) such default
notices during any one Lease Year);
(b)    Reserved;  
(c)    Reserved;
(d)    Tenant (i) commences any case, proceeding or other action seeking to have
an order for relief entered on its behalf as debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts under any federal,
state or local law relating to bankruptcy, insolvency, reorganization or relief
of debtors, (ii) makes an assignment for the benefit of its creditors, (iii) is
generally unable to pay its debts as they mature, (iv) seeks or consents to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or (v) files a petition or answer seeking reorganization or
arrangement under an order or decree appointing, without the consent of Tenant,
a receiver of Tenant of the whole or substantially all of its property, and such
case, proceeding or other action is not dismissed within ninety (90) days after
the commencement thereof;
(e)    the estate or interest of Tenant in the Leased Premises or any part
thereof is levied upon or attached in any proceeding and the same is not vacated
or discharged within the later of ninety (90) days after commencement thereof or
thirty (30) days after receipt by Tenant of notice thereof from Landlord (unless
Tenant is contesting such lien or attachment in accordance with this Lease);
(f)    Tenant breaches or fails to perform and observe any of its obligations
set forth in Section 14.2 within the time frames set forth therein;
(g)    Tenant abandons all or substantially all of the Leased Premises during
the Term of this Lease for a period of thirty (30) consecutive days;
(h)    Tenant fails to perform or observe any of the other covenants, terms,
provisions or conditions on its part to be performed or observed under this
Lease in all material respects, within thirty (30) days after written notice of
default (or if more than thirty (30) days shall

- 51 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



be reasonably required for such cure because of the nature of the default, if
Tenant fails to proceed diligently and continuously to cure such default after
such notice to completion);
(i)    So long as Tenant is an Affiliate of the Casino Tenant, if there is an
Event of Default under the Casino Lease.
22.2     Termination and Re-Entry.
(a)    This Lease and the estate hereby granted are subject to the limitation
that if an Event of Default shall occur, then, in any such case, Landlord may
give to Tenant a notice of intention to terminate this Lease and the term hereof
as of the tenth (10th) day after the giving of such notice, in which event, as
of such tenth (10th) day, this Lease and the term hereof shall terminate with
the same effect as if such day was the Expiration Date, but Tenant shall remain
liable for damages as hereinafter provided or pursuant to law. Notwithstanding
anything in this Lease to the contrary, upon the occurrence of any Event of
Default under Section 22.1(i) hereof, Landlord shall take no action to effect a
termination of this Lease unless and until (I) Landlord agrees with any
Leasehold Mortgagee or its designee (provided such designee meets the
requirements of a Transferee set forth in Section Error! Reference source not
found.) to enter into a new lease with such Leasehold Mortgagee or its designee,
as Tenant, and Landlord, as landlord, on the same terms and provisions of this
Lease and (II) the then-current fee owner of the Leased Premises provides to any
Leasehold Mortgagee or its designee (provided such designee meets the
requirements of a Transferee set forth in Section Error! Reference source not
found.) a subordination, non-disturbance and attornment agreement with such
Leasehold Mortgagee or its designee in substantial conformance with the SNDA.
For avoidance of doubt, Tenant’s delivery of a Buyer’s Purchase Notice hereunder
shall not operate to suspend any of Tenant’s payment obligations under this
Lease prior to the Closing (as defined in the Purchase Option Agreement) of such
purchase.
(b)    If Tenant defaults in the payment of any Rent and such default continues
for ten (10) days after notice from Landlord of such default and Landlord has
elected to terminate this Lease in accordance with Section 22.2(a) or if this
Lease shall otherwise terminate as in Section 22.2(a) provided, Landlord or
Landlord’s agents and servants may immediately or at any time thereafter
re-enter into or upon the Leased Premises, or any part thereof, either by
summary dispossess proceedings or by any suitable action or proceeding at law,
without being liable to indictment, prosecution or damages therefor, and may
repossess the same, and may remove any persons therefrom, to the end that
Landlord may have, hold and enjoy the Leased Premises. The words “re-enter” and
“re-entering” as used in this Lease are not restricted to their technical legal
meanings. Upon such termination or re-entry, Tenant shall pay to Landlord any
Rent then due and owing (in addition to any damages payable under
Section 22.3(a) below).
22.3     Damages.
(a)    If this Lease shall terminate pursuant to the provisions of Section
22.2(a) hereof, or if Landlord shall otherwise reenter the Leased Premises
pursuant to Section 22.2(b) or in the event of the termination of this Lease, or
of reentry, by or under any summary dispossess or other proceedings or action or
any provision of law by reason of default hereunder on the part of Tenant, then
the following provisions shall apply:

- 52 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(i)    Tenant shall pay to Landlord the Rent payable up to the time of such
termination of this Lease, or of any such reentry by Landlord, as the case may
be and
(ii)    Tenant shall pay to Landlord as damages, at the election of Landlord,
either of the following amounts:
(A)    A sum which, at the time of such termination of this Lease or at the time
of any such re-entry by Landlord, as the case may be, represents the then
present value (calculated at the then current Prime Rate plus two percent (2%))
of the excess, if any, of (1) the aggregate amount of the Annual Fixed Rent and
other Rent payable by Tenant pursuant to this Lease which would have been
payable by Tenant for the period commencing with such earlier termination of
this Lease or the date of any such reentry, as the case may be, and ending with
the date contemplated as the next Option Date hereof if this Lease had not so
terminated or if Landlord had not so reentered the Leased Premises, over (2) the
aggregate rental value of the Leased Premises for the same period (for the
purposes of this clause (A) the amount of Taxes and all other Rent other than
Annual Fixed Rent which would have been payable by Tenant under this Lease
shall, for each calendar year ending after such termination or re-entry, be
deemed to be an amount equal to the amount of such Taxes and all other Rent
other than Annual Fixed Rent payable by Tenant for the calendar year immediately
preceding the calendar year in which such termination or re-entry shall occur),
or
(B)    Sums equal to the Rent payable by Tenant pursuant to this Lease which
would have been payable by Tenant had this Lease not so terminated, or had
Landlord not so reentered the Leased Premises, payable upon the due dates
therefor specified herein following such termination or such reentry and until
the date contemplated as the next Option Date hereof if this Lease had not so
terminated or if Landlord had not so reentered the Leased Premises; provided,
that, that if Landlord shall relet the Leased Premises during said period,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting (including any net rents from subtenants), such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such reletting the expenses incurred or paid by Landlord in
terminating this Lease or in reentering the Leased Premises and in securing
possession thereof, as well as the out-of-pocket expenses of reletting,
including altering and preparing the Leased Premises for new tenants, customary
brokers’ commissions, and legal fees and expenses, it being understood that any
such reletting may be for a period shorter or longer than the remaining term of
this Lease; but in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
subdivision to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord; provided, that
the cost of alteration and preparation of the Leased Premises for new tenants
shall not include material capital renovations. If the Leased Premises or any
part thereof should be relet in combination

- 53 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



with other space, then proper apportionment on a square foot basis shall be made
of the rent received from such reletting and of the expenses of reletting.
If the Leased Premises or any part thereof are relet by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Leased Premises, or part thereof, so relet
during the term of the reletting. Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Leased Premises or any part
thereof, or if the Leased Premises or any part thereof are relet, for its
failure to collect the rent under such reletting, and no such refusal or failure
to relet or failure to collect rent shall release or affect Tenant’s liability
for damages or otherwise under this Lease.
(b)    If, as of the date of termination or reentry, the Leased Premises shall
not be in the condition in which Tenant has agreed to surrender the same to
Landlord at the expiration or earlier termination of this lease, then, without
notice or other action by Landlord, Tenant shall pay, as and for liquidated
damages therefor, the cost (as estimated by an independent contractor selected
by Landlord) of placing the Leased Premises in the condition in which Tenant has
agreed to surrender the same.
(c)    Landlord shall be entitled to retain all monies, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such monies
shall be credited by Landlord against any Rent due from Tenant at the time of
such termination or reentry or, at Landlord’s option, against any other damages
payable by Tenant pursuant to this Section 22.3 or pursuant to Law.
(d)    Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election after the
termination of this Lease in accordance with its terms, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been so terminated under
the provisions of this Section 22.3, or had Landlord not reentered the Leased
Premises. Except as otherwise expressly provided in this Article 22, nothing
herein contained shall be construed to limit or prejudice the right of Landlord
to prove for and obtain as damages by reason of the termination of this Lease or
reentry on the Leased Premises for the default of Tenant under this Lease an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, such damages are to be
proved whether or not such amount be greater than any of the sums referred to in
Section 22.3(a).
(e)    Landlord may, in its sole discretion, relet the whole or any part of
Premises for the whole or any part of the unexpired term of this Lease, or
longer, or from time to time for shorter periods, for any rental it wishes and
giving such concessions of rent and making such special repairs, alterations,
decorations and paintings for any new tenant as it may in its sole and absolute
discretion deem advisable, and Landlord may collect and receive the rents
thereunder. In no event shall Landlord ever be obligated to relet or to attempt
to relet the Premises or any part thereof.
(f)    Following an Event of Default, all amounts due from Tenant to Landlord
pursuant to this Lease shall bear interest at the Default Rate.

- 54 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



22.4     Self Help. If Tenant fails to perform any agreement or obligation on
its part to be performed under this Lease, Landlord or any Fee Mortgagee,
without thereby waiving such default (or any covenant, term or condition herein
contained or the performance thereof), may perform the same for the account and
at the expense of Tenant, (a) immediately and without notice in the case of
emergency or in case such failure may result in a violation of any Law or in a
cancellation of any insurance policy maintained by Landlord and (b) in any other
case if such failure continues beyond any applicable grace period. Landlord or
any Fee Mortgagee shall have the right to enter the Leased Premises to rectify a
default of Tenant as aforesaid. Tenant shall on demand reimburse Landlord or
such Fee Mortgagee, as applicable, for the actual costs and expenses incurred by
such party in rectifying defaults as aforesaid, including reasonable attorneys’
fees and disbursements, together with interest thereon at the Default Rate, but
nothing herein shall be deemed to permit Tenant to set off any costs of cure or
other amounts against the amounts owing to Landlord hereunder.
22.5     Other Remedies. Anything in this Lease to the contrary notwithstanding,
during the continuation of any Event of Default, Tenant shall not be entitled to
exercise any rights or options, under or pursuant to this Lease.
22.6     Remedies Cumulative. The various rights and remedies given to or
reserved to Landlord and Tenant by this Lease or allowed by law shall be
cumulative, irrespective of whether so expressly stated. In the event of a
breach or threatened breach by Tenant of any of its obligations under this
Lease, Landlord shall also have the right to enforce by injunction any of the
terms and covenants hereof.
22.7     Certain Waivers. Tenant waives and surrenders all right and privilege
that Tenant might have under or by reason of any present or future law to redeem
the Leased Premises or to have a continuance of this Lease after Tenant is
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after any termination of this Lease.
22.8     Limitation on Landlord’s Liability. Notwithstanding anything to the
contrary in this Lease, Tenant will look solely to the interest of Landlord (or
its successor as Landlord hereunder) in the Leased Premises for the satisfaction
of any judgment or other judicial process requiring the payment of money as a
result of (a) any negligence (including gross negligence) or (b) any breach of
this Lease by Landlord or its successor (including any beneficial owners,
partners, shareholders, trustees or others affiliated or related to Landlord or
such successor) and Landlord shall have no personal liability hereunder of any
kind.
22.9     Interest on Past Due Obligations; Late Charges. Except where another
rate of interest is specifically provided for in this Lease, any amount due from
either party to the other under this Lease which is not paid when due shall bear
interest at the Default Rate from the date that is five (5) days after the date
such payment was due to and including the date of payment. In addition, Tenant
acknowledges that the late payment of any installment of Annual Fixed Rent will
cause Landlord to incur certain costs and expenses, the exact amount of which
are extremely difficult or impractical to fix. These costs and expenses may
include, without limitation, administrative and collection costs and processing
and accounting expenses. Therefore, if any installment of Annual Fixed Rent is
not received by Landlord from Tenant when due on more than two (2) occasions in
any twelve (12) month period, then Tenant shall immediately pay to Landlord a

- 55 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



late charge equal to the greater of (i) four percent (4%) of such delinquent
amount, and (ii) One Thousand Dollars ($1,000.00). Landlord and Tenant agree
that this late charge represents a reasonable estimate of the costs and expenses
Landlord will incur and is fair compensation to Landlord for its loss suffered
by reason of late payment by Tenant. Upon accrual, all such late charges shall
be deemed Additional Rent.
ARTICLE 23.    
ACCESS TO PREMISES
23.1     Ongoing Access and Inspection Rights. Tenant shall permit Landlord and
its authorized representatives to enter the Leased Premises during normal
business hours (upon 48 hours prior notice, except in the event of an emergency,
in event which no prior notice is required prior to entry) for the purposes of
(a) conducting periodic inspections, (b) performing any work thereon required or
permitted to be performed by Landlord pursuant to this Lease or the Restrictive
Agreements, including, but not limited to, installation of water utility lines,
and removal of impacted and/or stockpiled soil for the purpose of constructing
wetland mitigation areas or the environmental remediation required under Section
8.3, (c) showing the Leased Premises to prospective purchasers or lenders, and
(d) during the twelve (12) months following the exercise by Tenant of a
Termination Option in accordance with Section 4.2, showing the Leased Premises
to prospective lessees. In entering the Leased Premises, Landlord and its
designees shall not unreasonably interfere with operations on the Leased
Premises and shall comply with Tenant’s reasonable instructions and security
protocol. In no event shall Landlord be permitted to enter any “cage” or other
secure, restricted access or money handling areas without a Tenant
representative and otherwise in accordance with applicable Law.
23.2     Landlord’s Construction Inspection Rights. During the Term, Landlord
shall have the right to physically inspect, and to cause one or more engineers
or other representatives of Landlord to physically inspect, the Leased Premises,
as long as the same does not substantially interfere with Tenant’s operation of
or construction activities on the Leased Premises. Such inspections shall
include (without limitation) such tests, inspections and audits of environmental
and soil conditions as Landlord deems necessary. Landlord shall make such
inspections in good faith and with due diligence. All inspection fees, appraisal
fees, engineering fees, environmental fees and other expenses of any kind
incurred by Landlord relating to the inspection of the Leased Premises will be
solely Landlord’s expense. Tenant shall cooperate with Landlord in all
reasonable respects in making such inspections; provided, that such inspections
shall not interfere with any such construction, or cause delay in the completion
thereof, in any material respect. Tenant reserves the right to have a
representative present at the time Landlord conducts any such inspection of the
Leased Premises. Landlord shall notify Tenant not less than two (2) business
days in advance of making any such inspection and such inspection shall be made
during normal business hours. In making any inspection, Landlord will treat, and
will cause any representative of Landlord to treat, all information obtained by
Landlord pursuant to the terms of this Section 23.2 as strictly confidential in
accordance with Section 26.24 hereof. Landlord shall indemnify Tenant against
any claims arising from Landlord’s or Landlord’s designees’ inspection and
testing conducted on the Leased Premises under this Section 23.2.

- 56 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



ARTICLE 24.    
SURRENDER OF PREMISES
24.1     Surrender of Leased Premises. At the expiration or sooner termination
of the term of this Lease in accordance with the terms hereof, Tenant shall
surrender the Leased Premises to Landlord, in vacant and broom clean condition,
with all structural elements and systems in working order and repair (reasonable
wear and tear excepted and without warranty as to future performance of such
systems), and shall surrender all keys for the Leased Premises to Landlord at
the place then fixed for the payment of Rent and shall inform Landlord of all
combinations on locks, safes and vaults, if any, in the Leased Premises. At the
expiration or sooner termination of the term of this Lease, the Leased Premises
shall be surrendered free and clear of any space leases and other rights of
occupancy, unless Landlord otherwise elects, in which case Tenant shall assign
to Landlord all of Tenant’s right, title and interest in such space leases and
rights of occupancy as Landlord shall elect to acquire (together with all
security deposits, guarantees, and other rights or benefits relating thereto but
without representation or warranty of any kind) and Landlord shall assume the
obligations thereunder accruing following such assignment, pursuant to an
assignment and assumption agreement reasonably satisfactory to Landlord and
Tenant. Tenant shall remove all Tenant’s Property within thirty (30) days after
the expiration or sooner termination of the Term (such entry onto the Leased
Premises for such purpose shall not be deemed a holdover, provided such removal
is accomplished within such thirty (30) day period), and shall repair any damage
to the structural elements or systems of the Leased Premises caused thereby, and
any or all of such Tenant’s Property not so removed by Tenant shall, at
Landlord’s option, become the exclusive property of Landlord or be disposed of
by Landlord, at Tenant’s cost and expense, without further notice to or demand
upon Tenant. Except as set forth herein, Tenant shall have no obligation to
repair damage resulting from the removal of its equipment and the Leased
Premises shall be surrendered to Landlord in “as is, where is” condition at the
end of the Term. The provisions of this Article 24 shall survive the expiration
or other termination of the term of this Lease.
ARTICLE 25.    
FORCE MAJEURE
If either party is delayed or hindered in or prevented from the performance of
any act required under this Lease by reason of strikes, lockouts, labor
troubles, inability to procure materials, failure of power, restrictive Laws
(except as otherwise specifically provided herein), riots, insurrection,
terrorist acts, war or other reason beyond the reasonable control of and not the
fault of the party delayed in performing the work or doing the acts required
under the terms of this Lease (collectively, “Force Majeure”), then performance
of such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Article shall not (a) operate to
excuse Tenant from prompt payment of Rent or any other payment required by
Tenant under the terms of this Lease, or (b) be applicable to delays resulting
from the inability of a party to obtain financing or to proceed with its
obligations under this Lease because of a lack of funds.
ARTICLE 26.    
MISCELLANEOUS

- 57 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



26.1     Memorandum of Lease. Promptly following the Commencement Date, the
parties hereto shall (i) execute and deliver a memorandum of this Lease for
recording purposes substantially in the form attached hereto as Exhibit E and
(ii) record such memorandum against the Leased Premises. Any such recording
shall be at Tenant’s expense. If the parties amend the Lease, they shall have
the right to record a memorandum of such amendment at Tenant’s expense.
26.2     Notices. All notices, consents, requests, approvals and authorizations
(collectively, “Notices”) required or permitted under this Lease shall only be
effective if in writing. All Notices (except Notices of default, which may only
be sent pursuant to the methods described in clauses (a) and (b) below) shall be
sent (a) by registered or certified mail (return receipt requested), postage
prepaid, or (b) by Federal Express, U.S. Post Office Express Mail, Airborne or
similar nationally recognized overnight courier which delivers only upon signed
receipt of the addressee, or (c) by facsimile transmission with original sent
via a method set forth in clause (a) or (b) above and addressed as follows or at
such other address, and to the attention of such other person, as the parties
shall give notice as herein provided:
If intended for Landlord:
Adelaar Developer
c/o EPR Properties
Attention: Asset Management
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

With a copy to:
EPR Properties
Attention: General Counsel
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

With a copy to:
Zarin & Steinmetz
81 Main Street, Suite 415
While Plains, New York 10601
Attention: Michael D. Zarin, Esq.
Telephone:    (914) 682-7800
Facsimile:    (914) 583-5490

If intended for Tenant:
Empire Resorts Real Estate I, LLC
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Joseph A. D’Amato
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000


- 58 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



With a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone:    (212) 225-2672
Facsimile:    (212) 225-3999

A notice, request and other communication shall be deemed to be duly received if
delivered by a nationally recognized overnight delivery service, when delivered
to the address of the recipient, if sent by mail, on the date of receipt by the
recipient as shown on the return receipt card, or if sent by facsimile, upon
receipt by the sender of an acknowledgment or transmission report generated by
the machine from which the facsimile was sent indicating that the facsimile was
sent in its entirety to the recipient’s facsimile number; provided that if a
notice, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. local time on
any Business Day at the addressee’s location, such notice or communication shall
be deemed to be duly received by the recipient at 9:00 a.m. local time of the
addressee on the first Business Day thereafter. Rejection or other refusal to
accept or the inability to delivery because of changed address of which no
Notice was given shall be deemed to be receipt of the Notice as of the date of
such rejection, refusal or inability to deliver.
26.3     Waiver of Performance and Disputes. One or more waivers of any
covenant, term or condition of this Lease by either party shall not be construed
as a waiver of a subsequent breach of the same or any other covenant, term or
condition, nor shall any delay or omission by either party to seek a remedy for
any breach of this Lease or to exercise a right accruing to such party by reason
of such breach be deemed a waiver by such party of its remedies or rights with
respect to such breach. The consent or approval by either party to or of any act
by the other party requiring such consent or approval shall not be deemed to
waive or render unnecessary consent to or approval of any similar act. Any
amounts paid by Tenant to Landlord may be applied by Landlord, in Landlord’s
discretion, to any items then owing by Tenant to Landlord under this Lease.
Receipt by Landlord of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by Landlord of Tenant’s obligation to make full payment. No act or thing
done by Landlord or its agents shall be deemed an acceptance of a surrender of
the Leased Premises, and no agreement to accept such surrender shall be valid
unless in writing and signed by Landlord.
26.4     Exculpation. No disclosed or undisclosed shareholder, partner, member
or other constituent owner of Tenant or of any Affiliate of Tenant, and none of
their respective officers, directors, trustees, employees or agents, shall have
any liability for the obligations of Tenant under this Lease. No disclosed or
undisclosed shareholder, partner, member or other constituent owner of Landlord
or of any Affiliate of Landlord, and none of their respective officers,
directors, trustees, employees or agents, shall have any liability for the
obligations of Landlord under this Lease.
26.5     Modification of Lease. The terms, covenants and conditions hereof may
not be changed orally, but only by an instrument in writing signed by the
parties hereto.

- 59 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



26.6     Captions. Captions throughout this instrument are for convenience and
reference only and the words contained therein shall in no way be deemed to
explain, modify, amplify or aid in the interpretation or construction of the
provisions of this Lease.
26.7     Lease Binding on Successors and Assigns, etc. Except as herein
otherwise expressly provided, all covenants, agreements, provisions and
conditions of this Lease shall be binding upon and inure to the benefit of the
parties hereto and their heirs, devisees, executors, administrators, successors
in interest and permitted assigns as well as permitted grantees of Landlord, and
shall run with the land. Without limiting the generality of the foregoing, all
rights of Tenant under this Lease may be granted by Tenant to any permitted
sublessee of Tenant, subject to the terms of this Lease.
26.8     Brokers. Landlord represents and warrants to Tenant that it has not
incurred or caused to be incurred any liability for real estate brokerage
commissions or finder’s fees in connection with the execution or consummation of
this Lease for which Tenant may be liable. Tenant represents and warrants to
Landlord that it has not incurred or caused to be incurred any liability for
real estate brokerage commissions or finder’s fees in connection with the
execution or consummation of this Lease for which Landlord may be liable. Each
of the parties agrees to indemnify and hold the other harmless from and against
any and all claims, liabilities or expense (including reasonable attorneys’
fees) in connection with any breach of the foregoing representations and
warranties.
26.9     Landlord’s Status as a REIT. The following clause shall be applicable
if the Landlord or one of its Affiliates is a real estate investment trust:
Tenant acknowledges that Landlord or one of its Affiliates intends to elect to
be taxed as a real estate investment trust (“REIT”) under the Code. Tenant shall
exercise commercially reasonable efforts to cooperate in good faith with
Landlord to ensure that Landlord or its Affiliate’s status as a REIT is not
adversely affected in any material respect. Tenant agrees to enter into
reasonable modifications of this Lease which do not adversely affect Tenant’s
rights and liabilities if such modifications are required to retain or clarify
Landlord or its Affiliate’s status as a REIT.
26.10    Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of law provisions, except that it is the intent and purpose of the parties
hereto that the provisions of Section 5-1401 of the General Obligations Law of
the State of New York shall apply to this Lease.
26.11    Joint Preparation. This Lease (and all exhibits thereto) is deemed to
have been jointly prepared by the parties hereto, and any uncertainty or
ambiguity existing herein, if any, shall not be interpreted against any party,
but shall be interpreted according to the application of the rules of
interpretation for arm’s-length agreements.
26.12    Interpretation. It is hereby mutually acknowledged and agreed that the
provisions of this Lease have been fully negotiated between parties of
comparable bargaining power with the assistance of counsel and shall be applied
according to the normal meaning and tenor thereof without regard to the general
rule that contractual provisions are to be construed narrowly against the party
that drafted the same or any similar rule of construction.

- 60 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



26.13    Severability. If any provisions of this Lease are determined to be
invalid by a court of competent jurisdiction, the balance of this Lease shall
remain in full force and effect, and such invalid provision shall be construed
or reformed by such court in order to give the maximum permissible effect to the
intention of the parties as expressed therein.
26.14    Landlord and Tenant. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association whatsoever between Landlord and Tenant, it being expressly
understood and agreed that neither the computation of rent nor any other
provision contained in this Lease nor any act or acts of the parties hereto
shall be deemed to create any relationship between Landlord and Tenant other
than the relationship of landlord and tenant.
26.15    Authority. The Persons executing this Lease on behalf of Tenant and
Landlord covenant and warrant to the other party that (a) they are duly
authorized to execute this Lease on behalf of the party for whom they are
acting, and (b) the execution of this Lease has been duly authorized by the
party for whom they are acting.
26.16    Consent. Tenant’s sole right and remedy in any action concerning
Landlord’s reasonableness in withholding or denying its consent or approval
under this Lease (where reasonableness is required hereunder) will be an action
for declaratory judgment or specific performance, and in no event shall Tenant
be entitled to claim or recover any damages in any such action, unless Landlord
has acted in bad faith in withholding such consent or approval.
26.17    Attorneys’ Fees. In case suit is brought because of the breach of any
agreement or obligation contained in this Lease on the part of Tenant or
Landlord to be kept or performed, and a breach is established, the prevailing
party shall be entitled to recover all out-of-pocket expenses incurred in
connection with such suit, including reasonable attorneys’ fees.
26.18    Further Assurances. Each of the parties hereto shall execute and
provide all additional documents and other assurances that are reasonably
necessary to carry out and give effect to the intent of the parties reflected in
this Lease.
26.19    Counterparts. This Lease may be executed at different times and in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this Lease
by facsimile, .PDF or other means of electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Lease. In
proving this Lease, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom enforcement is
sought.
26.20    Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Lease, unless the context otherwise
requires:
(a)    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Lease, and the term “hereafter” shall mean
after, and the term “heretofore” shall mean before, the date of this Lease.

- 61 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



(b)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of the other genders and words importing the singular
number shall mean and include the plural number and vice versa.
(c)    The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without being limited to.”
(d)    To the extent of any cross references to the Master Development
Agreement, such references shall remain effective notwithstanding the
termination or expiration of the Master Development Agreement, in whole or in
part, or of such term in the Master Development Agreement.
26.21    Net Lease. This is an absolutely net lease and it is the intention of
Landlord and Tenant that the Rent payable under this Lease and other costs
related to Tenant’s use and operation of the Leased Premises, other than all
Special District Capital Assessments prior to the Conversion Date and the
Special District Capital Assessments in excess of the Capital Assessments Cap
Amount at all times (which are each the responsibility of Landlord hereunder),
shall be absolutely net to Landlord, and that Tenant shall pay during the Term,
without any offset or deduction whatsoever, all such costs. Except as otherwise
specifically provided in Articles 15 and 16 hereof, this Lease shall not
terminate nor shall Tenant have any right to terminate this Lease; nor shall
Tenant be entitled to any abatement, deduction, deferment, suspension or
reduction of, or setoff, defense or counterclaim against, any Rent, charges, or
other sums payable by Tenant under this Lease; nor shall the respective
obligations of Landlord and Tenant be otherwise affected by reason of damage to
or destruction of the Leased Premises from whatever cause, any taking by
condemnation, eminent domain or by agreement between Landlord and those
authorized to exercise such rights, the lawful or unlawful prohibition of
Tenant’s use of the Leased Premises, the interference with such use by any
Person other than Landlord, or, except as expressly provided otherwise in this
Lease, by reason of any default or breach of any warranty or covenant by
Landlord under this Lease, or for any other cause whether similar or dissimilar
to the foregoing, any Laws to the contrary notwithstanding; it being the
intention that the obligations of Landlord and Tenant hereunder shall be
separate and independent covenants and agreements and that the Rent and all
other charges and sums payable by Tenant hereunder shall continue to be payable
in all events except to the extent otherwise provided pursuant to the express
provisions of this Lease; and Tenant covenants and agrees that it will remain
obligated under this Lease in accordance with its terms, and that it will not
take any action to terminate, cancel, rescind or void this Lease in connection
with the bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution, winding up or other proceedings affecting Landlord or
any assignee of, or successor to, Landlord, and notwithstanding any action with
respect to this Lease that may be taken by a trustee or receiver of Landlord or
any assignee of, or successor to, Landlord or by any court in any such
proceeding. Nothing contained herein shall limit Tenant’s rights to pursue its
own independent action against Landlord.
26.22    Transfer Taxes. Landlord and Tenant shall join in completing,
executing, delivering and verifying the returns, affidavits and other documents
required in connection with the taxes imposed under Article 31 of the Tax Law of
the State of New York and any other tax payable by reason of the execution and
delivery of this Lease (collectively, “Transfer Taxes”). The Transfer Taxes
shall be paid by Tenant, subject to Tenant’s right to a credit against the
purchase price set

- 62 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



forth in the Purchase Option Agreement. Tenant hereby agrees to indemnify,
defend and hold Landlord free and harmless from and against any and all
liability, claims, counterclaims, actions, damages, judgments, penalties, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements including in connection with enforcing this indemnity) in
connection with any liability arising under or in any way relating to the
Transfer Taxes due and payable in connection with this Lease. The provisions of
this Section 26.22 shall survive the expiration or earlier termination of this
Lease.
26.23    No Merger. Without the written consent of Landlord, Tenant, all Fee
Mortgagee and all Leasehold Mortgagees, Landlord’s fee interest in the Leased
Premises shall not merge with the Leasehold Estate, notwithstanding any
acquisition by any means of both Landlord’s interest in the Leased Premises and
the Leasehold Estate by Landlord, Tenant, any Transferee, any Fee Mortgagee,
Leasehold Mortgagee or a third party.
26.24    Confidential Information. Landlord agrees not to disclose to any Person
(including, without limitation, any Competitor) (a) the amount of revenues from
Project operations, (b) any other financial information with respect to Tenant
or the Project required to be delivered or made available to Landlord hereunder,
or (c) any confidential information obtained by Landlord in connection with an
inspection by Landlord of the Leased Premises in accordance with Section 23.2
(collectively, the “Confidential Information”), except (i) to the extent such
information is otherwise publicly known or available, (ii) to the taxing
authorities with authority to inquire therein, and then only to the extent
required under applicable Law, (iii) if requested by the Securities and Exchange
Commission, or other foreign or domestic, state or local Governmental Authority,
(iv) to Landlord’s accountants, attorneys, advisors, consultants, employees and
agents, (v) an existing or prospective lender, investor, or prospective
purchaser of the Leased Premises, Landlord’s interest therein, or any portion
thereof, or Landlord or any of its Affiliates who has agreed to keep such
information confidential, provided, that this clause (v) shall not apply to a
Competitor of Tenant, (vi) to the extent required by applicable Law, (vii) to
the extent legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
such provisions, (viii) to the extent required by any federal, state, local or
foreign laws, or by any rules or regulations of any domestic or foreign public
stock exchange or stock quotation system, that may be applicable to Landlord or
any of Landlord’s direct or indirect constituent owners or Affiliates, or (ix)
in connection with any action to collect any Rent or otherwise enforce any of
the provisions of this Lease. The provisions of this Section 26.24 shall survive
the expiration or earlier termination of this Lease for a period of one (1)
year.
26.25    No Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant each hereby agrees that, whenever
either party to this Lease shall be entitled to seek or claim damages against
the other party (whether by reason of a breach of this Lease by such party, in
enforcement of any indemnity obligation, for misrepresentation or breach of
warranty, or otherwise), neither Landlord nor Tenant shall seek, nor shall there
be awarded or granted by any court, arbitrator, or other adjudicator, any
consequential, speculative, or punitive damages, whether such breach shall be
willful, knowing, intentional, deliberate, or otherwise. Except as set forth in
Section 22.10, neither party shall be liable for any loss of profits

- 63 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



suffered or claimed to have been suffered by the other (including, without
limitation, by reason of any holdover by Tenant).
26.26    Inconsistencies. This Lease (and all exhibits thereto), and the
Restrictive Agreements are intended to be consistent with each other, and shall
be interpreted to avoid to the extent practicable any inconsistencies between
the respective agreements. Except as otherwise provided herein, in the event of
inconsistencies between this Lease, and the Restrictive Agreements, this Lease
shall control.
ARTICLE 27.    
WAIVER OF TRIAL BY JURY
TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT AND LANDLORD HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN ANY MATTERS ARISING OUT OF OR IN CONNECTION
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE AND
OCCUPANCY OF THE FACILITY OR THE CENTER, AND ANY CLAIM OF INJURY OR DAMAGE.
ARTICLE 28.    
OPTION TO PURCHASE.
Tenant shall have a purchase option in respect of the Leased Premises and a
right of first offer in connection with any sale or assignment by Landlord, all
as set forth in the Purchase Option Agreement.
[signature page follows]

- 64 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the day and year first above written.
LANDLORD:
ADELAAR DEVELOPER, LLC, a Delaware limited liability company


By:
/s/ Gregory K. Silvers

Name:
Gregory K. Silvers

Title:
Manager/President



TENANT:
EMPIRE RESORTS REAL ESTATE II, LLC, a New York limited liability company


By:
/s/ Joseph D’Amato

Name:
Joseph D’Amato

Title:
Authorized Signatory



With respect only to the obligations specifically identified under Section 5.3
and Section 11.3 hereof:
SPECIAL ASSESSMENTS LIMITED GUARANTOR:
EMPIRE RESORTS INC., a Delaware corporation
By:
/s/ Joseph D’ Amato

Name:
Joseph D’Amato

Title:
Authorized Signatory




- 65 -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 1


Permitted Exceptions


1.
Restrictive covenant set forth in Deed of Lot 53 and other premises made by
County of Sullivan to Concord Associates L.P., dated April 26, 2000, recorded
April 27, 2000 in Liber 2185 cp 378.

2.
Terms, covenants and conditions of the following Utility Easements:

(a)
Liber 296 cp 526.

(b)
Liber 392 cp 332.

(c)
Liber 392 cp 333.

(d)
Liber 671 cp 450.

(e)
Liber 725 cp 1054.

(f)
Liber 1379 cp 443.

(g)
Liber 1379 cp 445.

3.
Terms, covenants and conditions of the following Declarations of Restrictive
Covenants:

(a)
Declaration of Restrictive Covenant made by Concord Associates L.P., dated June
17, 2010, recorded July 15, 2010 in Instr. No. 2010-56690.

(b)
Declaration of Restrictive Covenant made by EPT Concord II LLC, dated June 17,
2010, recorded July 15, 2010 in Instr. No. 2010-56691.

4.
Terms, covenants and conditions of the following Lease to Agency and Leaseback
to Company demising the premises and other premises:

(a)
Lease to Agency made by and between EPT Concord II LLC, as Landlord, and County
of Sullivan Industrial Development Agency, as Tenant, dated as of October 21,
2013, as referenced in Memorandum of Lease to Agency dated as of October 21,
2013, recorded December 5, 2013 in Instr. No. 2013-9394.

(b)
Leaseback to Company made by and between County of Sullivan Industrial
Development Agency, as Landlord, and EPT Concord II LLC, as Tenant, dated as of
October 21, 2013, as referenced in Memorandum of Leaseback to Company dated as
of October 21, 2013, recorded December 5, 2013 in Instr. No. 2013-9395.

5.
Notes and state of facts (including, but not limited to Landscape Buffer
Easement and Proposed Road R.O.W. for Joyland Road) as shown on the following
Map:

(a)
“Final Subdivision Plat, Adelaar Phase 1, Town of Thompson, New York”, dated
August 7, 2014 and filed December 22, 2014 as Map No. 14-245 A-H (Instr. No.
2014-71)




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



6.
Master Declaration of Covenants, Conditions, Easements and Restrictions for
Adelaar, dated December [ ], 2015, recorded [        ] in Instr. No. [        ].




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 2


Violations


•
New York State Department of Environmental Conservation, Notice of Violation-
SPDES General Permit For Stormwater Discharges From Construction Activity, dated
October 21, 2015, Permit #NYR10W713 (Monticello Raceway Management/EPT Concord
Resort).



•
New York State Department of Environmental Conservation, Notice of Violation-
SPDES General Permit For Stormwater Discharges From Construction Activity, dated
October 21, 2015, Notice of Intent #NYR10W763 (EPT Concord Resort).








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 3


Environmental Disclosures


Reference is made to the environmental disclosures contained within the
following reports:


•
Montreign Development Site – Entertainment Village Property, Subsurface
Investigation Report, Prepared by AKRF for Montreign Operating Company, LLC, and
dated December 2015.



•
Montreign Development Site - Monster Golf Course and Golf Clubhouse, Subsurface
Investigation Report, Prepared by AKRF for Montreign Operating Company, LLC, and
dated December 2015.



•
Phase I Environmental Assessment - Entertainment Village, Prepared by AKRF for
Montreign Operating Company, Inc., and dated December 18, 2015.



•
Phase I Environmental Assessment - Monster Golf Course and Golf Clubhouse,
Prepared by AKRF for Montreign Operating Company, Inc., and dated December 18,
2015.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 4


***





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 5


***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 6


Fee and Leasehold Interests


◦
Lease to Agency made by and between EPT Concord II LLC, as Landlord, and County
of Sullivan Industrial Development Agency, as Tenant, dated as of October 21,
2013, as referenced in Memorandum of Lease to Agency dated as of October 21,
2013, recorded December 5, 2013 in Instr. No. 2013-9394.

◦
Leaseback to Company made by and between County of Sullivan Industrial
Development Agency, as Landlord, and EPT Concord II LLC, as Tenant, dated as of
October 21, 2013, as referenced in Memorandum of Leaseback to Company dated as
of October 21, 2013, recorded December 5, 2013 in Instr. No. 2013-9395.

•
Lease made by and between EPR Concord II, L.P, as Landlord, and Adelaar
Developer, LLC, as Tenant, dated as of March 6, 2015, as amended December 28,
2015.






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit A


Legal Description


ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York and designated as “Parcel 3” as shown and designated on a
certain map entitled “Adelaar Phase 1 (Final Subdivision Plat) Situate In The
Town Of Thompson, County Of Sullivan, State Of New York” made by Steven J.
Willard, L.L.S. dated August 7, 2014 and filed in the Office of the County Clerk
of Sullivan County, on December 22, 2014 as Filed Map No. 14‑245A‑H being more
particularly bounded and described as follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
1 on the west as shown on the aforementioned map and running easterly along the
said southerly proposed road line the following three (3) courses and distances:


a)
South 83 degrees 30 minutes 17 seconds East, a distance of 38.57 feet to a point
of curvature;

b)
Along a curve to the right, having a radius of 779.00 feet, and an arc length of
196.36 feet to a point of tangency; and

c)
South 69 degrees 03 minutes 45 seconds East, a distance of 576.91 feet to the
centerline of Joyland Road;



CONTINUING along said centerline, the following three (3) courses and distances:


a)
South 17 degrees 16 minutes 08 seconds West, a distance of 0.98 feet;

b)
South 16 degrees 16 minutes 26 seconds West, a distance of 1039.20 feet; and

c)
South 15 degrees 34 minutes 52 seconds West, a distance of 486.10 feet;



THENCE North 70 degrees 46 minutes 13 seconds West, a distance of 68.54 feet to
the westerly proposed road line of Joyland Road, said boundary also being the
easterly line of aforementioned Parcel 1;


THENCE along said easterly line of Parcel 1 the following nine (9) courses and
distances:


(1)
North 16 degrees 03 minutes 08 seconds East, a distance of 63.10 feet;

(2)
North 30 degrees 19 minutes 35 seconds West, a distance of 358.61 feet;

(3)
North 14 degrees 40 minutes 25 seconds East, a distance of 165.03 feet;

(4)
North 30 degrees 37 minutes 41 seconds West, a distance of 313.25 feet;

(5)
North 27 degrees 00 minutes 34 seconds West, a distance of 228.53 feet;

(6)
South 83 degrees 03 minutes 38 seconds West, a distance of 93.35 feet;

(7)
North 52 degrees 48 minutes 52 seconds West, a distance of 243.94 feet;

(8)
North 37 degrees 57 minutes 26 seconds East, a distance of 586.42 feet; and

(9)
North 17 degrees 14 minutes 23 seconds East, a distance of 104.27 feet to the
point and place of BEGINNING.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





EXCEPTING AND RESERVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, along
the southerly side of Thompsonville Road for the purposes of a 20 foot wide
Landscape Buffer easement, which is more particularly bounded and described as
follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
1 on the west as shown on the aforementioned map and running easterly along the
said southerly proposed road line the following three (3) courses and distances:


(1)
South 83 degrees 30 minutes 17 seconds East, a distance of 38.57 feet to a point
of curvature;

(2)
Along a curve to the right, having a radius of 779.00 feet and an arc length of
196.36 feet to a point of tangency; and

(3)
South 69 degrees 03 minutes 45 seconds East, a distance of 453.87 feet to the
westerly proposed road line of Joyland Road;



CONTINUING along said westerly line, South 05 degrees 45 minutes 02 seconds
West, a distance of 20.72 feet;


THENCE parallel to and 20.00 feet off of the southerly proposed road line of
Thompsonville Road the following three (3) courses and distances:


d)
North 69 degrees 03 minutes 45 seconds West, a distance of 459.30 feet to a
point of curvature;

e)
Along a curve to the left, having a radius of 759.00 feet and an arc length of
191.32 feet to a point of tangency; and

f)
North 83 degrees 30 minutes 17 seconds West, a distance of 42.36 feet to a point
in the common boundary between the herein described parcel on the east and
Parcel 1 on the west as shown on the aforesaid map;



THENCE continuing along said common boundary, North 17 degrees 14 minutes 23
seconds East, a distance of 20.36 feet to the point and place of BEGINNING.


ALSO EXCEPTING AND RESERVING all that certain parcel of land located in the Town
of Thompson, Sullivan County, New York and shown on the aforementioned map for
the purposes of a Proposed Road R.O.W. for Joyland Road, which is more
particularly bounded and described as follows:


COMMENCING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
1 on the west as shown on the aforementioned map and running easterly along the
said southerly proposed road line the following three (3) courses and distances:





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



g)
South 83 degrees 30 minutes 17 seconds East, a distance of 38.57 feet to a point
of curvature;

h)
Along a curve to the right, having a radius of 779.00 feet and an arc length of
196.36 feet to a point of tangency; and

i)
South 69 degrees 03 minutes 45 seconds East, a distance of 453.87 feet to the
point of BEGINNING;



THENCE from said point of beginning, continuing along the said southerly
proposed road line, South 69 degrees 03 minutes 45 seconds East, a distance of
123.04 feet to the centerline of Joyland Road;


CONTINUING along said centerline, the following three (3) courses and distances:


j)
South 17 degrees 16 minutes 08 seconds West, a distance of 0.98 feet;

k)
South 16 degrees 16 minutes 26 seconds West, a distance of 1039.20 feet; and

l)
South 15 degrees 34 minutes 52 seconds West, a distance of 486.10 feet;



THENCE North 70 degrees 46 minutes 13 seconds West, a distance of 68.54 feet to
the westerly proposed road line of Joyland Road, said boundary also being the
easterly line of aforementioned Parcel 1;


CONTINUING along said easterly line of Parcel 1, the following three (3) courses
and distances:


m)
North 16 degrees 03 minutes 08 seconds East, a distance of 1193.29 feet to the
point of curvature;

n)
Along a curve to the left, having a radius of 465.00 feet and an arc length of
83.61 feet to a point of tangency; and

o)
North 05 degrees 45 minutes 02 seconds East, a distance of 260.69 feet to the
southerly proposed road line of Thompsonville Road, said line also being the
northerly boundary of the herein described parcel, to the point and place of
BEGINNING.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit B


IDA Leases




◦
Lease to Agency made by and between EPT Concord II LLC, as Landlord, and County
of Sullivan Industrial Development Agency, as Tenant, dated as of October 21,
2013, as referenced in Memorandum of Lease to Agency dated as of October 21,
2013, recorded December 5, 2013 in Instr. No. 2013-9394.

◦
Leaseback to Company made by and between County of Sullivan Industrial
Development Agency, as Landlord, and EPT Concord II LLC, as Tenant, dated as of
October 21, 2013, as referenced in Memorandum of Leaseback to Company dated as
of October 21, 2013, recorded December 5, 2013 in Instr. No. 2013-9395.






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit C


Memorandum of Term Commencement


THIS MEMORANDUM OF TERM COMMENCEMENT (the “Memorandum”) is made as of the_____
day of ________________, 20__, by and between ADELAAR DEVELOPER, LLC, a Delaware
limited liability company, with an office at c/o Entertainment Properties Trust,
909 Walnut Street, Suite 200, Kansas City, Missouri 64106 (“Landlord”) and
EMPIRE RESORTS REAL ESTATE II, LLC, a New York limited liability company, with
an office at c/o Empire Resorts, Inc., 204 Route 17B, Monticello, New York 12701
(“Tenant”).
AGREEMENT
1.    Pursuant to that certain Lease dated as of ________________, 20___ (the
“Lease”), between Landlord and Tenant, Landlord leased to Tenant and Tenant
leased from Landlord certain premises located on certain real property in the
City of _______, ________, as more particularly described in the Lease (the
“Premises”).
2.    The Lease is for an initial term of _____ years commencing on ________,
20____ and expiring on ___________________, 20_____ (the “Expiration Date”),
unless earlier terminated in accordance with the Lease.
3.    All of the other terms and conditions of the Lease are more fully set
forth in the Lease and are incorporated herein by this reference.
4.    This Memorandum shall inure to the benefit of and be binding upon Landlord
and Tenant and their respective representatives, successors and assigns.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of Term
Commencement to be duly executed as of the day and year first above written.
LANDLORD:
ADELAAR DEVELOPER, LLC,
a Delaware limited liability company
By:    
Name:    
Title:    
TENANT:
EMPIRE RESORTS REAL ESTATE II, LLC, a New York limited liability company
a ______________________
By:    
Name:    
Title:    






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit D


Legal Description of Master Development Site


PARCEL “I”


ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel “I” and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at a point at the southwest corner of lands now or formerly of EPR
Concord II, LP on the northerly line of County Route No. 109 also known as
Kiamesha Lake Road;


THENCE North 15°59’50” East, a distance of 570.09 feet to an intersection of
stonewalls on the division line between the Town of Fallsburg on the north and
the Town of Thompson on the south and continuing along same South 69°17’00”
East, a distance of 1074.74 feet;


THENCE South 02°28’00” West, a distance of 218.80 feet to the aforementioned
northerly line of County Route No. 109 also known as Kiamesha Lake Road and
continuing along same North 87°32’00” West, a distance of 388.63 feet;


THENCE North 03°12’00” East, a distance of 150.00 feet;


THENCE North 86°48’00” West, a distance of 300.00 feet;


THENCE South 03°12’00” West, a distance of 150.00 feet to the aforementioned
northerly line of County Route No. 109 also known as Kiamesha Lake Road and
continuing along same the following two (2) courses and distances;


1.
North 88°00’00” West, a distance of 315.50 feet and

2.
North 87°35’51” West, a distance of 149.97 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 385,641 square feet; or 8.853 acres of land more or less.


SAID parcel being known as Section 15 Block 1 Lot(s) 4 & 5 and part of 12.1 of
the Town of Thompson Tax Maps.


PARCEL ‘II’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘II’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Sullivan, State Of New York, dated May 20, 2014, and last revised September 15,
2014” which is more particularly bounded and described as follows:


BEGINNING at the northeasterly corner of the herein described parcel at a point
on the northerly line of County Route No. 109 also known as Kiamesha Lake Road
and continuing along same North 86°58’52” West, a distance of 261.00 feet;


THENCE North 25°21’14” East, a distance of 60.54 feet;


THENCE South 89°15’55” East, a distance of 25.02 feet;


THENCE South 79°46’52” East, a distance of 51.91 feet;


THENCE South 71°52’06” East, a distance of 55.54 feet;


THENCE South 68°31’20” East, a distance of 113.73 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 9,086 square feet; or 0.209 acres of land more or less.


SAID parcel being known as Section 15 Block 1 Lot 49 of the Town of Thompson Tax
Maps.


PARCEL ‘III’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel `III’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at a mag nail set in the intersection of the southerly line of County
Route No. 109 also known as Kiamesha Lake Road and the centerline of County
Route 182 also known as Concord Road and continuing along the aforementioned
southerly line of County Route No. 109 also known as Kiamesha Lake Road the
following nine (9) courses and distances;


3.
South 87°35’17” East, a distance of 150.86 feet,

4.
South 88°28’17” East, a distance of 94.01 feet,

5.
South 87°52’17” East, a distance of 70.39 feet,

6.
South 86°57’17” East, a distance of 147.30 feet,

7.
South 86°32’17” East, a distance of 200.40 feet,

8.
South 86°51’17” East, a distance of 310.71 feet,

9.
South 87°19’17” East, a distance of 467.40 feet,

10.
South 86°52’59” East, a distance of 289.67 feet and

11.
South 77°47’08” East, a distance of 482.81 feet to the division line between the
Town of Fallsburg on the north and the Town of Thompson on the south;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





CONTINUING along same the following two (2) courses and distances;


12.
South 68°45’29” East, a distance of 959.75 feet and

13.
South 69°00’29” East, a distance of 1223.13 feet to an iron pin set in the
approximate centerline of the West Branch of Sheldrake Stream;



CONTINUING along same the following twenty-nine (29) courses and distances;


14.
South 07°51’27” East, a distance of 30.42 feet,

15.
South 19°46’28” East, a distance of 354.20 feet,

16.
South 37°38’32” East, a distance of 180.68 feet,

17.
South 22°37’10” East, a distance of 96.91 feet,

18.
South 11°59’08” East, a distance of 366.93 feet,

19.
South 43°11’52” East, a distance of 95.64 feet,

20.
South 67°43’50” East, a distance of 102.99 feet,

21.
South 61°57’30” East, a distance of 72.30 feet,

22.
South 06°47’30” East, a distance of 86.33 feet,

23.
South 28°46’20” West, a distance of 67.03 feet,

24.
South 06°51’14” East, a distance of 28.12 feet,

25.
South 37°49’38” East, a distance of 118.30 feet,

26.
South 25°10’27” East, a distance of 89.74 feet,

27.
South 07°26’20” East, a distance of 120.14 feet,

28.
South 01°55’56” East, a distance of 423.06 feet,

29.
South 21°42’05” East, a distance of 166.05 feet,

30.
South 03°21’10” East, a distance of 71.11 feet,

31.
South 33°47’03” East, a distance of 160.33 feet,

32.
South 89°11’55” East, a distance of 80.45 feet,

33.
South 42°01’43” East, a distance of 134.90 feet,

34.
South 18°46’10” West, a distance of 14.55 feet,

35.
South 13°35’40” East, a distance of 75.29 feet,

36.
South 00°58’26” West, a distance of 234.27 feet,

37.
South 08°53’16” West, a distance of 119.20 feet,

38.
South 10°00’15” East, a distance of 241.24 feet,

39.
South 29°19’03” East, a distance of 323.51 feet,

40.
South 23°33’36” East, a distance of 286.99 feet,

41.
South 07°03’12” East, a distance of 111.94 feet and

42.
South 18°55’17” East, a distance of 83.94 feet;



THENCE South 58°40’39” East, a distance of 405.38 feet;


THENCE North 61°21’13” East, a distance of 233.12 feet;


THENCE North 62°05’14” East, a distance of 187.14 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 62°17’11” East, a distance of 452.54 feet to the westerly line of
County Route 161 also known as Heiden Road and continuing along same South
37°52’19” East, a distance of 50.80 feet;


THENCE South 62°17’11” West, a distance of 461.21 feet;


THENCE South 62°05’04” West, a distance of 186.93 feet;


THENCE South 61°21’21” West, a distance of 255.70 feet to an iron pin set in the
line of division 18 on the north & division 17 on the south of Great Lot 1 of
the Hardenburg Patent;


CONTINUING along same the following two (2) courses and distances;


43.
North 69°23’31” West, a distance of 976.04 feet and

44.
North 68°34’41” West, a distance of 1289.25 feet to an iron pin set;



THENCE South 16°09’30” West, a distance of 3187.18 feet to a mag nail set in the
centerline of Thompsonville Road;


CONTINUING along same the following two (2) courses and distances;


45.
South 85°20’09” West, a distance of 128.96 feet and

46.
North 84°52’46” West, a distance of 67.00 feet;



THENCE crossing Thompsonville Road, South 15°41’46” West, a distance of 28.03
feet to the Hardenburg Patent division line of Great Lot 1 on the north and
Great Lot 13 on the south also being the southerly line of Thompsonville Road
and continuing along same North 69°20’00” West, a distance of 550.03 feet;


THENCE South 15°32’37” West, a distance of 1016.98 feet;


THENCE South 70°51’44” East, a distance of 595.00 feet;


THENCE South 16°37’16” West, a distance of 635.00 feet;


THENCE South 67°34’24” East, a distance of 356.90 feet;


THENCE North 15°35’33” East, a distance of 850.00 feet;


THENCE North 65°39’27” West, a distance of 400.00 feet;


THENCE North 20°35’33” East, a distance of 410.00 feet;


THENCE South 66°54’27” East, a distance of 54.00 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 13°35’33” East, a distance of 383.91 feet to the southerly line of
Thompsonville Road;


CONTINUING along same the following four (4) courses and distances;


47.
South 85°12’38” East, a distance of 37.41 feet,

48.
North 84°27’33” East, a distance of 241.27 feet,

49.
North 82°57’33” East, a distance of 200.00 feet and

50.
North 86°35’33” East, a distance of 194.71 feet;



THENCE South 16°35’33” West, a distance of 307.88 feet to the Hardenburg Patent
division line of Great Lot 1 on the north and Great Lot 13 on the south, and
continuing along same South 69°34’27” East, a distance of 653.27 feet to an iron
pin set;


THENCE South 17°11’33” West, a distance of 2648.90 feet to an iron pin set;


THENCE North 67°54’27” West, through two (2) found iron pins, a distance of
1245.00 feet to an iron pin found;


THENCE South 15°35’33” West, a distance of 49.50 feet;


THENCE North 70°13’44” West, a distance of 313.98 feet;


THENCE North 69°09’44” West, a distance of 77.20 feet;


THENCE North 70°16’44” West, a distance of 734.96 feet to an axle found;


THENCE North 12°21’46” East, a distance of 405.31 feet to an iron pin set;


THENCE North 69°37’13” West, a distance of 462.31 feet to a mag nail set in the
centerline of Joyland Road;


CONTINUING along same the following three (3) courses and distances;


51.
South 14°13’43” West, a distance of 236.13 feet,

52.
South 16°08’03” West, a distance of 387.79 feet and

53.
South 16°01’34” West, a distance of 481.21 feet to a mag nail set;



THENCE North 69°09’17” West, a distance of 660.73 feet to an iron pin found;


THENCE South 27°05’36” West, a distance of 751.68 feet an iron pin found;


THENCE South 70°46’12” East, a distance of 804.61 feet to a mag nail set in the
aforementioned centerline of Joyland Road and continuing along same South
16°44’54” West, a distance of 271.95 feet a mag nail set;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 70°48’02” West, a distance of 1621.89 feet to an iron pin set;


THENCE North 17°15’50” East, a distance of 272.71 feet to an iron pin set;


THENCE North 69°58’30” West, a distance of 332.95 feet to the westerly line of
the Olmstead lot;


CONTINUING along same the following two (2) courses and distances;


54.
South 18°45’55” West, a distance of 338.72 feet and

55.
South 15°19’04” West, a distance of 829.77 feet, partially along a stonewall to
the southwesterly corner of said Olmstead lot;



THENCE running along the southerly line of said Olmstead lot, South 72°32’56”
East, a distance of 105.24 feet to an iron pin found in the westerly line of now
or formerly Shevas Achim Bungalow Inc. (tax lot 23-1-65.2) and continuing along
same North 14°20’43” East, a distance of 15.99 feet to an iron pin found in the
northwest corner of now or formerly Shevas Achim Bungalow Inc. (tax lot
23-1-65.2);


THENCE running along the division line between now or formerly Shevas Achim
Bungalow Inc. (tax lot 23-1-63) on the north and now or formerly Shevas Achim
Bungalow Inc. (tax lot 23-1-65.2) on the south, South 70°30’27” East, a distance
of 602.00 feet to an iron pin found;


THENCE through lands of now or formerly Shevas Achim Bungalow Inc. (tax
lot 23‑1‑65.2), South 19°29’33” West, a distance of 166.45 feet to an iron pin
found in the division line of now or formerly Shevas Achim Bungalow Inc. (tax
lot 23-1-65.2) on the north and now or formerly EPR Concord II, LP (tax lot
23-1-65.1) on the south and continuing along same South 71°38’01” East, a
distance of 663.00 feet to an iron pin found;


THENCE through lands of now or formerly EPR Concord II, LP (tax lot 23-165.1)
and now or formerly Shevas Achim Bungalow Inc. (tax lot 23-1-65.3), South
19°29’33” West, a distance of 74.46 feet to an iron pin found in the division
line of now or formerly Shevas Achim Bungalow Inc. (tax lot 23-1-65.3) on the
north and now or formerly EPR Concord II, LP (tax lot 31-1-19.2) on the south
and continuing along same and also along the line between lot numbers 40 and 46
of Great Lot 13, Hardenburg Patent, South 70°30’27” East, a distance of 282.09
feet to an iron pin found at the northwest corner of now or formerly Nachlai
Emunah Bungalows, Inc. (tax lot 31-1-18);


THENCE running along the westerly line of said Nachlai Emunah Bungalows, Inc.
(tax lot 31-1-18) and parallel to the center of the travelled way of Joyland
Road, South 14°26’13” West, a distance of 531.11 feet to the southwesterly
corner of said Nachlai Emunah Bungalows, Inc.;


THENCE running along the southerly line of said Nachlai Emunah Bungalows, Inc.
(tax lot 31-1-18) the following three (3) courses and distances;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





56.
South 62°40’47” East, a distance of 180.80 feet,

57.
South 25°08’13” West, a distance of 26.80 feet, parallel to and 9 feet easterly
of the easterly edge of a concrete slab on which a pump house formerly existed
on the herein described parcel and

58.
South 67°43’51” East, a distance of 138.77 feet, parallel to and 6 feet
southerly of the southerly face of the main house on said lands of Nachlai
Emunah Bungalows, Inc. to the westerly line of Joyland Road at a point 8.0±
meters distant westerly and measured at right angles from Station J1+312.8± of
the 1998 survey baseline of the Bloomburg-Monticello Part 2, State Highway No.
5457;



CONTINUING along same the following two (2) courses and distances;


59.
South 73°17’31” West, a distance of 17.81 feet to a point 12.500 meters westerly
and measured at right angles from Station J1+310.000 of said 1998 survey
baseline and

60.
South 18°53’32” West, a distance of 113.40 feet to a monument at the common
corner of the northerly line of said State Highway No. 5457 (Route 17) and the
westerly line of Joyland Road, 25.700 meters northerly and measured at right
angles from Station 1+289.500 of said 1998 survey baseline;



THENCE running along the said northerly line of said State Highway No. 5457
(Route 17) (acquired by New York State without right of access to and from
abutting property), the following nine (9) courses and distances;


61.
North 75°33’24” West, a distance of 229.13 feet to a point 67.300 meters
northerly and measured at right angles from Station 10+760.300 of said 1998
survey baseline,

62.
South 84°35’43” West, a distance of 93.92 feet to a monument 53.000 meters
northerly and measured at right angles from Station 10+735.500 of said 1998
survey baseline,

63.
North 62°31’32” West, a distance of 58.15 feet to a point 53.9± meters northerly
and measured at right angles from Station 10+717.8± of said 1998 survey
baseline,

64.
North 49°50’28” West, a distance of 169.63 feet to a monument 67.8± meters
northerly and measured at right angles from Station 10+668.0± of said 1998
survey baseline,

65.
North 47°50’24” West, a distance of 616.51 feet to a point 43.100 meters
northerly and measured at right angles from Station 10+445.000 of said 1998
survey baseline,

66.
North 41°10’03” West, a distance of 245.71 feet through a monument on line, to a
monument 36.5± meters northerly and measured at right angles from Station
10+370.4± of said 1998 survey baseline,

67.
North 40°35’58” West, a distance of 50.31 feet to an iron pin found,

68.
North 40°45’59” West, a distance of 457.35 feet to an iron pin found in the
centerline of a stonewall and continuing partially along said stonewall,

69.
North 16°28’12” East, a distance of 92.91 feet to an iron pin found in the line
between lot numbers 40 and 46 of Great Lot 13, Hardenburg Patent;






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



CONTINUING along same and also along the northerly line of said State Highway
No. 5457 (Route 17) (acquired by New York State without right of access to and
from abutting property), the following five (5) courses and distances;


70.
North 70°30’27” West, a distance of 116.72 feet to an iron pin found,

71.
North 69°17’48” West, a distance of 42.30 feet,

72.
North 40°45’35” West, a distance of 754.68 feet to a monument found,

73.
North 36°30’48” West, a distance of 630.95 feet to a monument found and

74.
North 38°52’58” West, a distance of 496.67 feet to an iron pin set in the line
between lot numbers 46 and 47 of Great Lot 13, Hardenburg Patent and continuing
along same North 15°13’50” East, a distance of 783.41 feet to an iron pin found;



THENCE North 70°31’44” West, a distance of 1209.71 feet to the northerly line of
State Highway No. 5457 (Route 17) (acquired by New York State without right of
access to and from abutting property);


CONTINUING along same the following four (4) courses and distances;


75.
North 41°35’52” West, a distance of 414.77 feet per Map No. 193 R-1,

76.
North 45°42’43” West, a distance of 372.35 feet per Map No. 193 R-1,

77.
South 86°50’05” West, a distance of 124.64 feet and

78.
North 50°59’54” West, a distance of 479.89 feet to an iron pin found;



THENCE North 33°01’47” East, a distance of 114.87 feet;


THENCE North 36°16’31” East, a distance of 171.17 feet;


THENCE North 38°56’55” East, a distance of 77.89 feet;


THENCE South 67°02’55” East, a distance of 228.06 feet;


THENCE South 14°17’23” West, a distance of 119.41 feet;


THENCE North 81°01’23” East, a distance of 79.55 feet;


THENCE North 06°19’11” East, a distance of 80.05 feet;


THENCE South 67°58’37” East, a distance of 103.34 feet;


THENCE North 17°58’32” East, a distance of 107.66 feet;


THENCE North 20°44’07” East, a distance of 189.25 feet to the centerline of
Thompsonville Road and continuing along same North 70°47’00” West, a distance of
382.31 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 18°08’37” East, a distance of 611.20 feet to an iron pin found in
the centerline of Kiamesha Creek;


CONTINUING along same the following eight (8) courses and distances;


79.
North 52°42’00” West, a distance of 21.60 feet,

80.
North 82°49’00” West, a distance of 51.64 feet,

81.
South 56°38’00” West, a distance of 83.88 feet,

82.
South 61°46’00” West, a distance of 59.64 feet,

83.
North 79°29’00” West, a distance of 146.23 feet,

84.
North 87°37’00” West, a distance of 62.61 feet,

85.
North 83°35’00” West, a distance of 63.60 feet and

86.
South 69°03’00” West, a distance of 64.15 feet;



THENCE North 75°37’00” West, a distance of 518.08 feet;


THENCE North 82°16’00” West, a distance of 30.01 feet to an iron pin set in the
centerline of
Rock Ridge Road and continuing along same North 12°11’00” East, a distance of
99.00 feet;


THENCE North 21°26’00” West, a distance of 229.50 feet;


THENCE North 14°28’00” West, a distance of 105.60 feet;


THENCE North 12°28’00” West, a distance of 184.80 feet;


THENCE North 10°28’00” East, a distance of 237.60 feet to an iron pin found;


THENCE South 70°32’00” East, a distance of 264.00 feet;


THENCE South 12°30’00” West, a distance of 151.27 feet to the aforementioned
centerline of Rock Ridge Road;


CONTINUING along same the following sixteen (16) courses and distances;


87.
North 22°28’00” East, a distance of 75.40 feet,

88.
North 46°24’00” East, a distance of 27.04 feet,

89.
North 72°54’00” East, a distance of 43.14 feet,

90.
South 81°43’00” East, a distance of 67.14 feet,

91.
South 73°14’00” East, a distance of 289.34 feet,

92.
South 75°51’00” East, a distance of 68.05 feet,

93.
South 84°49’00” East, a distance of 50.34 feet,

94.
North 81°35’00” East, a distance of 60.00 feet,

95.
North 70°47’00” East, a distance of 79.33 feet,

96.
North 66°32’00” East, a distance of 182.90 feet,

97.
North 73°27’13” East, a distance of 174.23 feet,




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



98.
North 67°46’00” East, a distance of 83.24 feet,

99.
North 61°13’00” East, a distance of 53.40 feet,

100.
North 56°52’00” East, a distance of 215.00 feet,

101.
North 53°01’00” East, a distance of 59.26 feet and

102.
North 41°58’00” East, a distance of 20.18 feet to a mag nail set;



THENCE South 41°52’00” East, a distance of 119.70 feet;
THENCE South 03°05’00” East, a distance of 247.00 feet;


THENCE South 48°18’00” East, a distance of 290.40 feet;


THENCE South 33°18’00” East, a distance of 585.14 feet;


THENCE North 87°26’00” East, a distance of 580.80 feet;


THENCE South 47°48’00” East, a distance of 436.18 feet;


THENCE South 05°50’00” West, a distance of 206.87 feet to the centerline of
Thompsonville Road and continuing along same North 57°40’00” East, a distance of
356.40 feet;


THENCE North 20°16’27” West, a distance of 66.71 feet;


THENCE North 34°25’01” East, a distance of 82.03 feet;


THENCE North 25°27’40” East, a distance of 373.40 feet;


THENCE North 37°35’04” East, a distance of 273.90 feet;


THENCE North 63°33’42” East, a distance of 50.58 feet;


THENCE North 04°06’40” West, a distance of 82.46 feet;


THENCE North 31°12’29” East, a distance of 251.84 feet;


THENCE North 58°17’54” East, a distance of 89.77 feet;


THENCE North 57°31’09” East, a distance of 130.29 feet;


THENCE North 09°02’43” East, a distance of 104.87 feet;


THENCE North 24°36’42” East, a distance of 156.34 feet to the Hardenburg Patent
division line of Great Lot 1 on the north and Great Lot 13 on the south and
continuing along same North 69°20’00” West, a distance of 128.15 feet;


THENCE South 41°39’10” West, a distance of 687.06 feet to an iron pin set;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 72°01’55” West, a distance of 982.75 feet to an iron pin found;


THENCE North 76°39’59” East, a distance of 232.83 feet;


THENCE North 73°01’32” East, a distance of 176.88 feet;


THENCE North 41°17’23” East, a distance of 85.80 feet;


THENCE North 71°01’59” West, a distance of 402.27 feet to an iron pin found;


THENCE through now or formerly EPR Concord II, LP (tax lot 13-3-22) North
18°12’10” East, a distance of 379.86 feet to an iron pin found in the
aforementioned Hardenburg Patent division line of Great Lot 1 on the north and
Great Lot 13 on the south and continuing along same North 69°24’27” West, a
distance of 530.94 feet to an iron pin found;


THENCE through now or formerly EPR Concord II, LP (tax lot 13-3-22) South
29°02’27” West, a distance of 401.07 feet to an iron pin found;


THENCE North 71°01’59” West, a distance of 312.21 feet to a mag nail set in the
centerline of Rock Ridge Road;


CONTINUING along same the following four (4) courses and distances;


103.
North 28°37’25” East, a distance of 100.70 feet,

104.
North 26°34’44” East, a distance of 96.63 feet,

105.
North 24°04’40” East, a distance of 150.63 feet and

106.
North 17°53’01” East, a distance of 65.77 feet to a mag nail set in the
aforementioned Hardenburg Patent division line of Great Lot 1 on the north and
Great Lot 13 on the south and continuing along same South 68°21’00” East, a
distance of 340.87 feet to an iron pin found;



THENCE North 17°31’14” East, a distance of 340.63 feet;


THENCE North 73°19’53” West, a distance of 338.06 feet to a mag nail set in the
aforementioned centerline of Rock Ridge Road;


CONTINUING along same the following two (2) courses and distances;


107.
North 17°53’01” East, a distance of 355.39 feet and

108.
North 16°35’59” East, a distance of 436.20 feet;



THENCE South 74°29’17” East, a distance of 157.89 feet;


THENCE North 16°07’09” East, a distance of 150.00 feet;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 74°29’14” West, a distance of 157.90 feet to the aforementioned
centerline of Rock Ridge Road and continuing along same North 15°53’56” East, a
distance of 136.87 feet;


THENCE South 70°39’43” East, a distance of 669.63 feet;


THENCE North 16°28’02” East, a distance of 304.22 feet;


THENCE North 16°26’39” East, a distance of 25.78 feet;


THENCE North 70°39’48” West, a distance of 538.92 feet;


THENCE North 21°01’35” East, a distance of 67.91 feet;


THENCE South 66°30’26” East, a distance of 98.31 feet;


THENCE North 19°07’10” East, a distance of 100.00 feet;


THENCE North 65°52’50” West, a distance of 222.29 feet to the aforementioned the
centerline of Rock Ridge Road;


CONTINUING along same the following four (4) courses and distances;


109.
North 17°17’17” East, a distance of 100.33 feet,

110.
North 17°17’23” East, a distance of 18.64 feet,

111.
North 13°02’52” East, a distance of 201.98 feet and

112.
North 10°36’45” East, a distance of 178.79 feet to a RR spike set in the
southerly line of County Route 182 also known as Concord Road;



CONTINUING along same the following seven (7) courses and distances;


113.
North 82°58’43” East, a distance of 120.00 feet,

114.
North 68°30’54” East, a distance of 165.61 feet,

115.
North 61°17’31” East, a distance of 89.00 feet,

116.
North 48°54’38” East, a distance of 197.54 feet,

117.
North 53°57’25” East, a distance of 216.00 feet,

118.
North 57°58’49” East, a distance of 370.79 feet and

119.
North 58°05’21” East, a distance of 483.00 feet;



THENCE North 23°40’50” West, a distance of 30.52 feet to the centerline of
aforementioned County Route 182 also known as Concord Road;


CONTINUING along same the following seven (7) courses and distances;


120.
North 67°03’00” East, a distance of 444.34 feet,




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



121.
North 62°36’00” East, a distance of 547.50 feet,

122.
North 53°39’40” East, a distance of 78.54 feet,

123.
North 40°11’42” East, a distance of 604.35 feet,

124.
North 39°59’49” East, a distance of 230.03 feet to a point of curvature,

125.
Along the curve to the left having a radius of 410.28 feet and an arc length of
262.55 feet to a point of tangency and

126.
North 05°59’34” East, a distance of 438.84 feet to a mag nail set at the POINT
AND PLACE OF BEGINNING.



CONTAINING an area before the exception of 70,865,067 square feet; or
1626.838 acres of land more or less.


EXCEPTING AND RESERVING all that certain parcel of land of now or formerly
Sunshine located in the Town of Thompson, Sullivan County, New York and shown on
a map entitled “Map of Lands Owned by EPT Concord II, LLC & EPR Concord II, LP
Property Situate In The Town Of Thompson, County Of Sullivan, State Of New York,
dated May 20, 2014, and last revised September 15, 2014” which is more
particularly bounded and described as follows:


BEGINNING at a point on the Hardenburg Patent division line of Great Lot 1 on
the north and Great Lot 13 on the south at the intersection of the southerly
line of Thompsonville Road and the centerline of Joyland Road and crossing
Thompsonville Road north and along the centerline of Chalet Road the following
four (4) courses and distances;


127.
North 17°16’08” East, a distance of 330.03 feet,

128.
North 16°40’34” East, a distance of 100.27 feet,

129.
North 12°33’45” East, a distance of 86.60 feet and

130.
North 05°33’03” East, a distance of 70.28 feet;



THENCE South 85°20’05” East, a distance of 247.96 feet;


THENCE South 15°59’14” West, a distance of 653.60 feet to the aforementioned
Hardenburg Patent division line of Great Lot 1 on the north and Great Lot 13 on
the south and the southerly line of Thompsonville Road and continuing along same
North 69°20’00” West, a distance of 234.60 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 142,786 square feet; or 3.278 acres of land more or less.


SAID parcel being known as Section 15 Block 1 Lot 20 of the Town of Thompson Tax
Maps.


CONTAINING an area after exception of 70,722,281 square feet; or 1623.560 acres
of land more or less.


SAID parcel being known as Section 13 Block 3 Lot(s) 12, 17, 18, 19.1, 19.3,
20.1, 20.2, 20.3, 22, 25.1, 25.2, 25.3, 26.1, 26.2, part of 48 & 49 and Section
15 Block 1 Lot(s) 11.1, 11.2, part of 12.1, 12.3, 13, 14.1, 14.2, 14.3, 15, 16,
17, 18, 19, 22, 24, 25, 35.7, 50 & 51 and Section 23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Block 1 Lot (s) 11.3, 48.1, 48.2, 50.2, 51.2, 52.1, 52.2, 52.3, 52.4, 53.1,
53.2, 53.3, 53.4, 54.1, 54.2, 54.3, 54.4, 54.5, 54.6, 54.7, 54.8, 55, 61.2, part
of 65.1, part of 65.2 & part of 65.3, and Section 23 Block 2 Lot(s) 1, 2, 3, 4,
6, 8 & 10 and Section 9 Block 1 Lot 35 and Section 31 Block 1 Lot (s) 17.1 &
19.2 of the Town of Thompson Tax Maps.


PARCEL ‘IV’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘IV’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the northwesterly corner of the herein described parcel at a point
on the southerly line of County Route 182 also known as Concord Road and
continuing along same South 85°04’00” East, a distance of 200.00 feet;


THENCE South 34°56’00” West, a distance of 199.73 feet;


THENCE North 85°08’00” West, a distance of 200.13 feet;


THENCE North 34°56’00” East, a distance of 200.00 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 34,618 square feet; or 0.795 acres of land more or less.


SAID parcel being known as Section 13 Block 3 Lot 45 of the Town of Thompson Tax
Maps.


PARCEL ‘V’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘V’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the northeasterly corner of the herein described parcel at a point
on the southerly line of County Route 182 also known as Concord Road;


THENCE South 34°56’00” West, a distance of 116.09 feet;


THENCE South 46°04’00” West, a distance of 260.04 feet;


THENCE South 48°10’00” West, a distance of 184.80 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 73°06’00” West, a distance of 377.70 feet;


THENCE North 03°57’00” East, a distance of 381.78 feet to the aforementioned
southerly line of County Route 182 also known as Concord Road;


CONTINUING along same the following five (5) courses and distances;


131.
North 84°52’00” East, a distance of 162.27 feet,

132.
South 86°57’00” East, a distance of 89.02 feet,

133.
South 88°51’00” East, a distance of 279.54 feet,

134.
South 81°36’00” East, a distance of 64.72 feet and

135.
South 56°51’00” East, a distance of 158.26 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 270,464 square feet; or 6.209 acres of land more or less.


SAID parcel being known as Section 13 Block 3 Lot(s) 5 and 7 of the Town of
Thompson Tax Maps.


PARCEL ‘VI’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘VI’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at a point at the intersection of the westerly line of County Route 42
and the northerly line of Lanahans Road and continuing along said Lanahans Road
South 89°18’49” West, a distance of 86.34 feet;


THENCE North 00°08’49” East, a distance of 200.00 feet;


THENCE North 89°51’11” West, a distance of 225.42 feet;


THENCE North 16°16’49” East, a distance of 664.72 feet;


THENCE North 48°30’11” West, a distance of 52.14 feet;


THENCE North 36°30’11” West, a distance of 25.08 feet;


THENCE North 24°00’11” West, a distance of 36.96 feet;


THENCE North 37°30’11” West, a distance of 29.70 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 11°59’11” West, a distance of 39.60 feet;


THENCE North 27°29’11” West, a distance of 48.18 feet;


THENCE North 37°29’11” West, a distance of 38.94 feet;


THENCE North 38°29’11” West, a distance of 47.52 feet;


THENCE North 20°59’11” West, a distance of 54.78 feet;


THENCE North 09°29’11” West, a distance of 79.20 feet;


THENCE North 01°02’11” West, a distance of 66.00 feet;


THENCE South 58°59’11” East, a distance of 284.46 feet;


THENCE South 14°46’11” East, a distance of 83.08 feet;


THENCE North 63°59’49” East, a distance of 271.11 feet to the aforementioned
westerly line of County Route 42;


CONTINUING along same the following eight (8) courses and distances;


136.
South 18°19’11” East, a distance of 40.96 feet,

137.
South 63°59’49” West, a distance of 18.62 feet,

138.
South 12°39’11” East, a distance of 292.92 feet,

139.
South 16°09’49” West, a distance of 97.90 feet,

140.
South 12°03’49” West, a distance of 90.86 feet,

141.
South 13°27’49” West, a distance of 107.88 feet,

142.
South 09°44’49” West, a distance of 431.00 feet and

143.
South 33°58’49” West, a distance of 170.03 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 420,400 square feet; or 9.651 acres of land more or less.


SAID parcel being known as Section 13 Block 1 Lot(s) 28 & 53 of the Town of
Thompson Tax Maps.


PARCEL ‘VII’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘VII’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





BEGINNING at the intersection of the easterly line of County Route 42 and the
southerly line of County Route 182 also known as Concord Road and continuing
along said Concord Road the following three (3) courses and distances;


144.
North 79°36’15” East, a distance of 308.82 feet,

145.
North 85°45’15” East, a distance of 322.14 feet and

146.
North 85°17’15” East, a distance of 364.37 feet;



THENCE South 14°04’15” West, a distance of 316.28 feet;


THENCE South 18°01’15” West, a distance of 513.13 feet;


THENCE North 60°29’45” West, a distance of 319.98 feet;


THENCE South 86°27’03” West, a distance of 235.46 feet;


THENCE South 28°40’03” West, a distance of 23.97 feet;


THENCE North 60°29’45” West, a distance of 526.32 feet to the aforementioned
easterly line of County Route 42;


CONTINUING along same the following two (2) courses and distances;


147.
North 41°48’15” East, a distance of 97.37 feet and

148.
North 35°35’15” East, a distance of 284.65 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 601,003 square feet; or 13.797 acres of land more or less.


SAID parcel being known as Section 13 Block 3 Lot(s) 2.1 & 2.2 of the Town of
Thompson Tax Maps.


PARCEL ‘VIII’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘VIII’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the southeasterly corner of the herein described parcel at the
intersection of the division line between the Town of Fallsburg on the east and
the Town of Thompson on the west and the northerly line of County Route 42 and
continuing along said northerly line of County Route 42 the following six (6)
courses and distances;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





149.
South 64°34’59” West, a distance of 233.00 feet,

150.
South 69°49’59” West, a distance of 352.00 feet,

151.
South 72°19’59” West, a distance of 368.00 feet,

152.
South 69°59’59” West, a distance of 450.00 feet,

153.
South 73°44’59” West, a distance of 262.00 feet and

154.
South 68°29’59” West, a distance of 343.07 feet;



THENCE North 07°40’01” West, a distance of 601.35 feet;


THENCE South 73°33’01” East, a distance of 502.00 feet;


THENCE North 69°41’59” East, a distance of 333.26 feet;


THENCE North 18°12’59” East, a distance of 185.00 feet;


THENCE North 69°58’59” East, a distance of 94.17 feet;


THENCE North 72°19’59” East, a distance of 352.00 feet;


THENCE North 69°49’59” East, a distance of 342.00 feet;


THENCE North 63°42’59” East, a distance of 531.56 feet to the aforementioned
division line between the Town of Fallsburg on the east and the Town of Thompson
on the west and continuing along same South 11°04’59” West, a distance of 562.00
feet to the POINT AND PLACE OF BEGINNING.


CONTAINING an area of 876,964 square feet; or 20.132 acres of land more or less.


SAID parcel being known as Section 9 Block 1 Lot 18.1 of the Town of Thompson
Tax Maps.


PARCEL ‘X’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York in Lot 39 of Great Lot 13, Hardenburg Patent and designated as
Parcel ‘X’ and shown on a map entitled “Map of Lands Owned by EPT Concord II,
LLC & EPR Concord II, LP Property Situate In The Town Of Thompson, County Of
Sullivan, State Of New York, dated May 20, 2014, and last revised September 15,
2014” which is more particularly bounded and described as follows:


BEGINNING at a point 2.7± meters distant easterly and measured at right angles
from Station J1+294.3± of the 1998 survey baseline of the Bloomburg-Monticello
Part 2, State Highway No. 5457 (on the easterly line of Joyland Road);


THENCE South 74°39’39” East, a distance of 440.50 feet;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 15°20’21” East, a distance of 129.27 feet to the southerly line of
Lorraine Drive and continuing along same South 66°44’39” East, a distance of
293.49 feet to the westerly line of Towner Road;


CONTINUING along same the following three (3) courses and distances;


155.
South 20°01’21” West, a distance of 301.74 feet,

156.
South 85°16’21” West, a distance of 140.96 feet and

157.
South 19°56’21” West, a distance of 163.24 feet to the northerly line of said
State Highway No. 5457 (Route 17), 155.5± meters northerly and measured at right
angles from Station 10+973.4± of said 1998 survey baseline;



CONTINUING along the northerly line of said State Highway No. 5457 (Route 17)
(acquired by New York State without right of access to and from abutting
property), the following four (4) courses and distances;


158.
North 71°10’47” West, a distance of 8.45 feet to a point 154.000 meters
northerly and measured at right angles from Station 10+972.000 of said 1998
survey baseline,

159.
North 61°40’46” West, a distance of 177.83 feet to a point 121.000 meters
northerly and measured at right angles from Station 10+929.000 of said 1998
survey baseline,

160.
North 51°49’08” West, a distance of 160.77 feet to a point 2.000 meters westerly
and measured at right angles from Station J1+174.500 of said 1998 survey
baseline and

161.
North 38°24’16” West, a distance of 283.76 feet to a monument found at the
common corner of the northerly line of said State Highway No. 5457 (Route 17)
and the easterly line of said Joyland Road, 25.300 meters westerly and measured
at right angles from Station J1+259.000 of said 1998 survey baseline and
continuing along the easterly line of said Joyland Road, North 14°27’11” East, a
distance of 152.30 feet to the POINT AND PLACE OF BEGINNING.



CONTAINING an area of 248,530 square feet or 5.705 acres of land more or less.


EXCEPTING AND RESERVING all that certain parcel of land inside Parcel `X’,
located in the Town of Thompson, Sullivan County, New York and shown on the
aforementioned map, a temporary easement for highway purposes, more particularly
bounded and described as follows;


BEGINNING at a point 155.5± meters northerly and measured at right angles from
Station 10+973.4± of said 1998 survey baseline of the Bloomburg-Monticello Part
2, State Highway No. 5457 (Route 17) (on the northerly line of said State
Highway);


THENCE running along the northerly line of said State Highway No. 5457 (Route
17) (acquired by New York State without right of access to and from abutting
property), the following three (3) courses and distances;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



162.
North 71°10’47” West, a distance of 8.45 feet to a point 154.000 meters
northerly and measured at right angles from Station 10+972.000 of said 1998
survey baseline,

163.
North 61°40’46” West, a distance of 177.83 feet to a point 121.000 meters
northerly and measured at right angles from Station 10+929.000 of said 1998
survey baseline and

164.
North 51°49’08” West, a distance of 127.03 to a point 103.036 meters northerly
and measured at right angles from Station 10+894.701 of said 1998 survey
baseline;



THENCE North 38°40’16” East, a distance of 62.55 feet to a point 120.000 meters
northerly and measured at right angles from Station 10+886.000 of said 1998
survey baseline;


THENCE South 49°22’35” East, a distance of 30.82 feet to a point 124.000 meters
northerly and measured at right angles from Station 10+894.500 of said 1998
survey baseline;


THENCE South 34°38’06” East, a distance of 108.43 feet to a point 130.000 meters
northerly and measured at right angles from Station 10+927.000 of said 1998
survey baseline;


THENCE South 61°37’40” East, a distance of 169.58 feet to the westerly line of
said Towner Road at a point 161.1± meters northerly and measured at right angles
from Station 10+967.6± of said 1998 survey baseline and continuing along same
South 19°56’21” West, a distance of 26.15 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 11,352 square feet or 0.261 acres of land more or less.


SAID parcel being known as Section 23 Block 2 Lot(s) 31, 32, 33 & 34 of the Town
of Thompson Tax Maps.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit E


Memorandum of Lease





--------------------------------------------------------------------------------

MEMORANDUM OF
SUBLEASE
between
ADELAAR DEVELOPER, LLC as landlord
and
EMPIRE RESORTS REAL ESTATE II, LLC, as tenant
As of December [ ], 2015





--------------------------------------------------------------------------------





FOR THE SUBLEASE OF




ENTERTAINMENT VILLAGE PARCEL




AT ADELAAR
RECORD AND RETURN TO
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Steven L. Wilner, Esq.











--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



MEMORANDUM OF LEASE
THIS MEMORANDUM OF SUBLEASE (this “Memorandum”), dated as of December [ ], 2015,
is made between ADELAAR DEVELOPER, LLC, a Delaware limited liability company
(“Landlord”), having an address at c/o EPR Properties, 909 Walnut Street, Suite
200
Kansas City, Missouri 64106 and EMPIRE RESORTS REAL ESTATE II, LLC (“Tenant”), a
New York limited liability company, having an address at c/o Empire Resorts,
Inc., 204 Route 17B, Monticello, New York 12701.
WITNESSETH:
WHEREAS, Landlord and Tenant have executed that certain Sublease, dated December
[ ], 2015 (the “Lease”).
WHEREAS, Landlord and Tenant desire to provide record evidence of the Lease.
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as set forth in this Memorandum.
1.
The real property demised pursuant to the Lease is described on Exhibit A (the
“Leased Premises”).

2.
The term of the Lease commenced on December [ ], 2015 and shall expire on
December [ ], 2085, unless such term shall sooner terminate in accordance with
the terms of the Lease.

3.
The name and address of Landlord are as follows:

ADELAAR DEVELOPER, LLC
c/o EPR Properties
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
4.
The name and address of Tenant are as follows:

EMPIRE RESORTS REAL ESTATE II, LLC
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701


This Memorandum is subject to all of the terms, conditions and provisions of the
Lease, provided that if the terms, conditions and provisions of the Lease
conflict with this Memorandum, the terms, conditions, and provisions of the
Lease shall control. This Memorandum is intended to be only a memorandum of the
Lease, and reference to the Lease is hereby made for all of the terms,
conditions and covenants of the parties. This instrument shall not be construed
to modify, change, vary or interpret the Lease or any of the terms, conditions
or covenants thereof.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease as of the date hereinabove set forth.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



 
LANDLORD
 
ADELAAR DEVELOPER, LLC
 
By:    
 
   Name:
 
   Title:
 
TENANT
 
EMPIRE RESORTS REAL ESTATE II, LLC
 
   By:    
 
   Name:
 
   Title:



(ACKNOWLEDGEMENTS ATTACHED)







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ACKNOWLEDGEMENTS
STATE OF ______________________    )
    ) ss.
COUNTY OF ____________________    )    


On the _____ day of _______________, 2015, before me, the undersigned,
personally appeared ________________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity (ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual (s) made such appearance before the undersigned in the City of
__________________, in the State of ______________.


__________________________
Notary Public
My Commission Expires:












STATE OF ______________________    )
    ) ss.
COUNTY OF ____________________    )    


On the _____ day of _______________, 2015, before me, the undersigned,
personally appeared ________________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity (ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual (s) made such appearance before the undersigned in the City of
__________________, in the State of ______________.


__________________________
Notary Public
My Commission Expires:







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT A
Description of Premises









--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





Exhibit F


Subsurface Investigation Report


[See attached.]





































































{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image1.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image2.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image3.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image4.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image5.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image6.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image7.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image8.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertainm_image9.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image10.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image11.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image12.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image13.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image14.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image15.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image16.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image17.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image18.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image19.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image20.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image21.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image22.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image23.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image24.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image25.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image26.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image27.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image28.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image29.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image30.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image31.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image32.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image33.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image34.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image35.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image36.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image37.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image38.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image39.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image40.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image41.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image42.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image43.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image44.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image45.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image46.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image47.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image48.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image49.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image50.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image51.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image52.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image53.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image54.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image55.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image56.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image57.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image58.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image59.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image60.jpg]

{00427284.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1041entertain_image61.jpg]

{00427284.DOCX.1}    